Exhibit 10.1

 

 

CREDIT AGREEMENT

 

dated as of July 13, 2016

 

among

 

HELMERICH & PAYNE INTERNATIONAL DRILLING CO.

as Borrower,

 

HELMERICH & PAYNE, INC.

as Parent,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Administrative Agent and Swingline Lender,

 

and

 

THE LENDERS PARTY HERETO FROM TIME TO TIME

as Lenders

 

$300,000,000

 

 

WELLS FARGO SECURITIES, LLC

 

as Sole Lead Arranger and Bookrunner

 

BOKF, NA dba BANK OF OKLAHOMA and HSBC BANK USA, N.A.

 

as Co-Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1

Section 1.1

Certain Defined Terms

1

Section 1.2

Accounting Terms; Changes in GAAP

18

Section 1.3

Classes and Types of Advances

18

Section 1.4

Other Interpretive Provisions

19

 

 

 

ARTICLE II.

CREDIT FACILITIES

19

Section 2.1

Commitments

19

Section 2.2

Evidence of Indebtedness

22

Section 2.3

Letters of Credit

23

Section 2.4

Swingline Advances

27

Section 2.5

Borrowings; Procedures and Limitations

30

Section 2.6

Prepayments

32

Section 2.7

Repayment

33

Section 2.8

Fees

33

Section 2.9

Interest

34

Section 2.10

Illegality

35

Section 2.11

Breakage Costs

35

Section 2.12

Increased Costs

35

Section 2.13

Payments and Computations

37

Section 2.14

Taxes

39

Section 2.15

Mitigation Obligations; Replacement of Lenders

42

Section 2.16

Defaulting Lender

43

 

 

 

ARTICLE III.

CONDITIONS PRECEDENT

45

Section 3.1

Conditions Precedent to Initial Credit Extension

45

Section 3.2

Conditions Precedent to Each Credit Extension

47

 

 

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES

47

Section 4.1

Organization

47

Section 4.2

Authorization

48

Section 4.3

Enforceability

48

Section 4.4

Financial Condition

48

Section 4.5

Ownership and Liens

48

Section 4.6

True and Complete Disclosure

48

Section 4.7

Litigation

49

Section 4.8

No Default

49

 

i

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

Section 4.9

Pension Plans

49

Section 4.10

Environmental Condition

49

Section 4.11

Subsidiaries

50

Section 4.12

Investment Company Act

50

Section 4.13

Taxes

50

Section 4.14

Permits, Licenses, etc.

51

Section 4.15

Use of Proceeds

51

Section 4.16

Condition of Property; Casualties

51

Section 4.17

Insurance

51

Section 4.18

Anti-Terrorism; Anti-Money Laundering

51

 

 

 

ARTICLE V.

AFFIRMATIVE COVENANTS

51

Section 5.1

Organization

51

Section 5.2

Reporting

52

Section 5.3

Insurance

54

Section 5.4

Compliance with Laws

54

Section 5.5

Taxes

55

Section 5.6

Records; Inspection

55

Section 5.7

Maintenance of Property

55

Section 5.8

Compliance with Anti-Corruption Laws and Sanctions

55

 

 

 

ARTICLE VI.

NEGATIVE COVENANTS

55

Section 6.1

Debt

55

Section 6.2

Liens

56

Section 6.3

Reserved

57

Section 6.4

Acquisitions

57

Section 6.5

Restrictive Agreements

57

Section 6.6

Use of Proceeds; Use of Letters of Credit

57

Section 6.7

Corporate Actions; Fundamental Changes

57

Section 6.8

Sale of Assets

58

Section 6.9

Restricted Payments

58

Section 6.10

Affiliate Transactions

58

Section 6.11

Line of Business

58

Section 6.12

Compliance with ERISA

58

Section 6.13

Hedging Arrangements

59

Section 6.14

Funded Leverage Ratio

59

 

ii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

Section 6.15

Senior Unsecured Notes Guarantee

59

 

 

 

ARTICLE VII.

DEFAULT AND REMEDIES

59

Section 7.1

Events of Default

59

Section 7.2

Optional Acceleration of Maturity

61

Section 7.3

Automatic Acceleration of Maturity

61

Section 7.4

Set-off

62

Section 7.5

Remedies Cumulative, No Waiver

62

Section 7.6

Application of Payments

63

 

 

 

ARTICLE VIII.

THE ADMINISTRATIVE AGENT AND ISSUING LENDERS

64

Section 8.1

Appointment and Authority

64

Section 8.2

Rights as a Lender

64

Section 8.3

Exculpatory Provisions

64

Section 8.4

Reliance by Administrative Agent, Swingline Lender and Issuing Lenders

65

Section 8.5

Delegation of Duties

66

Section 8.6

Resignation of Administrative Agent or Issuing Lender

66

Section 8.7

Non-Reliance on Administrative Agent and Other Lenders

67

Section 8.8

No Other Duties, etc.

68

Section 8.9

Indemnification

68

Section 8.10

Certain Authorization of Administrative Agent; Release of Guarantors

69

 

 

 

ARTICLE IX.

MISCELLANEOUS

70

Section 9.1

Expenses; Indemnity; Damage Waiver

70

Section 9.2

Waivers and Amendments

71

Section 9.3

Severability

72

Section 9.4

Survival of Representations and Obligations

72

Section 9.5

Successors and Assigns Generally

72

Section 9.6

Lender Assignments and Participations

72

Section 9.7

Notices, Etc.

75

Section 9.8

Confidentiality

76

Section 9.9

Usury Not Intended

77

Section 9.10

Usury Recapture

77

Section 9.11

Payments Set Aside

78

Section 9.12

Governing Law; Submission to Jurisdiction

78

 

iii

--------------------------------------------------------------------------------


 

Table of Contents

(continued)

 

Section 9.13

Execution and Effectiveness

79

Section 9.14

Waiver of Jury

79

Section 9.15

USA PATRIOT ACT Notice

80

Section 9.16

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

80

Section 9.17

Integration

80

 

SCHEDULES:

 

 

 

Schedule I

—

Pricing Schedule

 

Schedule II

—

Revolving Commitments

 

Schedule III

—

Notice Information

 

Schedule 1.1

—

Existing Letters of Credit

 

Schedule 3.1(g)

—

Material Adverse Change

 

Schedule 4.7

—

Litigation

 

Schedule 4.9

—

Pension Plan Assets

 

Schedule 4.11

—

Subsidiaries

 

Schedule 6.12

—

ERISA

 

 

EXHIBITS:

 

 

 

Exhibit A

-

Assignment and Assumption

 

Exhibit B

-

Compliance Certificate

 

Exhibit C

-

Guaranty

 

Exhibit D

-

Notice of Borrowing

 

Exhibit E

-

Notice of Conversion or Continuance

 

Exhibit F-1

-

Form of U.S. Tax Compliance Certificate

 

Exhibit F-2

-

Form of U.S. Tax Compliance Certificate

 

Exhibit F-3

-

Form of U.S. Tax Compliance Certificate

 

Exhibit F-4

-

Form of U.S. Tax Compliance Certificate

 

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT dated as of July 13, 2016 (“Agreement”) is among
(a) Helmerich & Payne International Drilling Co., a Delaware corporation (the
“Borrower”), (b) Helmerich & Payne, Inc., a Delaware corporation (the “Parent”),
(c) the Lenders (as defined below), (d) the Issuing Lenders (as defined below)
and (d) Wells Fargo Bank, National Association, as Swingline Lender and as the
Administrative Agent (each as defined below) for the Lenders.

 

The parties hereto hereby agree as follows:

 

ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS

 

Section 1.1                                   Certain Defined Terms.  As used in
this Agreement, the defined terms set forth in the recitals above shall have the
meanings set forth above and the following terms shall have the following
meanings:

 

“Acquisition” means the purchase by the Parent or any of its Subsidiaries of any
business, including the purchase of associated assets or operations or the
Equity Interests of a Person.

 

“Additional Commitment Lender” shall have the meaning assigned to such term in
Section 2.1(d)(iii).

 

“Additional Lender” shall have the meaning assigned to such term in
Section 2.1(c).

 

“Adjusted Base Rate” means, for any day, a fluctuating rate per annum of
interest equal to the highest of (a) the Prime Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus 0.5% or (c) the daily
LIBOR for a one-month interest period plus 1.0%.  Any change in the Adjusted
Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall be
effective on the effective date of such change in the Prime Rate or Federal
Funds Rate.

 

“Administrative Agent” means Wells Fargo in its capacity as agent for the
Lenders pursuant to Article VIII and any successor agent pursuant to
Section 8.6.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Advance” means a Revolving Advance or a Swingline Advance.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Parent, the Borrower or any other Subsidiaries
from time to time concerning or relating to bribery or corruption, including,
without limitation, the United States Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder.

 

--------------------------------------------------------------------------------


 

“Applicable Margin” means, at any time, with respect to each Type of Advance,
the Letters of Credit and the Commitment Fees, the percentage rate per annum
which is applicable at such time with respect to such Advance, Letter of Credit
or Commitment Fee as set forth in Schedule I.

 

“Applicable Percentage” means, with respect to any Lender, (i) the ratio
(expressed as a percentage) of such Lender’s Revolving Commitment at such time
to the aggregate Revolving Commitments of the Lenders at such time or (ii) if
the Revolving Commitments have been terminated or expired, the ratio (expressed
as a percentage) of such Lender’s Revolving Commitment most recently in effect
to the aggregate Revolving Commitments most recently in effect, in each case,
after giving effect to any assignments.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption executed by a
Lender and an Eligible Assignee and accepted by the Administrative Agent and in
substantially the form set forth in Exhibit A.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Base Rate Advance” means an Advance which bears interest based upon the
Adjusted Base Rate as provided in Section 2.9(a).

 

“Business Day” means any day (a) other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Legal Requirements of,
or are in fact closed in, Texas or North Carolina and (b) if the applicable
Business Day relates to any Eurodollar Advances, on which dealings are carried
on by commercial banks in the London interbank market.

 

“Capital Leases” means, for any Person, any lease of any Property by such Person
as lessee which would, in accordance with GAAP, be required to be classified and
accounted for as a capital lease on the balance sheet of such Person.

 

“Cash Collateral Account” means a special cash collateral account pledged to the
Administrative Agent containing cash deposited pursuant to the terms hereof to
be maintained with the Administrative Agent in accordance with Section 2.3(g).

 

“Cash Collateralize” means, to deposit in a Cash Collateral Account or pledge
and deposit with or deliver to the Administrative Agent, for the benefit of one
or more of the Issuing Lenders or Lenders, as collateral for Letter of Credit
Obligations or obligations of Lenders to fund participations in respect of
Letter of Credit Obligations, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lenders shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent and the Issuing Lenders. 
“Cash Collateral” shall have a meaning correlative to the foregoing and shall
include the proceeds of such cash collateral and other credit support.

 

2

--------------------------------------------------------------------------------


 

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, state and local analogs, and all rules and regulations
and requirements thereunder.

 

“Change in Control” means the occurrence of any of the following events: (a) any
“person” or “group” (as such terms are used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, but excluding any employee benefit plan of such
person or its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 50%
or more of the equity securities of the Parent entitled to vote for members of
the board of directors or equivalent governing body of the Parent on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right), or
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, implementation, interpretation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.  For purposes of determining whether there has been a
Change in Law, all requests, rules, guidelines or directives under the
Dodd-Frank Wall Street Reform and Consumer Protection Act or issued in
connection therewith and all requests, rules, guidelines or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Class” has the meaning set forth in Section 1.3.

 

“Closing Date” means the first date all the conditions precedent in Section 3.1
are satisfied or waived in accordance with Section 9.2.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
and published interpretations thereof.

 

“Commitment Fee” means the fees required under Section 2.8(a).

 

“Commitment Increase” has the meaning set forth in Section 2.1(c).

 

3

--------------------------------------------------------------------------------


 

“Commitments” means, as to any Lender, its Revolving Commitment and as to the
Swingline Lender, its Swingline Commitment.

 

“Communications” shall have the meaning assigned to such term in
Section 9.7(b)(i).

 

“Compliance Certificate” means a compliance certificate executed by a senior
financial officer of the Parent in substantially the same form as Exhibit B.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Contingent Debt” means, with respect to any Person, without duplication, any
contingent liabilities, obligations or indebtedness of such Person (other than
endorsements in the ordinary course of business of negotiable instruments for
deposit or collection), including (a) any obligations or similar undertakings to
guarantee any Indebtedness of any other Person in any manner, whether direct or
indirect, and including any obligation to purchase any such Debt or any Property
constituting security therefor, to advance or provide funds or other support for
the payment or purchase of any such Debt or to maintain working capital,
solvency or other balance sheet condition of such other Person (including keep
well agreements, maintenance agreements, comfort letters or similar agreements
or arrangements) for the benefit of any holder of Indebtedness of such other
Person, to lease or purchase Property, securities or services primarily for the
purpose of assuring the holder of such Indebtedness, or otherwise to assure or
hold harmless the holder of such Debt against loss in respect thereof,
(b) obligations to indemnify other Persons against liability or loss, to the
extent not arising in the ordinary course of business, and (c) warranty
obligations and other contractually assumed obligations, to the extent not
arising in the ordinary course of business.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Parent or any Subsidiary (as applicable), are treated as a
single employer under Section 414 of the Code.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Advances of one Type into a Revolving Advances of another Type pursuant to
Section 2.5(b).

 

“Credit Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranty, the Engagement Letter, and each other agreement,
instrument, or document executed at any time in connection with this Agreement.

 

“Credit Extension” means an Advance or a Letter of Credit Extension.

 

“Credit Parties” means the Borrower and the Guarantors.

 

“Debt” means, for any Person, without duplication:  (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, or upon which interest
payments are customarily made; (c) all obligations of such Person under
conditional sale or other title retention agreements relating to any Properties
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred

 

4

--------------------------------------------------------------------------------


 

in the ordinary course of business and due within twelve months of the
incurrence thereof) which would appear as liabilities on a balance sheet of such
Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) all Debt of others secured by
(or for which the holder of such Debt has an existing right, contingent or
otherwise, to be secured by) any Lien on, or payable out of the proceeds of
production from, Property owned by such Person, whether or not the obligation
secured thereby have been assumed, (g) all Contingent Debt of such Person with
respect to Debt of another Person, (h) the principal portion of all obligations
of such Person under Capital Leases, (i) all net obligations of such Person
under Hedging Arrangements, (j) the maximum amount of all standby letters of
credit issued or bankers’ acceptances facilities created for the account of such
Person and, without duplication, all drafts drawn thereunder (to the extent
unreimbursed), (k) all preferred Equity Interests issued by such Person and
which by the terms thereof could be (at the request of the holders thereof or
otherwise) subject to mandatory sinking fund payments, repurchase, redemption or
other acceleration any time during the period ending one year after the term of
the Agreement, (l) the principal portion of all obligations of such Person under
Synthetic Leases, and (m) the Debt of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer, but only
to the extent to which there is recourse to such Person for the payment of such
Debt.

 

“Debtor Relief Laws” means (a) the Bankruptcy Code of the United States of
America, and (b) all other liquidation, conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws of the United States
or other applicable jurisdictions from time to time in effect.

 

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would, unless cured or waived, become an Event
of Default.

 

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Advances within two Business Days
of the date such Advances were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Lender, the Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Advances) within two Business Days of the date when due,
(b) has notified the Borrower, the Administrative Agent or an Issuing Lender or
the Swingline Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or

 

5

--------------------------------------------------------------------------------


 

provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.16(b)) upon delivery of written
notice of such determination to the Borrower, each Issuing Lender, the Swingline
Lender and each Lender.

 

“Dollars” and “$” means lawful money of the United States.

 

“Domestic Subsidiary” means, with respect to any Person, any of its Subsidiaries
that is incorporated or organized under the laws of the United States, any State
thereof or the District of Columbia.

 

“EBITDA” means, without duplication, for the Parent and its consolidated
Subsidiaries, the sum of (a) its Net Income for such period plus (b) to the
extent deducted in determining Net Income, Interest Expense, taxes,
depreciation, amortization and other non-recurring, non-cash charges and other
non-cash extraordinary items for such period minus (c) to the extent included in
determining Net Income, non-recurring gains (including gains on the sale of
Marketable Securities), in each case determined in accordance with GAAP;
provided that such EBITDA shall be subject to pro forma adjustments for
Acquisitions and Nonordinary Course Asset Sales assuming that such transactions
had occurred on the first day of the determination period, which adjustments
shall be made in accordance with the guidelines for pro forma presentations set
forth by the SEC.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent, (ii) each Issuing Lender, and (iii) unless an
Event of Default has occurred and is continuing at the time any assignment is
effected in accordance with Section 9.6, the Borrower (each such approval not to
be unreasonably withheld or delayed); provided, however, that (A) the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within 10 Business Days
after having received written notice in accordance with Section 9.7 (other than
by facsimile) thereof and (B) none of (x) the Parent (y) an Affiliate of the
Parent or (y) a Defaulting Lender shall qualify as an Eligible Assignee.

 

“Engagement Letter” means that certain engagement letter dated June 1, 2016
among the Parent, the Borrower and Wells Fargo Securities, LLC.

 

6

--------------------------------------------------------------------------------


 

“Environment” or “Environmental” shall have the meanings set forth in 42 U.S.C.
9601(8) (1988).

 

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

 

“Environmental Law” means all federal, state, and local laws, rules,
regulations, ordinances, orders, decisions, agreements, and other requirements,
including common law theories, now or hereafter in effect and relating to, or in
connection with the Environment, health, or safety, including without limitation
CERCLA, relating to (a) pollution, contamination, injury, destruction, loss,
protection, cleanup, reclamation or restoration of the air, surface water,
groundwater, land surface or subsurface strata, or other natural resources;
(b) solid, gaseous or liquid waste generation, treatment, processing, recycling,
reclamation, cleanup, storage, disposal or transportation; (c) exposure to
pollutants, contaminants, hazardous, medical infections, or toxic substances,
materials or wastes; (d) the safety or health of employees; or (e) the
manufacture, processing, handling, transportation, distribution in commerce,
use, storage or disposal of hazardous or toxic substances, materials or wastes.

 

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Advance” means a Revolving Advance that bears interest based upon
the Eurodollar Rate.

 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board as in effect from time to time.

 

“Eurodollar Rate” means, for the Interest Period for each Eurodollar Advance
comprising the same Revolving Borrowing, the interest rate per annum (rounded
upward to the nearest whole multiple of 1/100 of 1%) equal to (a) the applicable
London interbank offered rate for deposits in Dollars appearing on Reuters
Screen LIBOR01 Page as of 11:00 a.m. (London, England time) two Business Days
prior to the first day of such Interest Period, and having a maturity equal to
such Interest Period and (b) if the rate as determined under clause (a) is not
available at such time for any reason, then the rate determined by the
Administrative Agent to be the rate at which deposits in Dollars for delivery on
the first day of such Interest Period in immediately available funds in the
approximate amount of the Eurodollar Advance being made, continued or converted
by the Administrative Agent and with a term equivalent to such Interest Period
would be offered by the Administrative Agent’s London Branch (or other branch or
Affiliate of the Administrative Agent, or in the event that the Administrative
Agent does not have a London Branch, the London Branch of a Lender chosen by the
Administrative Agent) to major banks in the London or other offshore interbank
market for Dollars at their request at approximately 11:00 a.m. (London time)
two Business Days prior to the commencement of such Interest Period; provided
that, if the rate set forth on the reference page referred to above or provided
by such successor or substitute method is less than zero, the Eurodollar Rate
shall be deemed to be zero for such determination.

 

7

--------------------------------------------------------------------------------


 

“Event of Default” has the meaning specified in Section 7.1.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in an Advance or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Advance or Commitment (other than pursuant to an assignment
request by the Borrower under Section 2.15(b)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 2.14, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14(g) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
May 25, 2012 among the Borrower, the Parent, Wells Fargo as administrative agent
and swingline lender thereunder, and the other lenders party thereto from time
to time.

 

“Existing Letters of Credit” means the letters of credit issued or deemed issued
under the Existing Credit Agreement including those listed on Schedule 1.1.

 

“Existing Maturity Date” shall have the meaning assigned to such term in
Section 2.1(d)(i).

 

“Extending Lender” shall have the meaning assigned to such term in
Section 2.1(d)(ii).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version of such Sections that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations promulgated thereunder or official interpretation
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any intergovernmental agreement entered into in connection with such Sections of
the Code and any fiscal or regulatory legislation, rules or official
administrative practices adopted pursuant to any such intergovernmental
agreement.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted median of the rates on overnight Federal funds transactions with
members of the Federal Reserve System reported by depository institutions on
such day for individual transactions, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to the Administrative Agent (in its
individual capacity) on such day on such transactions as determined by the
Administrative Agent, and (c) in any event, the Federal Funds Rate shall not be
less than zero.

 

8

--------------------------------------------------------------------------------


 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

“Financial Statements” means, for any period, the consolidated financial
statements of the Parent and its consolidated Subsidiaries, including statements
of income, retained earnings and cash flow for such period as well as a balance
sheet as of the end of such period, all prepared in accordance with GAAP.

 

“Foreign Lender” means, (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary of a Person that is not a Domestic
Subsidiary.

 

“Forward Sale Contract” means a prepaid forward sale agreement in which the
Borrower receives an up-front payment in exchange for a commitment to deliver
securities in the future, with the number of shares to be delivered varying with
the share price at maturity.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to each Issuing Lender, such Defaulting Lender’s Applicable Percentage
of the outstanding Letter of Credit Obligations other than Letter of Credit
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender’s Applicable Percentage of outstanding Swingline Advances other than
Swingline Advances as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funded Debt” means all Debt of the Parent and its consolidated Subsidiaries of
the types described in clauses (a), (b), (c), (d), (f), (g), (h), (j), (l) and
(m) of the definition of “Debt” (but with respect to Debt described such clauses
(f) and (g), only to the extent such Debt relates to the types of Debt described
above and excluding any intercompany Debt of the Parent and its Subsidiaries).

 

“Funded Leverage Ratio” means, as of the end of any fiscal quarter, the ratio
(expressed as a percentage) of (a) all Funded Debt, minus the aggregate amount
of any Funded Debt incurred as the direct result of Forward Sale Contracts
relating to securities held in the Investment Portfolio, as long as such Funded
Debt is fully secured by Marketable Securities, to (b) the sum of (i) all Funded
Debt plus (ii) the consolidated Net Worth of the Parent, each as of the last day
of such fiscal quarter.

 

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.2.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

9

--------------------------------------------------------------------------------


 

“Guarantors” means the Parent and any Person that now or hereafter executes a
Guaranty or a joinder or supplement to a Guaranty.

 

“Guaranty” means a guaranty substantially in the form of Exhibit C made by the
Parent and any other party thereto from time to time in favor of the
Administrative Agent for the benefit of the Lender Parties.

 

“Hazardous Substance” means any substance or material identified as such
pursuant to CERCLA and those regulated under any other Environmental Law,
including without limitation pollutants, contaminants, petroleum, petroleum
products, radionuclides, and radioactive materials.

 

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

 

“Hedging Arrangement” means a hedge, call, swap, collar, floor, cap, option,
forward sale or purchase or other contract or similar arrangement (including any
obligations to purchase or sell any commodity or security at a future date for a
specific price) which is entered into to reduce or eliminate or otherwise
protect against the risk of fluctuations in prices or rates, including interest
rates, foreign exchange rates, commodity prices and securities prices.

 

“Increase Date” means the effective date of a Commitment Increase as provided in
Section 2.1(c).

 

“Increasing Lender” shall have the meaning assigned to such term in
Section 2.1(c).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 9.1(b).

 

“Information” shall have the meaning assigned to such term in Section 9.8.

 

“Interest Expense” means, for any period and with respect to any Person, total
interest expense (net of interest income) whether paid or accrued, including,
without limitation, all commissions, discounts, and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing, fees owed
with respect to the Obligations, the interest component under Capital Leases and
net costs under Hedge Arrangements, all as determined in conformity with GAAP.

 

“Interest Period” means for each Eurodollar Advance comprising part of the same
Revolving Borrowing, the period commencing on the date of such Eurodollar
Advance is made or deemed made and ending on the last day of the period selected
by the Borrower pursuant to the provisions below and Section 2.5, and
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below and Section 2.5.  The duration of
each such Interest Period shall be one, three, or six months, in each case as
the Borrower may select, provided that:

 

(a)                     Interest Periods commencing on the same date for
Advances comprising part of the same Revolving Borrowing shall be of the same
duration;

 

10

--------------------------------------------------------------------------------


 

(b)                     whenever the last day of any Interest Period would
otherwise occur on a day other than a Business Day, the last day of such
Interest Period shall be extended to occur on the next succeeding Business Day,
provided that if such extension would cause the last day of such Interest Period
to occur in the next following calendar month, the last day of such Interest
Period shall occur on the next preceding Business Day; and

 

(c)                      any Interest Period which begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month in which it would have
ended if there were a numerically corresponding day in such calendar month.

 

“Investment Portfolio” means the Marketable Securities and cash or cash
equivalents maintained by the Parent or any of its Subsidiaries, each which
complies with the terms of the Parent’s investment policy.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Lender” means each of Wells Fargo and each other Lender that consents
to being an Issuing Lender, either by signing this Agreement “as an Issuing
Lender” or otherwise.

 

“Legal Requirement” means any law, statute, ordinance, decree, requirement,
order, judgment, rule, treaty, code, administrative or judicial precedents or
authorities, regulation (or official interpretation of any of the foregoing) of,
and the terms of any license, authorization or permit issued by, and any
agreement with, any Governmental Authority, including, but not limited to,
Regulations T, U and X.

 

“Lender Parties” means Lenders, the Issuing Lenders, the Swingline Lender and
the Administrative Agent.

 

“Lenders” means the Persons listed on Schedule II and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.  Unless the context otherwise requires, the term “Lenders”
includes the Swingline Lender.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any standby or commercial letter of credit issued by an
Issuing Lender for the account of the Borrower or any Subsidiary thereof
pursuant to the terms of this Agreement, in such form as may be agreed by the
Borrower and the applicable Issuing Lender.

 

“Letter of Credit Application” means the applicable Issuing Lender’s standard
form letter of credit application for standby or commercial letters of credit
which has been executed by the Borrower and accepted by the applicable Issuing
Lender in connection with the issuance of a Letter of Credit.

 

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications and amendments thereof, and agreements, documents, and instruments
entered into in connection therewith or relating thereto.

 

“Letter of Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof, extension of the expiry date thereof, or the increase of the
amount thereof.

 

11

--------------------------------------------------------------------------------


 

“Letter of Credit Exposure” means the aggregate outstanding undrawn amount of
Letters of Credit plus the aggregate unpaid amount of all of the Borrower’s
payment obligations under drawn Letters of Credit.

 

“Letter of Credit Maximum Amount” means $75,000,000.

 

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit.

 

“Lien” means any mortgage, lien, pledge, charge, deed of trust, security
interest, or encumbrance to secure or provide for the payment of any obligation
of any Person, whether arising by contract, operation of law, or otherwise
(including the interest of a vendor or lessor under any conditional sale
agreement, Capital Lease, or other title retention agreement).

 

“Majority Lenders” means, at any time, (a) if there are at least two Lenders
that are not Defaulting Lenders, at least two Lenders having Total Credit
Exposures representing more than 50% of the Total Credit Exposures of all
Lenders and (b) if there is one Lender that is not a Defaulting Lender, that
Lender.  The Total Credit Exposure of any Defaulting Lender shall be disregarded
in determining Majority Lenders at any time.

 

“Marketable Securities” means readily marketable publicly-traded securities,
including any stock or other equity security publicly-traded on the New York
Stock Exchange, the American Stock Exchange or the National Association of
Securities Dealers Automated Quotation System (NASDAQ) and, if approved by the
Administrative Agent, any other stock traded on a recognized over-the-counter
market.

 

“Material Adverse Change” means a material adverse change (a) in the condition
(financial or otherwise), results of operations, business, assets or liabilities
of the Parent and its Subsidiaries, taken as a whole; (b) on the validity or
enforceability of this Agreement or any of the other Credit Document or the
rights, benefits or remedies of the Administrative Agent or the Lenders under
any Credit Document; or (c) on the Parent’s, the Borrower’s or any other Credit
Party’s ability to perform its obligations under this Agreement, any Note, the
Guaranty or any other Credit Document.

 

“Maturity Date” means the earlier of (a) July 13, 2021 or such other extended
maturity date if maturity is extended pursuant to Section 2.1(d), and (b) the
earlier termination in whole of the Revolving Commitments pursuant to
Section 2.1(b) or Article VII.

 

“Maximum Rate” means the maximum nonusurious interest rate under applicable
Legal Requirement.

 

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103% of the Fronting Exposure of each Issuing Lender with respect to Letters of
Credit issued and outstanding at such time and (ii) otherwise, an amount
determined by the Administrative Agent and each Issuing Lender in their sole
discretion.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto which
is a nationally recognized statistical rating organization.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which the Parent or any member of the Controlled
Group is making or accruing an obligation to make contributions.

 

12

--------------------------------------------------------------------------------


 

“Net Income” means, for any period and with respect to any Person, the net
income for such period for such Person after taxes as determined in accordance
with GAAP, excluding, however, (a) extraordinary items, including (i) any net
non-cash gain or loss during such period arising from the sale, exchange,
retirement or other disposition of capital assets (such term to include all
fixed assets and all securities) other than in the ordinary course of business,
and (ii) any write-up or write-down of assets and (b) the cumulative effect of
any change in GAAP.

 

“Net Worth” means as of the date of its determination, consolidated
shareholders’ equity of the Parent and its consolidated Subsidiaries, as
determined in accordance with GAAP.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Non-Extending Lender” has the meaning specified in Section 2.1(d)(ii).

 

“Nonordinary Course Asset Sales” means, any sales, conveyances, or other
transfers of Property made by the Parent or any Subsidiary (a) of any division
of the Parent or any Subsidiary, (b) of the Equity Interest in a Subsidiary by
the Parent or any other Subsidiary or (c) of any assets of the Parent or any
Subsidiary, whether in a transaction or related series of transactions, outside
the ordinary course of business.

 

“Notes” means the Revolving Notes and the Swingline Note.

 

“Notice” shall have the meaning assigned to such term in Section 9.7(b)(ii).

 

“Notice Date” shall have the meaning assigned to such term in Section 2.1(d)(i).

 

“Notice of Borrowing” means a notice of borrowing signed by the Borrower in
substantially the same form as Exhibit D or such other form as shall be
reasonably approved by the Administrative Agent.

 

“Notice of Continuation or Conversion” means a notice of continuation or
conversion signed by the Borrower in substantially the same form as Exhibit E or
such other form as shall be reasonably approved by the Administrative Agent.

 

“Obligations” means all principal, interest, fees, reimbursements,
indemnifications, and other amounts now or hereafter owed by any Credit Party to
any Lender, Swingline Lender, Issuing Lender, or Administrative Agent under this
Agreement and the Credit Documents, including, the Letter of Credit Obligations,
all interest and fees that accrue after the commencement by or against any
Credit Party of any proceeding under any Debtor Relief Laws naming such Person
as the debtor in such proceeding, regardless of whether such interest and fees
are allowed claims in such proceeding, and any increases, extensions, and
rearrangements of any of the foregoing obligations under any amendments,
supplements, and other modifications of the documents and agreements creating
those obligations.

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Advance or Credit
Document).

 

13

--------------------------------------------------------------------------------


 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.15).

 

“Outstandings” means, as of any date of determination, the sum of (a) the
aggregate outstanding amount of all Revolving Advances plus (b) the Letter of
Credit Exposure plus (c) the aggregate outstanding amount of all Swingline
Advances.

 

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent, the
applicable Issuing Lender, or Swingline Lender, as the case may be, in
accordance with banking industry rules on interbank compensation.

 

“Parent” has the meaning assigned to such term in the preamble.

 

“Participant” has the meaning assigned to such term in Section 9.6(c).

 

“Participant Register” shall have the meaning assigned to such term in
Section 9.6(c).

 

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Lien” means any Lien permitted under Section 6.2.

 

“Person” means any natural person, partnership, corporation (including a
business trust), joint stock company, trust, limited liability company,
unlimited liability company, limited liability partnership, unincorporated
association, joint venture, or other entity, or Governmental Authority, or any
trustee, receiver, custodian, or similar official.

 

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Parent or any member of the Controlled Group and
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code.

 

“Platform” shall have the meaning assigned to such term in Section 9.7(b)(i).

 

“Prime Rate” means the prime commercial lending rate of the Administrative
Agent, as established from time to time at its principal U.S. office (which such
rate is an index or base rate and will not necessarily be its lowest or best
rate charged to its customers or other banks).  Each change in the Prime Rate
will be effective on the day the change is announced within Wells Fargo.

 

“Priority Debt” means, without duplication, (a) Debt of Subsidiaries that are
not Guarantors and (b) Debt secured by Liens addressed in Section 6.2(j).

 

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Lender, as applicable.

 

“Register” has the meaning set forth in Section 9.6(b).

 

“Regulations T, U, and X” means Regulations T, U, and X of the Federal Reserve
Board, as each is from time to time in effect, and all official rulings and
interpretations thereunder or thereof.

 

14

--------------------------------------------------------------------------------


 

“Regulation U” means Regulation U of the Federal Reserve Board, from time to
time in effect, and all official rulings and interpretations thereunder or
thereof.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Removal Effective Date” shall have the meaning assigned to such term in
Section 8.6(b).

 

“Replacement Effective Date” shall have the meaning assigned to such term in
Section 8.6(d).

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
(other than any such event not subject to the provision for 30-day notice to the
PBGC under the regulations issued under such section).

 

“Representatives” shall have the meaning assigned to such term in Section 9.8.

 

“Resignation Effective Date” shall have the meaning assigned to such term in
Section 8.6(a).

 

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party.

 

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any retirement, purchase, redemption or other acquisition of any
Equity Interest of such Person, or any options, warrants or rights to purchase
or acquire any such Equity Interest of such Person or (b) principal or interest
payments (in cash, Property or otherwise) on, or redemptions of, subordinated
debt of such Person; provided that the term “Restricted Payment” shall not
include (i) any dividend or distribution payable solely in Equity Interests of
such Person, or warrants, options or other rights to purchase such Equity
Interests and (ii) any interest payment on subordinated debt payable solely in
additional principal amount of such subordinated debt.

 

“Revolving Advance” means an advance by a Lender to the Borrower as a part of a
Revolving Borrowing pursuant to Section 2.1(a) and refers to either a Base Rate
Advance or a Eurodollar Advance.

 

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Advances of the same Type made by the Lenders pursuant to Section 2.1(a) or
Converted by each Lender to Revolving Advances of a different Type pursuant to
Section 2.5(b).

 

“Revolving Commitment” means, for each Lender, the obligation of such Lender to
advance to Borrower the amount set opposite such Lender’s name on Schedule II as
its Revolving Commitment, or if such Lender has entered into any Assignment and
Assumption, set forth for such Lender as its Revolving Commitment in the
applicable Register, as such amount may be reduced or increased pursuant to
Section 2.1.  The initial aggregate amount of the Revolving Commitments on the
Closing Date is $300,000,000.

 

15

--------------------------------------------------------------------------------


 

“Revolving Note” means a promissory note of the Borrower payable to a Lender in
the amount of such Lender’s Revolving Commitment, in the form provided by the
Administrative Agent and acceptable to the Borrower.

 

“Same Day Funds” means immediately available funds.

 

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authorities, (b) any Person
located, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authorities.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc., or any successor thereof which is a nationally recognized
statistical rating organization.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the Public Company Accounting Oversight Board, as each of the foregoing may
be amended and in effect on any applicable date hereunder.

 

“Senior Unsecured Notes” means any senior, unsecured notes, debt securities or
other debt instruments issued by the Borrower or any Guarantor.

 

“Solvent” means, as to any Person, on the date of any determination (a) the fair
value of the Property of such Person is greater than the total amount of debts
and other liabilities (including without limitation, contingent liabilities) of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts and other liabilities (including, without limitation,
contingent liabilities) as they become absolute and matured, (c) such Person is
able to realize upon its assets and pay its debts and other liabilities
(including, without limitation, contingent liabilities) as they mature in the
normal course of business, (d) such Person does not intend to, and does not
believe that it will, incur debts or liabilities (including, without limitation,
contingent liabilities) beyond such Person’s ability to pay as such debts and
liabilities mature, (e) such Person is not engaged in, and is not about to
engage in, business or a transaction for which such Person’s Property would
constitute unreasonably small capital, and (f) such Person has not transferred,
concealed or removed any Property with intent to hinder, delay or defraud any
creditor of such Person. The amount of contingent liabilities at any time shall
be computed as the amount that, in the light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

16

--------------------------------------------------------------------------------


 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Parent and shall include the Borrower.

 

“Swingline Advance” means an advance by the Swingline Lender to the Borrower
pursuant to Section 2.4.

 

“Swingline Commitment” means $30,000,000.

 

“Swingline Lender” means Wells Fargo.

 

“Swingline Note” means the promissory note made by the Borrower payable to the
Swingline Lender in the form provided by the Administrative Agent and acceptable
to the Borrower.

 

“Swingline Payment Date” means the last Business Day of each calendar month.

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for Tax purposes but is
classified as an operating lease under GAAP.

 

“Tax Group” shall have the meaning given to that term in Section 4.13.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Event” means (a) a Reportable Event with respect to a Plan, (b) the
withdrawal of the Borrower or any member of the Controlled Group from a Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a
Plan or the treatment of a Plan amendment as a termination under
Section 4041(c) of ERISA, (d) the institution of proceedings to terminate a Plan
by the PBGC, or (e) any other event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Plan.  Notwithstanding the foregoing, a standard termination of
a Plan under Section 4041(b) of ERISA shall not constitute a Termination Event.

 

“Total Credit Exposure” means, at any time for each Lender, the sum of (a) the
unfunded Commitment held by such Lender at such time; plus (b) the aggregate
unpaid principal amount of the Revolving Advances owing to such Lender at such
time; plus (c) without duplication of any amounts included in the preceding
clause (b), the aggregate amount of such Lender’s risk participation and funded
participation in the Letter of Credit Exposure (including any such Letter of
Credit Exposure that has been reallocated pursuant to Section 2.16) and
Swingline Advances.

 

“Type” has the meaning set forth in Section 1.3.

 

“Unfunded Advances” shall have the meaning assigned to such term in
Section 2.13(a).

 

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 2.14(g)(ii)(B).

 

17

--------------------------------------------------------------------------------


 

“United States” means the United States of America.

 

“United States Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Code.

 

“Voting Securities” means (a) with respect to any corporation, capital stock of
such corporation having general voting power under ordinary circumstances to
elect directors of such corporation (irrespective of whether at the time stock
of any other class or classes shall have or might have special voting power or
rights by reason of the happening of any contingency), (b) with respect to any
partnership, any partnership interest or other ownership interest having general
voting power to elect the general partner or other management of the partnership
or other Person, and (c) with respect to any limited liability company,
membership certificates or interests having general voting power under ordinary
circumstances to elect managers of such limited liability company.

 

“Wells Fargo” means Wells Fargo Bank, National Association.

 

“Withholding Agent” means any Credit Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.2                                   Accounting Terms; Changes in GAAP.

 

(a)                     Except as otherwise expressly provided herein, all
accounting terms used herein shall be interpreted, and all financial statements
and certificates and reports as to financial matters required to be delivered to
the Lenders hereunder shall be prepared, in accordance with GAAP applied on a
consistent basis; provided that notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made without giving effect to any change to GAAP occurring after the date
hereof as a result of the adoption of any proposals set forth in the Proposed
Accounting Standards Update, Leases (Topic 840), issued by the Financial
Accounting Standards Board on August 17, 2010, or any other proposals issued by
the Financial Accounting Standards Board in connection therewith, in each case
if such change would require treating any lease (or similar arrangement
conveying the right to use) as a capital lease where such lease (or similar
arrangement) would not have been required to be so treated under GAAP as in
effect on the date hereof. All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP applied on a basis consistent with the
most recent Financial Statements delivered pursuant to Section 5.2.

 

(b)                     Unless otherwise indicated, all Financial Statements of
the Parent, all calculations for compliance with covenants in this Agreement,
all determinations of the Applicable Margin, and all calculations of any amounts
to be calculated under the definitions in Section 1.1 shall be based upon the
consolidated accounts of the Parent and its Subsidiaries in accordance with
GAAP.

 

Section 1.3                                   Classes and Types of Advances. 
Advances are distinguished by “Class” and “Type”.  The “Class”, when used in
reference to any Advance, refers to whether such Advance is a Revolving Advance
or Swingline Advance.  The “Type” of an Advance refers to the determination
whether such Advance is a Eurodollar Advance or a Base Rate Advance.

 

18

--------------------------------------------------------------------------------


 

Section 1.4                                   Other Interpretive Provisions. 
With reference to this Agreement and each other Credit Document, unless
otherwise specified herein or in such other Credit Document:

 

(a)                     The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Credit Document), (ii) any
reference to any Person shall be construed to include such Person’s successors
and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision
thereof, (iv) all references in a Credit Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Credit Document in which such references
appear, (v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                     In the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including;” the
words “to” and “until” each mean “to but excluding;” and the word “through”
means “to and including.”

 

(c)                      Section headings herein and in the other Credit
Documents are included for convenience of reference only and shall not affect
the interpretation of this Agreement or any other Credit Document.

 

ARTICLE II.
CREDIT FACILITIES

 

Section 2.1                                   Commitments.

 

(a)                     Revolving Commitment.  Each Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make Revolving Advances
to the Borrower from time to time on any Business Day during the period from the
Closing Date until the Maturity Date; provided that after giving effect to such
Revolving Advances, the Outstandings shall not exceed the aggregate Revolving
Commitments in effect at such time.  Within the limits of each Lender’s
Revolving Commitment, the Borrower may from time to time borrow, prepay pursuant
to Section 2.6, and reborrow under this Section 2.1(a).

 

(b)                     Reduction of Revolving Commitments.

 

(i)                         Optional.  The Borrower shall have the right, upon
at least three Business Days’ irrevocable notice to the Administrative Agent, to
terminate in whole or reduce ratably in part the unused portion of the Revolving
Commitments; provided that each partial reduction shall be in the aggregate
amount of $10,000,000 and in integral multiples of $1,000,000 in excess
thereof.  Any reduction or termination of the Revolving Commitments pursuant to
this Section shall be permanent, with no obligation of the Lenders to reinstate
such Revolving Commitments, and the Commitment Fees shall thereafter be computed
on the basis of the Revolving Commitments, as so reduced.

 

19

--------------------------------------------------------------------------------


 

(ii)                      Defaulting Lender.  At any time when a Lender is then
a Defaulting Lender, the Borrower, at the Borrower’s election, may elect to
terminate such Defaulting Lender’s Commitment hereunder; provided that (A) such
termination must be of the Defaulting Lender’s entire Commitment, (B) the
Borrower shall pay all amounts owed by the Borrower to such Defaulting Lender in
such Lender’s capacity as a Lender under this Agreement and under the other
Credit Documents (including principal of and interest on the Revolving Advances
owed to such Defaulting Lender, accrued Commitment Fees (subject to
Section 2.8), and letter of credit fees but specifically excluding any amounts
owing under Section 2.11 as result of such payment of such Advances) and shall
deposit with the Administrative Agent into the Cash Collateral Account Cash
Collateral in the amount equal to such Defaulting Lender’s ratable share of the
Letter of Credit Exposure (including any such Letter of Credit Exposure that has
been reallocated pursuant to Section 2.16), (C) a Defaulting Lender’s Commitment
may be terminated by the Borrower under this Section 2.1(b)(ii) if and only if
at such time, the Borrower has elected, or is then electing, to terminate the
Commitments of all then existing Defaulting Lenders, and (D) such termination
shall not be permitted if a Default has occurred and is continuing.  Upon
written notice to the Defaulting Lender and Administrative Agent of the
Borrower’s election to terminate a Defaulting Lender’s Commitment pursuant to
this clause (ii) and the payment and deposit of amounts required to be made by
the Borrower under clause (B) above, (1) such Defaulting Lender shall cease to
be a Lender hereunder for all purposes except that such Lender’s rights and
obligations as a Lender under Sections 2.12, 2.14, 8.9 and 9.1 shall continue
with respect to events and occurrences occurring before or concurrently with its
ceasing to be a Lender hereunder, (2) such Defaulting Lender’s Commitment shall
be deemed terminated, and (3) such Defaulting Lender shall be relieved of its
obligations hereunder as a Lender except as to its obligations under Section 8.9
shall continue with respect to events and occurrences occurring before or
concurrently with its ceasing to be a Lender hereunder, provided that, any such
termination will not be deemed to be a waiver or release of any claim by
Borrower, the Administrative Agent, the Swingline Lender, any Issuing Lender or
any Lender may have against such Defaulting Lender.

 

(c)                      Increase in Revolving Commitments.

 

(i)                         At any time prior to the Maturity Date, the Borrower
may effectuate up to three separate increases in the aggregate Revolving
Commitments (each such increase being a “Commitment Increase”), by designating
either one or more of the existing Lenders (each of which, in its sole
discretion, may determine whether and to what degree to participate in such
Commitment Increase) or one or more other banks or other financial institutions
(reasonably acceptable to the Administrative Agent and the Issuing Lenders) that
at the time agree, in the case of any such bank or financial institution that is
an existing Lender to increase its Revolving Commitment as such Lender shall so
select (an “Increasing Lender”) and, in the case of any other such bank or
financial institution (an “Additional Lender”), to become a party to this
Agreement; provided, however, that (A) each such Commitment Increase shall be at
least $25,000,000, (B) the aggregate amount of all Commitment Increases shall
not exceed $200,000,000, and (C) all Revolving Commitments and Revolving
Advances provided pursuant to a Commitment Increase shall be available on the
same terms as those applicable to the existing Revolving Commitments and
Revolving Advances.  The sum of the increases in the Revolving Commitments of
the Increasing Lenders plus the Revolving Commitments of the Additional Lenders
upon giving effect to a Commitment Increase shall not, in the aggregate, exceed
the amount of such Commitment Increase.  The Borrower shall provide prompt
notice of any proposed Commitment Increase pursuant to this clause (c) to the
Administrative Agent and the Lenders.  This Section 2.1(c) shall not be
construed to create any obligation on any of the Administrative Agent or any of
the Lenders to advance or to commit to advance any credit to the Borrower or to
arrange for any other Person to advance or to commit to advance any credit to
the Borrower.

 

20

--------------------------------------------------------------------------------


 

(ii)                      A Commitment Increase shall become effective upon
(A) the receipt by the Administrative Agent of (1) an agreement in form and
substance reasonably satisfactory to the Administrative Agent signed by the
Borrower, each Increasing Lender and each Additional Lender, setting forth the
Commitments, if any, of each such Lender and setting forth the agreement of each
Additional Lender to become a party to this Agreement and to be bound by all the
terms and provisions hereof binding upon each Lender, and (2) such evidence of
appropriate authorization on the part of the Borrower with respect to such
Commitment Increase as the Administrative Agent may reasonably request, (B) the
funding by each Increasing Lender and Additional Lender of the Revolving
Advances to be made by each such Lender to effect the prepayment requirement set
forth in Section 2.6(b)(ii), and (C) receipt by the Administrative Agent of a
certificate of a Responsible Officer of the Parent stating that, both before and
after giving effect to such Commitment Increase, (1) no Default has occurred and
is continuing, and (2) that all representations and warranties made by the
Borrower and the Parent in this Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality or Material Adverse Change in the text thereof) on such date, except
that any representation and warranty which by its terms is made as of a
specified date shall be true and correct only as of such specified date.

 

(iii)                   Notwithstanding any provision contained herein to the
contrary, from and after the date of any Commitment Increase, all calculations
and payments of interest on the Revolving Advances shall take into account the
actual Revolving Commitment of each Lender and the principal amount outstanding
of each Revolving Advance made by such Lender during the relevant period of
time.

 

(d)                     Extension of Maturity Date.

 

(i)                         Requests for Extension.  The Borrower may, by notice
to the Administrative Agent (who shall promptly notify the Lenders) delivered no
earlier than 90 days and no later than 30 days prior to the Maturity Date then
in effect hereunder (the “Existing Maturity Date”), make a request that each
Lender extend such Lender’s Maturity Date for an additional 364 days from the
Existing Maturity Date.  The date on which the Administrative Agent provides to
the Lenders the notice referenced above is hereinafter referred to as the
“Notice Date.” The Borrower may extend the Existing Maturity Date no more than
twice during the tenor of this Agreement.

 

(ii)                      Lender Elections to Extend.  Each Lender, acting in
its sole and individual discretion, shall, by notice to the Administrative Agent
given not later than 15 days after the Notice Date, advise the Administrative
Agent whether or not such Lender agrees to such extension and any Lender that
does not so advise the Administrative Agent on or before the date that is 15
days after the Notice Date shall be deemed to be a Non-Extending Lender.  Each
Lender that determines not to so extend its Maturity Date shall be referred to
herein as a “Non-Extending Lender”.  Each Lender that determines to extend its
Maturity Date shall be referred to herein as an “Extending Lender”.  The
election of any Lender to agree to such extension shall not obligate any other
Lender to so agree.

 

(iii)                   Additional Commitment Lenders.  The Borrower shall have
the right on or before the Existing Maturity Date to replace each Non-Extending
Lender with, and add as a “Lender” under this Agreement in place thereof, one or
more Eligible Assignees (each, an “Additional Commitment Lender”), each of which
Additional Commitment Lenders shall have entered into an Assignment and
Assumption pursuant to which such Additional Commitment Lender shall, effective
as of the Existing Maturity Date, undertake a Revolving Commitment (and, if any
such Additional Commitment Lender is already a Lender, its Revolving Commitment
shall be in addition to such Lender’s Revolving Commitment hereunder on such
date).

 

21

--------------------------------------------------------------------------------


 

(iv)                  Minimum Extension Requirement.  If (and only if) the total
of the Revolving Commitments of the Lenders that have agreed so to extend their
Maturity Date and the additional Revolving Commitments of the Additional
Commitment Lenders shall be more than 50% of the aggregate amount of the
Revolving Commitments in effect immediately prior to the Existing Maturity Date,
then, effective as of the Existing Maturity Date, the Maturity Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date falling 364 days after the Existing Maturity Date and each Additional
Commitment Lender shall thereupon become a Lender for all purposes of this
Agreement.

 

(v)                     Conditions to Effectiveness of Extensions. 
Notwithstanding the foregoing, the extension of the Maturity Date pursuant to
this Section shall not be effective with respect to any Lender unless: (A) no
Default or Event of Default shall have occurred and be continuing on the date of
such extension and after giving effect thereto; (B) the representations and
warranties contained in this Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that are already qualified or modified by
materiality or Material Adverse Change in the text thereof) on and as of the
date of such extension and after giving effect thereto, as though made on and as
of such date, except that any representation and warranty which by its terms is
made as of a specified date shall be true and correct only as of such specified
date; (C) the receipt by the Administrative Agent of such evidence of
appropriate authorization on the part of the Borrower with respect to such
extension as the Administrative Agent may reasonably request; (D) on the
Maturity Date (without giving effect to any extension) of each Non-Extending
Lender, the Borrower shall repay any Revolving Advances outstanding on such date
(and pay any additional amounts required pursuant to Section 2.11) and any other
Obligations owing to such Non-Extending Lender to each such Non-Extending Lender
and the Revolving Commitments of the Non-Extending Lenders shall be terminated;
and (E) the Borrower shall prepay any Revolving Advances outstanding on such
date (and pay any additional amounts required pursuant to Section 2.11) to the
extent necessary to keep outstanding Revolving Advances ratable with any revised
Applicable Percentages of the respective Lenders effective as of such date.

 

(vi)                  Conflicting Provisions.  This Section shall supersede any
provisions in Section 2.13(f) or 9.2 to the contrary.

 

Section 2.2                                   Evidence of Indebtedness.  The
Advances made by each Lender, including the Swingline Lender, shall be evidenced
by one or more accounts or records maintained by such Lender or the Swingline
Lender and by the Administrative Agent.  The accounts or records maintained by
the Administrative Agent, the Lenders and the Swingline Lender shall be
conclusive absent manifest error of the amount of the Advances made by such
Lenders or the Swingline Lender to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Lender or the Swingline
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.  Upon the request of any Lender to the
Borrower made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender or the Swingline Lender (through the Administrative
Agent) a Note which shall evidence such Lender’s Revolving Advances or Swingline
Advances to the Borrower in addition to such accounts or records.  Each Lender
may attach schedules to such Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Revolving Advances or
Swingline Advances and payments with respect thereto.

 

22

--------------------------------------------------------------------------------


 

Section 2.3                                   Letters of Credit.

 

(a)                     Commitment for Letters of Credit.  Each Issuing Lender,
the Lenders, the Parent, and the Borrower each agrees that effective as of the
Closing Date, the Existing Letters of Credit shall be deemed to have been issued
and maintained under, and to be governed by the terms and conditions of, this
Agreement. Subject to the terms and conditions set forth in this Agreement and
in reliance upon the agreements of the other Lenders set forth in this Section,
each Issuing Lender agrees to, from time to time on any Business Day during the
period from the Closing Date until the Maturity Date, issue, increase or extend
the expiration date of, the Letters of Credit for the account of the Parent or
any Subsidiary thereof.

 

(b)                     Limitations.  Notwithstanding the foregoing, no Letter
of Credit will be issued, increased, or extended:

 

(i)                         if such issuance, increase, or extension would cause
the Letter of Credit Exposure to exceed the lesser of (A) the Letter of Credit
Maximum Amount and (B) an amount equal to (1) the aggregate Revolving
Commitments in effect at such time minus (2) the Outstandings.

 

(ii)                      if such Letter of Credit supports the repayment of
indebtedness for borrowed money of any Person;

 

(iii)                   unless such Letter of Credit is in form and substance
acceptable to the applicable Issuing Lender in its sole discretion;

 

(iv)                  unless the Borrower has delivered to the applicable
Issuing Lender a completed and executed Letter of Credit Application; provided
that, if the terms of any Letter of Credit Application conflicts with the terms
of this Agreement, the terms of this Agreement shall control;

 

(v)                     unless such Letter of Credit is governed by (A) the
Uniform Customs and Practice for Documentary Credits (2007
Revision), International Chamber of Commerce Publication No. 600, or (B) the
International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, in either case, including any subsequent revisions thereof
approved by a Congress of the International Chamber of Commerce and adhered to
by the Issuing Lender; and

 

(vi)                  if any Lender is at such time a Defaulting Lender
hereunder, unless the Issuing Lender has entered into satisfactory arrangements
with the Borrower or such Lender to eliminate the Issuing Lender’s risk with
respect to such Lender.

 

(c)                      Requesting Letters of Credit.  Each Letter of Credit
Extension (other than the issuance of Existing Letters of Credit which are
deemed issued hereunder) shall be made pursuant to a Letter of Credit
Application, or if applicable, amendments to such Letter of Credit Applications,
given by the Borrower to the Administrative Agent for the benefit of the
applicable Issuing Lender by telecopy or in writing not later than 11:00
a.m. (Houston, Texas time) on the third Business Day before the proposed date of
the Letter of Credit Extension.  Each Letter of Credit Application, or if
applicable, amendments to such Letter of Credit Applications, shall be fully
completed and shall specify the information required therein.  Each Letter of
Credit Application, or if applicable, amendments to such Letter of Credit
Applications, shall be irrevocable and binding on the Borrower.  Subject to the
terms and conditions hereof, the applicable Issuing Lender shall on the date of
such Letter of Credit Extension, make such Letter of Credit Extension to the
beneficiary of such Letter of Credit.

 

23

--------------------------------------------------------------------------------


 

(d)                     Reimbursements for Letters of Credit; Funding of
Participations.  Upon receipt from the beneficiary of any Letter of Credit of
any notice of a drawing under such Letter of Credit with the accompanying
documentation required thereby, the applicable Issuing Lender shall notify the
Administrative Agent thereof.  No later than 11:00 a.m. (Houston, Texas time) on
the date of any payment to be made by such Issuing Lender under a Letter of
Credit, the Borrower agrees to pay to such Issuing Lender an amount equal to any
amount paid by such Issuing Lender under or in respect of such Letter of
Credit.  In the event an Issuing Lender makes a payment pursuant to a request
for draw presented under a Letter of Credit and such payment is not promptly
reimbursed by the Borrower as required herein, such Issuing Lender shall give
notice of such payment to the Administrative Agent. In such event, the Borrower
shall be deemed to have requested a Base Rate Advance (notwithstanding any
minimum size or increment limitations on individual Advances).  Each Lender
(including the Lender acting as Issuing Lender) shall, upon notice from the
Administrative Agent that the Borrower has requested or is deemed to have
requested an Advance pursuant to Section 2.5 and regardless of whether (A) the
conditions in Section 3.2 have been met, (B) such notice complies with
Section 2.5, or (C) a Default exists, make funds available to the Administrative
Agent for the account of the applicable Issuing Lender in an amount equal to
such Lender’s Applicable Percentage of the amount of such Advance not later than
1:00 p.m. (Houston, Texas time) on the Business Day specified in such notice by
the Administrative Agent, whereupon (i) each Lender that so makes funds
available shall be deemed to have made a Base Rate Advance to the Borrower in
such amount.  The Administrative Agent shall remit the funds so received to the
applicable Issuing Lender.  If any such Lender shall not have so made such
Advance available to the Administrative Agent pursuant to this Section 2.3, such
Lender agrees to pay interest thereon for each day from such date until the date
such amount is paid at the lesser of (A) the Overnight Rate for such day for the
first three days and thereafter the interest rate applicable to such Base Rate
Advances and (B) the Maximum Rate.  The Borrower hereby unconditionally and
irrevocably authorizes, empowers, and directs the Administrative Agent and the
Lenders to record and otherwise treat each payment under a Letter of Credit not
immediately reimbursed by the Borrower as a Revolving Borrowing comprised of
Base Rate Advances to the Borrower.  If for any reason any payment pursuant to a
request for draw presented under a Letter of Credit is not refinanced by a
Revolving Borrowing in accordance with this Section 2.3(d), the Issuing Lender
shall be deemed to have requested that each of the applicable Lenders fund its
risk participation in the relevant Letter of Credit Obligations and each such
Lender’s payment to the Administrative Agent for the account of the Issuing
Lender pursuant to this Section 2.3(d) shall be deemed payment in respect of
such participation.

 

(e)                      Participations.  Upon the date of the issuance or
increase of a Letter of Credit or the deemed issuance of the Existing Letters of
Credit under Section 2.3(a), the applicable Issuing Lender shall be deemed to
have sold to each other Lender and each other Lender shall have been deemed to
have purchased from the Issuing Lender a participation in the related Letter of
Credit Obligations equal to such Lender’s Applicable Percentage at such date and
such sale and purchase shall otherwise be in accordance with the terms of this
Agreement.  The applicable Issuing Lender shall promptly notify each such
participant Lender by facsimile, telephone, or telecopy of each Letter of Credit
issued or increased and the actual dollar amount of such Lender’s participation
in such Letter of Credit.  Each Lender’s obligation to purchase participating
interests pursuant to this Section and to reimburse such Issuing Lender for such
Lender’s Applicable Percentage of any payment under a Letter of Credit by such
Issuing Lender not reimbursed in full by the Borrower shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
of the circumstances described in paragraph (f) below, (ii) the occurrence and
continuance of a Default, (iii) an adverse change in the financial condition of
the Borrower or (iv) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing, except for any such
circumstance, happening or event constituting or arising from gross negligence
or willful misconduct on the part of the applicable Issuing Lender.

 

(f)                       Obligations Unconditional.  The obligations of the
Borrower under this Agreement in respect of each Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, notwithstanding the following
circumstances:

 

24

--------------------------------------------------------------------------------


 

(i)                         any lack of validity or enforceability of any Letter
of Credit Documents;

 

(ii)                      any amendment or waiver of or any consent to departure
from any Letter of Credit Document to which the Borrower has consented;

 

(iii)                   the existence of any claim, set-off, defense or other
right which any Credit Party may have at any time against any beneficiary or
transferee of such Letter of Credit (or any Persons for whom any such
beneficiary or any such transferee may be acting), any Issuing Lender, any
Lender or any other Person, whether in connection with this Agreement, the
transactions contemplated in this Agreement or in any Letter of Credit Documents
or any unrelated transaction;

 

(iv)                  any statement or any other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect
to the extent any Issuing Lender would not be liable therefor pursuant to the
following paragraph (h);

 

(v)                     payment by the Issuing Lender under such Letter of
Credit against presentation of a draft or certificate which does not comply with
the terms of such Letter of Credit; or

 

(vi)                  any other circumstance or happening whatsoever, whether or
not similar to any of the foregoing;

 

provided, however, that nothing contained in this paragraph (f) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit, including those specified in Section 2.3(h).

 

(g)                      Cash Collateralization.  With respect to (i) each
Letter of Credit which has an expiration date beyond the Maturity Date, on or
prior to the 30th day prior to the Maturity Date or (ii) all outstanding Letters
of Credit, if the Revolving Commitments are terminated in whole pursuant to
Section 2.1(b) or Article VII, on the date of such termination, the Borrower
shall deposit into the Cash Collateral Account in accordance with paragraph
(i) below cash in an amount equal to 103% of the Letter of Credit Exposure of
such Letters of Credit or otherwise make arrangements satisfactory to the
Administrative Agent to secure the release of such Letters of Credit.  If the
Borrower has deposited 103% of the Letter of Credit Exposure into the Cash
Collateral Account as of the Maturity Date and no other Default or Event of
Default has occurred and is continuing, each Lender’s obligation to purchase
participating interests pursuant to this Section and to reimburse such Issuing
Lender for such Lender’s Applicable Percentage of any payment under a Letter of
Credit by such Issuing Lender not reimbursed in full by the Borrower shall be
terminated as of the Maturity Date.

 

(h)                     Liability of Issuing Lenders.  The Borrower assumes all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its or any Credit Party’s use of such Letter of Credit. 
Neither an Issuing Lender nor any of its respective officers or directors shall
be liable or responsible for:

 

(i)                         the use which may be made of any Letter of Credit or
any acts or omissions of any beneficiary or transferee in connection therewith;

 

(ii)                      the validity, sufficiency or genuineness of documents,
or of any endorsement thereon, even if such documents should prove to be in any
or all respects invalid, insufficient, fraudulent or forged; or

 

25

--------------------------------------------------------------------------------


 

(iii)                   any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit (including an Issuing Lender’s own
negligence),

 

except that the Borrower shall have a claim against the applicable Issuing
Lender, and the applicable Issuing Lender shall be liable to, and shall promptly
pay to, the Borrower, to the extent of any direct, as opposed to consequential,
damages suffered by the Borrower, which the Borrower proves were caused by
(A) such Issuing Lender’s willful misconduct or gross negligence (as determined
in a final, non-appealable judgment of a court of competent jurisdiction) in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit or (B) such Issuing Lender’s willful failure to
make lawful payment under any Letter of Credit after the presentation to it of a
draft and certificate strictly complying with the terms and conditions of such
Letter of Credit, in either case notwithstanding the unconditional and
irrevocable nature of the Borrower’s obligations under this Agreement as set
forth in Section 2.3(f). In furtherance and not in limitation of the foregoing,
the Issuing Lenders may accept documents that appear on their face to be in
order, without responsibility for further investigation, regardless of any
notice or information to the contrary.

 

(i)                         Cash Collateral Account.

 

(i)                         If the Borrower is required to deposit funds in the
Cash Collateral Account pursuant to the terms hereof, then the Borrower and the
Administrative Agent shall establish the Cash Collateral Account and the
Borrower shall execute any documents and agreements, including the
Administrative Agent’s standard form assignment of deposit accounts, that the
Administrative Agent requests in connection therewith to establish the Cash
Collateral Account and grant the Administrative Agent a first priority security
interest in such account and the funds therein and giving the Administrative
Agent “control” over the Cash Collateral Account as such term is defined in the
applicable Uniform  Commercial Code.  The Borrower hereby pledges to the
Administrative Agent and grants the Administrative Agent a security interest in
the Cash Collateral Account, whenever established, all funds held in the Cash
Collateral Account from time to time, and all proceeds thereof, as security for
the payment of the Obligations.  Except as provided in Section 2.3(i)(ii) below,
the Borrower shall have no access and no rights of withdrawal from the Cash
Collateral Account.

 

(ii)                      Funds held in the Cash Collateral Account shall be
held as cash collateral for obligations with respect to Letters of Credit.  Such
funds shall be promptly applied by the Administrative Agent at the request of
the applicable Issuing Lender to any reimbursement or other obligations under
the applicable Letters of Credit that exist or occur.  To the extent that any
surplus funds are held in the Cash Collateral Account above the Letter of Credit
Exposure during the existence of an Event of Default the Administrative Agent
may (A) hold such surplus funds in the Cash Collateral Account as cash
collateral for the Obligations or (B) apply such surplus funds to any
Obligations in any manner directed by the Majority Lenders.  If no Default
exists, the Administrative Agent shall release to the Borrower, at the
Borrower’s written request, any funds held in the Cash Collateral Account in
excess of 103% of the then existing Letter of Credit Exposure.  The
Administrative Agent shall invest the funds in the Cash Collateral Account in an
interest-bearing account or other investment approved by the Borrower.  The
Administrative Agent shall exercise reasonable care in the custody and
preservation of any funds held in the Cash Collateral Account and shall be
deemed to have exercised such care if such funds are accorded treatment
substantially equivalent to that which the Administrative Agent accords its own
property or in accordance with the Borrower’s instructions or as otherwise
approved by the Borrower, it being understood that the Administrative Agent
shall not have any responsibility for taking any necessary steps to preserve
rights against any parties with respect to any such funds.

 

26

--------------------------------------------------------------------------------


 

(j)                        Letters of Credit Issued for Subsidiaries. 
Notwithstanding that a Letter of Credit outstanding hereunder is in support of
any obligations of, or is for the account of, a Subsidiary of the Borrower, the
Borrower shall be obligated to reimburse the applicable Issuing Lender hereunder
for any and all drawings under such Letter of Credit.  The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of its
Subsidiaries or any Subsidiary of the Parent inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

 

(k)                     Defaulting Lender.  At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Lender (with a copy to the Administrative
Agent) the Borrower shall Cash Collateralize each Issuing Lender’s Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.16(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount.

 

(i)                         Grant of Security Interest.  The Borrower, and to
the extent Cash Collateral is provided by any Defaulting Lender, such Defaulting
Lender, hereby grants to the Administrative Agent, for the benefit of the
Issuing Lenders, and agrees to maintain, a first priority security interest in
all such Cash Collateral as security for the Defaulting Lenders’ obligation to
fund participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (ii) below.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lender as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

 

(ii)                      Application.  Notwithstanding anything to the contrary
contained in this Agreement, Cash Collateral provided under this
Section 2.1(k) or Section 2.16 in respect of Letters of Credit shall be applied
to the satisfaction of the Defaulting Lender’s obligation to fund participations
in respect of Letter of Credit Obligations (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) for
which the Cash Collateral was so provided, prior to any other application of
such property as may otherwise be provided for herein.

 

(iii)                   Termination of Requirement.  Cash Collateral (or the
appropriate portion thereof) provided to reduce an Issuing Lender’s Fronting
Exposure shall no longer be required to be held as Cash Collateral pursuant to
this Section 2.1(k) and shall, upon written request of the Person providing such
Cash Collateral, be refunded following (i) the elimination of the applicable
Fronting Exposure (including by the termination of Defaulting Lender status of
the applicable Lender), or (ii) the determination by the Administrative Agent
and each Issuing Lender that there exists excess Cash Collateral; provided that,
subject to Section 2.16, the Person providing Cash Collateral and the Issuing
Lender may agree that Cash Collateral shall be held to support future
anticipated Fronting Exposure or other obligations.

 

Section 2.4                                   Swingline Advances.

 

(a)                     Commitment.  On the terms and conditions set forth in
this Agreement, subject to Section 2.16(d), the Swingline Lender agrees to, from
time-to-time on any Business Day from the Closing Date until the last Business
Day occurring before the Maturity Date, make Swingline Advances to the Borrower
in an aggregate principal amount not to exceed the Swingline Commitment at any
time, provided that (i) after giving effect to such Swingline Advance, the
Outstandings shall not exceed the

 

27

--------------------------------------------------------------------------------


 

aggregate Revolving Commitments in effect at such time, (ii) no Swingline
Advance may mature after the Maturity Date, and (iii) no Swingline Advance shall
be made by the Swingline Lender if the conditions set forth in Section 3.2 have
not been met as of the date of such Swingline Advance.  The Borrower agrees that
the giving of the applicable Notice of Borrowing and the acceptance by the
Borrower of the proceeds of such Swingline Advance shall constitute a
representation and warranty by the Borrower that on the date of such Swingline
Advance the conditions set forth in Section 3.2 have been met.  Immediately upon
the making of a Swingline Advance, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Advance in an amount equal to its
Applicable Percentage of such Swingline Advance.

 

(b)                     Evidence of Indebtedness.  The indebtedness of the
Borrower to the Swingline Lender resulting from Swingline Advances shall be
evidenced as set forth in Section 2.2.

 

(c)                      Prepayment.  Within the limits expressed in this
Agreement, amounts advanced pursuant to Section 2.4(a) may from time to time be
borrowed, prepaid without penalty, and reborrowed.  If the amount of aggregate
outstanding Swingline Advances ever exceeds the Swingline Commitment, the
Borrower shall, upon receipt of written notice of such condition from the
Swingline Lender and to the extent of such excess, prepay to the Swingline
Lender the outstanding principal of the Swingline Commitment such that such
excess is eliminated.

 

(d)                     Refinancing of Swingline Advances.

 

(i)                         The Swingline Lender may, at any time in its sole
and absolute discretion, request on behalf of the Borrower (which hereby
irrevocably authorizes the Swingline Lender to so request on its behalf), that
each Lender make a Base Rate Advance in an amount equal to such Lender’s
Applicable Percentage of the amount of Swingline Advances then outstanding. 
Such request shall be made in writing (which written request shall be deemed to
be a Notice of Borrowing for purposes hereof), without regard to the minimum and
multiples specified in Section 2.5(c) for the principal amount of Revolving
Borrowings, but subject to the unutilized portion of the Revolving Commitments
and the conditions set forth in Section 3.2.  The Swingline Lender shall furnish
the Borrower with a copy of the applicable Notice of Borrowing promptly after
delivering such notice to the Administrative Agent.  Regardless of whether the
request for such Base Rate Advance complies with Section 2.5, each Lender shall
make an amount equal to its Applicable Percentage of the amount specified in
such Notice of Borrowing available to the Administrative Agent in Same Day Funds
for the account of the Swingline Lender at the Administrative Agent’s Lending
Office not later than 1:00 p.m. (Houston, Texas time) on the day specified in
such Notice of Borrowing, whereupon, subject to Section 2.4(d)(iii), each Lender
that so makes funds available shall be deemed to have made a Base Rate Advance
to the Borrower in such amount.  The Administrative Agent shall remit the funds
so received to the Swingline Lender.

 

(ii)                      If for any reason any Swingline Advance cannot be
refinanced by such a Revolving Borrowing in accordance with Section 2.4(d)(i),
the applicable Notice of Borrowing submitted by the Swingline Lender as set
forth herein shall be deemed to be a request by the Swingline Lender that each
of the applicable Lenders fund its risk participation in the relevant Swingline
Advances and each such Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.4(d)(i) shall be deemed
payment in respect of such participation.

 

(iii)                   If any Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.4(d) by the time specified in Section 2.4(d)(i), the Swingline Lender
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such

 

28

--------------------------------------------------------------------------------


 

amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the
Swingline Lender at a rate per annum equal to the applicable Overnight Rate from
time to time in effect.  A certificate of the Swingline Lender submitted to any
Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

 

(iv)                  Each Lender’s obligation to make Advances or to purchase
and fund risk participations in Swingline Advances pursuant to this
Section 2.4(d) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swingline Lender, the
Borrower, or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Advances pursuant to Section 2.4(d)(i) is subject to
the conditions set forth in Section 3.2.  No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay the
Swingline Advances, together with interest as provided herein.

 

(e)                      Repayment of Participations.

 

(i)                         At any time after any Lender has purchased and
funded a risk participation in a Swingline Advance, if the Swingline Lender
receives any payment on account of such Swingline Advance, the Swingline Lender
will distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by the Swingline Lender.

 

(ii)                      If any payment received by the Swingline Lender in
respect of principal or interest on any Swingline Advance is required to be
returned by the Swingline Lender under any of the circumstances described in
Section 9.11 (including pursuant to any settlement entered into by the Swingline
Lender in its discretion), each Lender shall pay to the Swingline Lender its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the applicable Overnight Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(f)                       Interest for Account of Swingline Lender.  The
Swingline Lender shall be responsible for invoicing the Borrower for interest on
the Swingline Advances.  Until each Lender funds its Advances or risk
participation pursuant to this Section to refinance such Lender’s Applicable
Percentage of the applicable Swingline Advances, interest in respect of such
Applicable Percentage shall be solely for the account of the Swingline Lender.

 

(g)                      Payments Directly to Swingline Lender.  The Borrower
shall make all payments of principal and interest in respect of the Swingline
Advances directly to the Swingline Lender.

 

(h)                     Method of Borrowing.  Except as provided in the clause
(c) above, each request for a Swingline Advance shall be made pursuant to
telephone notice to the Swingline Lender given no later than 11:00
a.m. (Houston, Texas time) on the date of the proposed Swingline Advance,
promptly confirmed by a completed and executed Notice of Borrowing facsimiled to
the Administrative Agent and the Swingline Lender.  The Swingline Lender will
promptly make such Swingline Advance available to the Borrower at the Borrower’s
account with the Administrative Agent.

 

29

--------------------------------------------------------------------------------


 

Section 2.5                                   Borrowings; Procedures and
Limitations.

 

(a)                     Notice of Borrowings.  Each Revolving Borrowing (other
than a Conversion) shall be made pursuant to a Notice of Borrowing and given by
the Borrower to the Administrative Agent not later than 12:00 p.m. (Houston,
Texas time) on the third Business Day before the date of the proposed Revolving
Borrowing in the case of a Eurodollar Advance, and by the Borrower to the
Administrative Agent not later than 12:00 p.m. (Houston, Texas time) one
Business Day before the date of the proposed Revolving Borrowing in the case of
a Base Rate Advance.  The Administrative Agent shall give each applicable Lender
prompt notice on the day of receipt by facsimile of a timely Notice of Borrowing
of such proposed Revolving Borrowing.  Each Notice of Borrowing shall be by
facsimile specifying the (i) requested date of such Revolving Borrowing (which
shall be a Business Day), (ii) requested Type of Advances comprising such
Revolving Borrowing, (iii) aggregate amount of such Revolving Borrowing, and
(iv) if such Revolving Borrowing is to be comprised of Eurodollar Advances, the
Interest Period for such Advances.  In the case of a proposed Revolving
Borrowing comprised of Eurodollar Advances, the Administrative Agent shall
promptly notify each applicable Lender of the applicable interest rate under
Section 2.9, as applicable.  Each Lender shall before 11:00 a.m. (Houston, Texas
time) on the date of the proposed Revolving Borrowing, make available for the
account of its Lending Office to the Administrative Agent at its address
referred to in Section 9.7, or such other location as the Administrative Agent
may specify by notice to the Lenders, in Same Day Funds, such Lender’s
Applicable Percentage of such Revolving Borrowing.  Promptly upon the
Administrative Agent’s receipt of such funds (but, in any event, not later than
3:00 p.m. (Houston, Texas time) on the date of the proposed Revolving Borrowing)
and provided that the applicable conditions set forth in Article III have been
satisfied, the Administrative Agent will make such funds available to the
Borrower at its account with the Administrative Agent.

 

(b)                     Conversions and Continuations.  In order to elect to
Convert or continue Advances comprising part of the same Revolving Borrowing
under this Section, the Borrower shall deliver an irrevocable Notice of
Conversion or Continuation to the Administrative Agent at the Administrative
Agent’s office no later than 12:00 p.m. (Houston, Texas time) (i) at least one
Business Day in advance of the proposed Conversion date in the case of a
Conversion of such Advances to Base Rate Advances, and (ii) at least three
Business Days in advance of the proposed Conversion or continuation date in the
case of a Conversion to, or a continuation of, Eurodollar Advances.  Each such
Notice of Conversion or Continuation shall be in writing or facsimile,
specifying (A) the requested Conversion or continuation date (which shall be a
Business Day), (B) the Revolving Borrowing amount and Type of the Advances to be
Converted or continued, (C) whether a Conversion or continuation is requested,
and if a Conversion, into what Type of Advances, and (D) in the case of a
Conversion to, or a continuation of, Eurodollar Advances, the requested Interest
Period.  Promptly after receipt of a Notice of Conversion or Continuation under
this paragraph, the Administrative Agent shall provide each applicable Lender
with a copy thereof and, in the case of a Conversion to or a continuation of
Eurodollar Advances, shall notify each applicable Lender of the applicable
interest rate under Section 2.9, as applicable.  For purposes other than the
conditions set forth in Section 3.2, the portion of Advances comprising part of
the same Revolving Borrowing that are Converted to Advances of another Type
shall constitute a new Revolving Borrowing.

 

(c)                      Certain Limitations.  Notwithstanding anything in
paragraphs (a) and (b) above:

 

(i)              Each Revolving Borrowing shall (A) be in an aggregate amount
not less than $3,000,000 and in integral multiples of $1,000,000 in excess
thereof in case of Eurodollar Advances and in an aggregate amount not less than
$500,000 and in integral multiples of $100,000 in excess thereof in case of Base
Rate Advances, (B) consist of Advances of the same Type made, Converted or
continued on the same day by the Lenders according to their Applicable
Percentage, and (C) denominated only in Dollars.

 

30

--------------------------------------------------------------------------------


 

(ii)                                              At no time shall there be more
than eight Interest Periods applicable to outstanding Eurodollar Advances.

 

(iii)                                           The Borrower may not select
Eurodollar Advances for any Revolving Borrowing to be made, Converted or
continued if a Default or Event of Default has occurred and is continuing.

 

(iv)                                          If any Lender shall, at least one
Business Day prior to the requested date of any Revolving Borrowing comprised of
Eurodollar Advances, notify the Administrative Agent and the Borrower that the
introduction of or any change in or in the interpretation of any Legal
Requirement makes it unlawful, or that any central bank or other Governmental
Authority asserts that it is unlawful, for such Lender or its Lending Office to
perform its obligations under this Agreement to make Eurodollar Advances or to
fund or maintain Eurodollar Advances, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or
take deposits of, Dollars in the applicable interbank market, then (1) such
Lender’s Applicable Percentage of the amount of such Revolving Borrowing shall
be made as a Base Rate Advance of such Lender, (2) such Base Rate Advance shall
be considered part of the same Revolving Borrowing and interest on such Base
Rate Advance shall be due and payable at the same time that interest on the
Eurodollar Advances comprising the remainder of such Revolving Borrowing shall
be due and payable, and (3) any obligation of such Lender to make, continue, or
Convert to, Eurodollar Advances, including in connection with such requested
Revolving Borrowing, shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist.

 

(v)                                             If the Administrative Agent is
unable to determine the Eurodollar Rate for Eurodollar Advances comprising any
requested Revolving Borrowing, the right of the Borrower to select Eurodollar
Advances for such Revolving Borrowing or for any subsequent Revolving Borrowing
shall be suspended until the Administrative Agent shall notify the Borrower and
the applicable Lenders that the circumstances causing such suspension no longer
exist, and each Revolving Advance comprising such Revolving Borrowing shall be
made as a Base Rate Advance.

 

(vi)                                          If the Majority Lenders shall, at
least one Business Day before the date of any requested Revolving Borrowing,
notify the Administrative Agent that (A) the Eurodollar Rate for Eurodollar
Advances comprising such Revolving Borrowing will not adequately reflect the
cost to such Lenders of making or funding their respective Eurodollar Advances,
as the case may be, for such Revolving Borrowing, or (B) deposits are not being
offered to banks in the applicable offshore interbank market for Dollars for the
applicable amount and Interest Period of such Eurodollar Advance, then the
Administrative Agent shall give notice thereof to the Borrower and the Lenders
and the right of the Borrower to select Eurodollar Advances for such Revolving
Borrowing or for any subsequent Revolving Borrowing shall be suspended until the
Administrative Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist, and each Advance
comprising such Revolving Borrowing shall be made as a Base Rate Advance.

 

(vii)                                       If the Borrower shall fail to select
the duration or continuation of any Interest Period for any Eurodollar Advance
in accordance with the provisions contained in the definition of “Interest
Period” in Section 1.1 and paragraph (a) or (b) above, the Administrative Agent
will forthwith so notify the Borrower and the applicable Lenders and such
affected Advances will be made available to the Borrower on the date of such
Revolving Borrowing as Base Rate Advances or, if such affected Advances are
existing Advances, will be Converted into Base Rate Advances at the end of the
Interest Period then in effect.

 

(viii)                                    Swingline Advances may not be
Converted or continued.

 

31

--------------------------------------------------------------------------------


 

(d)                     Notices Irrevocable.  Each Notice of Borrowing and
Notice of Conversion or Continuation shall be irrevocable and binding on the
Borrower.

 

(e)                      Lender Obligations Several.  The failure of any Lender
to make the Advance to be made by it as part of any Revolving Borrowing shall
not relieve any other Lender of its obligation, if any, to make its Advance on
the date of such Revolving Borrowing.  No Lender shall be responsible for the
failure of any other Lender to make the Advance to be made by such other Lender
on the date of any Revolving Borrowing.

 

(f)                       Funding by Lenders; Administrative Agent’s Reliance. 
Unless the Administrative Agent shall have received notice from a Lender prior
to the proposed date of any Revolving Borrowing of Eurodollar Advances, or prior
to 12:00 p.m. (Houston, Texas time) on the date of any Revolving Borrowing of
Base Rate Advances, that such Lender will not make available to the
Administrative Agent such Lender’s share of such Revolving Borrowing, the
Administrative Agent may assume that such Lender has made such share available
in accordance with and at the time required in Section 2.5 and may, in reliance
upon such assumption, make available to the Borrower a corresponding amount.  In
such event, if a Lender has not in fact made its share of the applicable
Revolving Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate and (B) in the case of a payment to be made by the Borrower, the interest
rate applicable to the requested Revolving Borrowing.  If the Borrower and such
Lender shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period.  If
such Lender pays its share of the applicable Revolving Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Advance included in such Revolving Borrowing.  Any payment by the Borrower shall
be without prejudice to any claim the Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.  A notice of
the Administrative Agent to any Lender or Borrower with respect to any amount
owing under this subsection (f) shall be conclusive, absent manifest error.

 

Section 2.6                                   Prepayments.  No Borrower shall
have any right to prepay any principal amount of any Advance except as provided
in this Section 2.6.  Each payment of any Advance pursuant to this Section 2.6
shall be made in a manner such that all Advances comprising part of the same
Revolving Borrowing are paid in whole or ratably in part other than Advances
owing to a Defaulting Lender as provided in Section 2.16.

 

(a)                     Optional.  The Borrower may elect to prepay any
Revolving Borrowing, in whole or in part, without penalty or premium except as
set forth in Section 2.11 and after giving by 11:00 a.m. (Houston, Texas time)
(i) in the case of Eurodollar Advances, at least three Business Days’ or (ii) in
case of Base Rate Advances, one Business Day’s, prior written notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment.  If any such notice is given, the Borrower shall prepay
Advances comprising part of the same Revolving Borrowing in whole or ratably
(giving effect to Section 2.16, if applicable) in part in an aggregate principal
amount equal to the amount specified in such notice, together with accrued
interest to the date of such prepayment on the principal amount prepaid
and amounts, if any, required to be paid pursuant to Section 2.11 as a result of
such prepayment being made on such date; provided that (A) each optional partial
prepayment of Eurodollar Advances shall be in a minimum amount not less than
$3,000,000 and in multiple integrals of $1,000,000 in excess thereof and
(B) each optional prepayment of Base Rate Advances shall be in a minimum amount
not less than $500,000 and in multiple integrals of $100,000 in excess thereof.

 

32

--------------------------------------------------------------------------------


 

(b)                     Mandatory.

 

(i)                         On any date that Outstandings exceed the aggregate
amount of Revolving Commitments, the Borrower shall, within one Business Day, to
the extent of such excess, first, prepay to the Swingline Lender the outstanding
principal amount of the Swingline Advances, second, prepay to the Lenders on a
pro rata basis the outstanding principal amount of the Revolving Advances and
third, make deposits into the Cash Collateral Account to provide cash collateral
in the amount of such excess for the Letter of Credit Exposure.

 

(ii)                      If a Commitment Increase is effected as permitted
under Section 2.1(c), the Borrower shall prepay any Revolving Advances
outstanding on such Increase Date to the extent necessary to keep the
outstanding Revolving Advances ratable to reflect the revised Applicable
Percentages arising from such Commitment Increase.  Any prepayment made by
Borrower in accordance with this clause (b)(ii) may be made with the proceeds of
Revolving Advances made by all the Lenders in connection the Commitment Increase
occurring simultaneously with the prepayment.

 

(c)                      Interest; Costs.  Each prepayment pursuant to this
Section 2.6 shall be accompanied by accrued interest on the amount prepaid to
the date of such prepayment and amounts, if any, required to be paid pursuant to
Section 2.11 as a result of such prepayment being made on such date.

 

Section 2.7                                   Repayment.

 

(a)                     Revolving Advances.  The Borrower hereby unconditionally
promises to pay to the Administrative Agent for the account of and ratable
benefit of each Lender the aggregate outstanding principal amount of all
Revolving Advances on the Maturity Date.

 

(b)                     Swingline Advances.  The Borrower hereby unconditionally
promises to pay to the Swingline Lender (i) the aggregate outstanding principal
amount of all Swingline Advances on each Swingline Payment Date, and (ii) the
aggregate outstanding principal amount of all Swingline Advances outstanding on
the Maturity Date.

 

Section 2.8                                   Fees.

 

(a)                     Commitment Fees.  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a Commitment Fee on the
average daily amount by which such Lender’s Revolving Commitment exceeds such
Lender’s outstanding Revolving Advances plus such Lender’s Applicable Percentage
of the Letter of Credit Exposure at the per annum rate equal to the Applicable
Margin for Commitment Fees for such period; provided that no such commitment fee
shall accrue on the Commitment of a Defaulting Lender during the period such
Lender remains a Defaulting Lender.  The Commitment Fee is due quarterly in
arrears on March 31, June 30, September 30, and December 31 of each year
commencing on September 30, 2016, and on the Maturity Date.  For purposes of
this Section 2.8(a) only, amounts advanced as Swingline Advances shall not
reduce the amount of the unused Revolving Commitment.

 

(b)                     Fees for Letters of Credit.  The Borrower agrees to pay
the following: (i) subject to Section 2.16, to the Administrative Agent for the
pro rata benefit of the Lenders a letter of credit fee for each Letter of Credit
in an amount equal to the Applicable Margin for Eurodollar Advances per annum
multiplied by the face amount of such Letter of Credit for the period such
Letter of Credit is outstanding, which fee shall be due and payable quarterly in
arrears on March 31, June 30, September 30, and December 31 of each year
commencing on September 30, 2016, and on the Maturity Date; (ii) subject to
Section 2.16, to the Issuing Lender, a fronting fee for each Letter of Credit in
an amount separately agreed

 

33

--------------------------------------------------------------------------------


 

by the Borrower and the Issuing Lender, which fee shall be due and payable
annually in advance on the date of the issuance or increase of each Letter of
Credit and on the earlier of each annual anniversary thereafter or the Maturity
Date; and (iii) to the Issuing Lender such other usual and customary fees
associated with any transfers, amendments, drawings, negotiations or reissuances
of any Letter of Credit, which fees shall be due and payable as requested by the
Issuing Lender in accordance with the Issuing Lender’s then current fee policy. 
The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because the
Borrower cancels any Letter of Credit prior to its expiration date.

 

(c)                      Administrative Agent Fee.  The Borrower agrees to pay
the fees to the Administrative Agent as set forth in the Engagement Letter.

 

Section 2.9                                   Interest.

 

(a)                     Base Rate Advances.  Each Base Rate Advance shall bear
interest at the Adjusted Base Rate in effect from time to time plus the
Applicable Margin for Base Rate Advances for such period, provided that while an
Event of Default pursuant to Section 7.1(a) or (f) is continuing the Base Rate
Advances shall bear interest at the Adjusted Base Rate in effect from time to
time plus the Applicable Margin plus 2%.  The Borrower shall pay to
Administrative Agent for the ratable benefit of each Lender all accrued but
unpaid interest on such Lender’s Base Rate Advances on each March 31, June 30,
September 30, and December 31 commencing on September 30, 2016, and on the
Maturity Date; provided that if an Event of Default is continuing, (i) all such
interest (other than the additional 2% which is addressed in the following
clause (ii)) shall be due and payable on demand or, if no express demand is
made, shall be due and payable on the otherwise required interest payment dates
hereunder, and (ii) the interest portion accruing at the additional 2% shall be
payable on demand.

 

(b)                     Eurodollar Advances.  Each Eurodollar Advance shall bear
interest during its Interest Period equal to at all times the Eurodollar Rate
for such Interest Period plus the Applicable Margin for Eurodollar Advances for
such period; provided that while an Event of Default pursuant to
Section 7.1(a) or (f) is continuing, each Eurodollar Advance shall bear interest
at the Eurodollar Rate in effect from time to time plus the Applicable Margin
plus 2%.  The Borrower shall pay to the Administrative Agent for the ratable
benefit of each Lender all accrued but unpaid interest on each of such Lender’s
Eurodollar Advances on the last day of the Interest Period therefor (provided
that for Eurodollar Advances with six month Interest Periods, accrued but unpaid
interest shall also be due on the day three months from the first day of such
Interest Period), on the date any Eurodollar Advance is repaid in full, and on
the Maturity Date; provided that if an Event of Default is continuing, (i) all
such interest (other than the additional 2% which is addressed in the following
clause (ii)) shall be due and payable on demand or, if no express demand is
made, shall be due and payable on the otherwise required interest payment dates
hereunder, and (ii) the interest portion accruing at the additional 2% shall be
payable on demand.

 

(c)                      Swingline Advances.  Swingline Advances shall bear
interest at the Adjusted Base Rate in effect from time to time plus the
Applicable Margin for Base Rate Advances; provided that while an Event of
Default pursuant to Section 7.1(a) or (f) is continuing the Swingline Advances
shall bear interest at the Adjusted Base Rate in effect from time to time plus
the Applicable Margin for Base Rate Advances plus 2%.  The Borrower shall pay to
the Swingline Lender for its own account subject to Section 2.4(f) all accrued
but unpaid interest on each Swingline Advance on each Swingline Payment Date, on
the date any Swingline Advance is repaid (or refinanced) in full, and on the
Maturity Date.

 

(d)                     Other Amounts Overdue.  If any amount payable under this
Agreement, other than the Advances, is not paid when due and payable, including
accrued interest and fees, then such overdue amount shall accrue interest hereon
due and payable on demand at a rate per annum equal to the lesser of

 

34

--------------------------------------------------------------------------------


 

(i) the Adjusted Base Rate plus 2% and (ii) the Maximum Rate, from the date such
amount became due until the date such amount is paid in full.

 

Section 2.10                            Illegality.  If any Lender shall notify
the Borrower that the introduction of or any change in or in the interpretation
of any law or regulation makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Lending Office to perform its obligations under this Agreement to make,
maintain, or fund any Eurodollar Advances of such Lender then outstanding
hereunder, (a) the Borrower shall, no later than 11:00 a.m. (Houston, Texas
time) (i) if not prohibited by law, on the last day of the Interest Period for
each outstanding Eurodollar Advance, or (ii) if required by such notice, on the
second Business Day following its receipt of such notice, prepay all of the
Eurodollar Advances of such Lender then outstanding, together with accrued
interest on the principal amount prepaid to the date of such prepayment and
amounts, if any, required to be paid pursuant to Section 2.11 as a result of
such prepayment being made on such date, (b) such Lender shall simultaneously
make a Base Rate Advance to the Borrower on such date in an amount equal to the
aggregate principal amount of the Eurodollar Advances prepaid to such Lender,
and (c) the right of the Borrower to select Eurodollar Advances from such Lender
for any subsequent Revolving Borrowing shall be suspended until such Lender
shall notify the Borrower that the circumstances causing such suspension no
longer exist.

 

Section 2.11                            Breakage Costs.

 

(a)                     Funding Losses.  In the case of any Revolving Borrowing
in which the related Notice of Borrowing specifies is to be comprised of
Eurodollar Advances or the related Notice of Continuation or Conversion
specifies is to be a Conversion to, or a continuation of, Eurodollar Advances,
the Borrower hereby indemnifies each Lender against any loss, out-of-pocket
cost, or expense incurred by such Lender as a result of any failure to fulfill
on or before the date specified in such Notice of Borrowing for such Revolving
Borrowing the applicable conditions set forth in Article III or any failure to
Convert or continue such Advances, including, without limitation, any loss
(excluding any loss of anticipated profits), cost, or expense incurred by reason
of the liquidation or redeployment of deposits or other funds acquired by such
Lender to fund the Eurodollar Advance to be made by such Lender as part of such
Revolving Borrowing or as part of such Conversion or continuation when such
Eurodollar Advance as a result of such failure, is not made, Converted or
continued, as applicable, on such date.

 

(b)                     Prepayment Losses.  If (i) any payment of principal of
any Eurodollar Advance is made other than on the last day of the Interest Period
for such Advance (including any deemed payment or repayment and any reallocated
repayment to Non-Defaulting Lenders provided for in Section 2.13(a) or
Section 2.16) as a result of any prepayment, payment, the acceleration of the
maturity of the Obligations, or for any other reason, (ii) the Borrower fails to
make a principal or interest payment with respect to any Eurodollar Advance on
the date such payment is due and payable, or (iii) any failure by the Borrower
to make payment of any Advance or reimbursement of drawing under any Letter of
Credit (or interest due thereon) on its scheduled due date; the Borrower shall,
within 10 days of any written demand sent by the Administrative Agent on behalf
of a Lender to the Borrower, pay to the Administrative Agent for the benefit of
such Lender any amounts determined in good faith by such Lender to be required
to compensate such Lender for any additional losses, out-of-pocket costs, or
expenses which it may reasonably incur as a result of such payment or
nonpayment, including, without limitation, any loss (excluding loss of
anticipated profits), cost, or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by any Lender to fund or
maintain such Advance.

 

Section 2.12                            Increased Costs.

 

(a)                     Increased Costs Generally.  If any Change in Law shall:

 

35

--------------------------------------------------------------------------------


 

(i)                         impose, modify or deem applicable any reserve,
special deposit, compulsory loan, insurance charge or similar requirement
against assets of, deposits with or for the account of, or credit extended or
participated in by, any Lender (except any reserve requirement contemplated by
Section 2.12(e)) or any Issuing Lender;

 

(ii)                      subject any Recipient to any Taxes (other than
(A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) on its Advances,
loan principal, Letters of Credit, Commitments or other Obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                   impose on any Lender or Issuing Lender or the London
interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or Advances made by such Lender or any Letter of Credit
or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, Converting to, continuing or
maintaining any Advance or of maintaining its obligation to make or accept and
purchase any such Advance, or to increase the cost to such Lender, such Issuing
Lender or such other Recipient of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender, such Issuing Lender or such other Recipient hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender,
such Issuing Lender or such other Recipient, the Borrower will pay to such
Lender, such Issuing Lender or such other Recipient, as the case may be, such
additional amount or amounts as will compensate such Lender, such Issuing Lender
or such other Recipient, as the case may be, for such additional costs incurred
or reduction suffered.

 

(b)                     Capital Requirements.  If any Lender or Issuing Lender
determines that any Change in Law affecting such Lender or Issuing Lender or any
lending office of such Lender or such Lender’s or Issuing Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or Issuing Lender’s
capital or on the capital of such Lender’s or Issuing Lender’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Advances made by, or participations in Letters of Credit or Swingline
Advances held by, such Lender, or the Letters of Credit issued by such Issuing
Lender, to a level below that which such Lender or Issuing Lender or such
Lender’s or Issuing Lender’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or Issuing Lender’s
policies and the policies of such Lender’s or Issuing Lender’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or Issuing Lender, such additional amount or amounts as will
compensate such Lender or such Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.

 

(c)                      Certificates for Reimbursement.  A certificate of a
Lender or Issuing Lender setting forth the amount or amounts necessary to
compensate such Lender or Issuing Lender or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section and delivered to the
Borrower shall be conclusive absent manifest error.  The Borrower shall pay such
Lender or Issuing Lender, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

(d)                     Delay in Requests.  Failure or delay on the part of any
Lender or Issuing Lender to demand compensation pursuant to this Section shall
not constitute a waiver of such Lender’s or such Issuing Lender’s right to
demand such compensation.

 

36

--------------------------------------------------------------------------------


 

(e)                      Additional Reserve Requirement.  The Borrower shall pay
to each Lender Party, (i) as long as such Lender Party shall be required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurodollar funds or deposits (currently known as Eurocurrency
Liabilities), additional interest on the unpaid principal amount of each
Eurodollar Advance equal to the actual costs of such reserves allocated to such
Advance by such Lender Party (as determined by such Lender Party in good faith,
which determination shall be conclusive in the absence of manifest error), and
(ii) as long as such Lender Party shall be required to comply with any reserve
ratio requirement or analogous requirement of any other central banking or
financial regulatory authority imposed in respect of the maintenance of the
Commitments or the funding of the Eurodollar Advances, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitments or Advances by such Lender Party (as determined by such Lender Party
in good faith, which determination shall be conclusive in the absence of
manifest error), which, in each case, shall be due and payable on each date on
which interest is payable on such Advance.

 

Section 2.13                            Payments and Computations.

 

(a)                     Payments.  All payments to be made by the Borrower shall
be made in immediately available funds without condition or deduction for any
counterclaim, defense, recoupment or setoff; provided that the Borrower may
setoff amounts owing to any Lender that is at such time a Defaulting Lender
against Advances that such Defaulting Lender failed to fund to the Borrower
under this Agreement (the “Unfunded Advances”) so long as (i) the Borrower shall
have delivered prior written notice of such setoff to the Administrative Agent
and such Defaulting Lender, (ii) the Advances made by the Non-Defaulting Lenders
as part of the original Revolving Borrowing to which the Unfunded Advances
applied shall still be outstanding, (iii) if such Defaulting Lender failed to
fund Advances under more than one Revolving Borrowing, such setoff shall be
applied in a manner satisfactory to the Administrative Agent, and (iv) upon the
application of such setoff, the Unfunded Advances shall be deemed to have been
made by such Defaulting Lender on the effective date of such setoff.  Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed in Dollars and in Same Day Funds.  Subject
to Section 2.5(c), each payment of any Advance pursuant to this Section or any
other provision of this Agreement shall be made in a manner such that all
Advances comprising part of the same Revolving Borrowing are paid in whole or
ratably in part.

 

(b)                     Payments by Borrower; Presumptions by Administrative
Agent.  Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the applicable Lenders or the Issuing Lenders hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Lenders, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the applicable Lenders
or the Issuing Lenders, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Lender, in Same Day Funds with interest thereon, for each day
from and including the date such amount is distributed to it but excluding the
date of payment to the Administrative Agent, at the Overnight Rate.  A notice of
the Administrative Agent to any Lender or Borrower with respect to any amount
owing under this subsection (b) shall be conclusive, absent manifest error.

 

(c)                      Payment Procedures. The Borrower shall make each
payment of any amount under this Agreement and under any other Credit Document
not later than 11:00 a.m. (Houston, Texas time) on the day when due in Dollars
to the Administrative Agent at the Administrative Agent’s address (or such other
location as the Administrative Agent shall designate in writing to the Borrower)
in Same Day Funds. 

 

37

--------------------------------------------------------------------------------


 

Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United
States.  The Administrative Agent will promptly thereafter, and in any event
prior to the close of business on the day any timely payment is made, cause to
be distributed like funds relating to the payment of principal, interest or fees
ratably (other than amounts payable solely to any specific Lender Party pursuant
to Sections 2.4, 2.10, 2.11, 2.12, 2.14, and 9.1 but after taking into account
payments effected pursuant to Section 2.13(f)) in accordance with each Lender’s
Applicable Percentage to the Lenders for the account of their respective Lending
Offices, and like funds relating to the payment of any other amount payable to
any Lender to such Lender for the account of its Lending Office, in each case to
be applied in accordance with the terms of this Agreement.  Upon receipt of
other amounts due solely to the Administrative Agent, Issuing Lender, Swingline
Lender, or a specific Lender, the Administrative Agent shall distribute such
amounts to the appropriate party to be applied in accordance with the terms of
this Agreement.

 

(d)                     Non-Business Day Payments.  Whenever any payment shall
be stated to be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest or fees, as the
case may be; provided that if such extension would cause payment of interest on
or principal of Eurodollar Advances to be made in the next following calendar
month, such payment shall be made on the immediately preceding Business Day.

 

(e)                      Computations.  All computations of interest and fees
shall be made by the Administrative Agent on the basis of a year of 365 (or, in
a leap year, 366) days for Base Rate Advances for which interest is calculated
based on the Prime Rate and a year of 360 days for all other interest and fees,
in each case for the actual number of days (including the first day, but
excluding the last day) occurring in the period for which such interest or fees
are payable.  Each determination by the Administrative Agent of an amount of
interest or fees shall be conclusive and binding for all purposes, absent
manifest error.

 

(f)                       Sharing of Payments, Etc.  Each Lender agrees that if
it shall, through the exercise of a right of banker’s lien, setoff, counterclaim
or otherwise against the Borrower or any other Credit Party, obtain payment
(voluntary or involuntary) in respect of any Advance or the participations in
the Letter of Credit Obligations or in the Swingline Advances held by it, as a
result of which the unpaid portion of its Advances shall be proportionately less
than the unpaid portion of the Advances or the participations in the Letter of
Credit Obligations or in the Swingline Advances held by any other Lender, it
shall be deemed simultaneously to have purchased from such other Lender at face
value, and shall promptly pay to such other Lender the purchase price for, a
participation in the Advances, the participations in the Letter of Credit
Obligations and in the Swingline Advances held by it of such other Lender, so
that the aggregate unpaid amount of the Advances and participations in Advances,
Letter of Credit Obligations and Swingline Advances held by each Lender shall be
in the same proportion to the aggregate unpaid amount of all Advances, Letter of
Credit Obligations and Swingline Advances then outstanding as the amount of its
Advances, and participations in Letter of Credit Obligations and Swingline
Advances prior to such exercise of banker’s lien, setoff or counterclaim or
other event was to the amount of all Advances and participations in Letter of
Credit Obligations and Swingline Advances, outstanding prior to such exercise of
banker’s lien, setoff or counterclaim or other event; provided, however, that if
any such purchase or purchases or adjustments shall be made pursuant to this
Section 2.13 and the payment giving rise thereto shall thereafter be recovered,
such purchase or purchases or adjustments shall be rescinded to the extent of
such recovery and the purchase price or prices or adjustment restored without
interest.  The Borrower consents to the foregoing and agrees, to the extent it
may effectively do so under applicable Legal Requirement, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

38

--------------------------------------------------------------------------------


 

Section 2.14                            Taxes.

 

(a)                     Issuing Lender.  For purposes of this Section 2.14, the
term “Lender” includes any Issuing Lender.

 

(b)                     Payments Free of Taxes.  Any and all payments by or on
account of any obligation of any Credit Party under any Credit Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable Legal Requirement.  If any applicable Legal Requirement (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
Legal Requirement and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)                      Payment of Other Taxes by Credit Parties.  The Credit
Parties shall timely pay to the relevant Governmental Authority in accordance
with applicable Legal Requirement, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)                     Indemnification by Credit Parties.  The Credit Parties
shall jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority
but excluding to the extent resulting from the gross negligence or willful
misconduct of the Recipient as determined by a court of competent jurisdiction
by final and nonappealable judgment.  A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                      Indemnification by the Lenders.  Each Lender shall
severally indemnify the Administrative Agent, within 10 days after demand
therefor, for (i) any Indemnified Taxes attributable to such Lender (but only to
the extent that any Credit Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (ii) any Taxes attributable to such Lender’s failure
to comply with the provisions of Section 9.6(c) relating to the maintenance of a
Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Administrative Agent in connection
with any Credit Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority but except as a result of the
gross negligence or willful misconduct of the Recipient.  A certificate as to
the amount of such payment or liability delivered to any Lender by the
Administrative Agent shall be conclusive absent manifest error.  Each Lender
hereby authorizes the Administrative Agent to set off and apply any and all
amounts at any time owing to such Lender under any Credit Document or otherwise
payable by the Administrative Agent to the Lender from any other source against
any amount due to the Administrative Agent under this paragraph (e).

 

39

--------------------------------------------------------------------------------


 

(f)                       Evidence of Payments.  As soon as practicable after
any payment of Taxes by any Credit Party to a Governmental Authority pursuant to
this Section 2.14, such Credit Party shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(g)                      Status of Lenders.

 

(i)                         Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Credit
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable Legal
Requirement or reasonably requested by the Borrower or the Administrative Agent
as will enable the Borrower or the Administrative Agent to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.14(g)(ii)(A), (ii)(B) and
(ii)(D) below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

(ii)                      Without limiting the generality of the foregoing, in
the event that the Borrower is a United States Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable: (i) in the case
of a Foreign Lender claiming the benefits of an income tax treaty to which the
United States is a party (x) with respect to payments of interest under any
Credit Document, executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E (or any
successor form), as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, IRS Form W-8BEN or IRS Form W-8BEN-E (or any successor form), as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (ii) executed copies of IRS Form W-8ECI; (iii) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, (x) a certificate substantially in the form of
Exhibit F-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
(a “U.S. Tax Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN
or IRS Form W-8BEN-E (or any successor form), as applicable; or (iv) to the
extent a Foreign Lender is not the beneficial owner, executed copies of IRS
Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS
Form W-8BEN-E (or any successor form), as

 

40

--------------------------------------------------------------------------------


 

applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-4 on behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed copies of any other form prescribed by
applicable Legal Requirement as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable Legal Requirement
to permit the Borrower or the Administrative Agent to determine the withholding
or deduction required to be made; and

 

(D)                               if a payment made to a Lender under any Credit
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Legal Requirement and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Legal Requirement (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                     Treatment of Certain Refunds.  If any party determines,
in its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 2.14
(including by the payment of additional amounts pursuant to this Section 2.14),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) of such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund).  Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the

 

41

--------------------------------------------------------------------------------


 

indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                         Survival.  Each party’s obligations under this
Section 2.14 shall survive the resignation or replacement of the Administrative
Agent or any assignment of rights by, or the replacement of, a Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all obligations under any Credit Document.

 

Section 2.15                            Mitigation Obligations; Replacement of
Lenders.

 

(a)                     Designation of a Different Lending Office.  If any
Lender requests compensation under Section 2.12, or requires the Borrower to pay
any Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.14, then such
Lender shall (at the request of the Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Advances
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the reasonable judgment of such Lender,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.12 or 2.14, as the case may be, in the future, and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

(b)                     Replacement Lender.  If any Lender requests compensation
under Section 2.12, or if the Borrower is required to pay any Indemnified Taxes
or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14 and, in each case, such Lender
has declined or is unable to designate a different lending office in accordance
with Section 2.15(a), or if any Lender is a Defaulting Lender, then the Borrower
may, at its sole expense and effort (and in the case of a Defaulting Lender, the
Administrative Agent may) upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 9.6), all of its interests, rights (other than its existing
rights to payments pursuant to Section 2.12 or Section 2.14) and obligations
under this Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that:

 

(i)                         the Borrower shall have paid to the Administrative
Agent the assignment fee (if any) specified in Section 9.6;

 

(ii)                      such Lender shall have received payment of an amount
equal to the outstanding principal of its Advances and participations in Letter
of Credit Obligations, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 2.11) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

 

(iii)                   in the case of any such assignment resulting from a
claim for compensation under Section 2.12 or payments required to be made
pursuant to Section 2.14, such assignment will result in a reduction in such
compensation or payments thereafter; and

 

(iv)                  such assignment does not conflict with any applicable
Legal Requirement.

 

42

--------------------------------------------------------------------------------


 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.  Solely for purposes of effecting any assignment involving a
Defaulting Lender under this Section 2.15 and to the extent permitted under
applicable Legal Requirements, each Lender hereby designates and appoints the
Administrative Agent as true and lawful agent and attorney-in-fact, with full
power and authority, for and on behalf of and in the name of such Lender to
execute, acknowledge and deliver the Assignment and Acceptance required
hereunder if such Lender is a Defaulting Lender and such Lender shall be bound
thereby as fully and effectively as if such Lender had personally executed,
acknowledged and delivered the same.  In lieu of the Borrower or the
Administrative Agent replacing a Defaulting Lender as provided in this
Section 2.15, the Borrower may terminate such Defaulting Lender’s applicable
Commitment as provided in Section 2.1(b)(ii).

 

Section 2.16                            Defaulting Lender.

 

(a)                     Defaulting Lender Adjustments. Notwithstanding anything
to the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as such Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Legal Requirement:

 

(i)                         Waivers and Amendments.  Such Defaulting Lender’s
right to approve or disapprove any amendment, waiver or consent with respect to
this Agreement shall be restricted as set forth in the definition of Majority
Lenders.

 

(ii)                      Defaulting Lender Waterfall. Any payment of principal,
interest, fees or other amounts received by the Administrative Agent for the
account of such Defaulting Lender (whether voluntary or mandatory, at maturity,
pursuant to Article VII or otherwise) or received by the Administrative Agent
from a Defaulting Lender pursuant to Section 7.4 shall be applied at such time
or times as may be determined by the Administrative Agent as follows: first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize each Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender in accordance with Section 2.3(k); fourth, as
the Borrower may request (so long as no Default or Event of Default exists), to
the funding of any loan hereunder in respect of which such Defaulting Lender has
failed to fund its portion thereof as required by this Agreement, as determined
by the Administrative Agent; fifth, if so determined by the Administrative Agent
and the Borrower, to be held in a deposit account and released pro rata in order
to (x) satisfy such Defaulting Lender’s potential future funding obligations
with respect to Advances under this Agreement and (y) Cash Collateralize each
Issuing Lender’s future Fronting Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with Section 2.3(k); sixth, to the payment of any amounts owing to
the Lenders, the Issuing Lenders or the Swingline Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Lender or the Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment by or on behalf of Borrower of the principal amount of any Advances or
Letter of Credit disbursements in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (y) such Advances were made or the
related Letters of Credit were issued at a time when the conditions set forth in
Section 3.1 were satisfied or waived, such payment shall be applied solely to
pay the Advances of, and Letter of Credit

 

43

--------------------------------------------------------------------------------


 

disbursements owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of, or Letter of Credit
disbursements owed to, such Defaulting Lender until such time as all Advances
and funded and unfunded participations in Letter of Credit Obligations and
Swingline Advances are held by the Lenders pro rata in accordance with the
Commitments without giving effect to Section 2.16(a)(iv).  Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.16(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

 

(iii)                   Certain Fees.

 

(A)                               No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

 

(B)                               Each Defaulting Lender shall be entitled to
receive fees under Section 2.8(b)(i) for any period during which that Lender is
a Defaulting Lender only to the extent allocable to its Applicable Percentage of
the stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.3(k).

 

(C)                               With respect to any fee not required to be
paid to any Defaulting Lender pursuant to clause (A) or (B) above, the Borrower
shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Letter of Credit Obligations or Swingline Advances
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to each Issuing Lender and the Swingline Lender, as
applicable, the amount of any such fee otherwise payable to such Defaulting
Lender to the extent allocable to such Issuing Lender’s or the Swingline
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

 

(iv)                  Reallocation of Participations to Reduce Fronting
Exposure.  All or any part of such Defaulting Lender’s participation in Letter
of Credit Obligations and Swingline Advances shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (calculated without regard to such Defaulting Lender’s Commitment)
but only to the extent that (x) the conditions set forth in Section 3.1 are
satisfied at the time of such reallocation (and, unless the Borrower shall have
otherwise notified the Administrative Agent at such time, the Borrower shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Outstandings
of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. 
No reallocation hereunder shall constitute a waiver or release of any claim of
any party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(v)                     Cash Collateral, Repayment of Swingline Advances.  If
the reallocation described in clause (iv) above cannot, or can only partially,
be effected, the Borrower shall, without prejudice to any right or remedy
available to it hereunder or under Legal Requirement, (x) first, prepay
Swingline Advances in an amount equal to the Swingline Lender’s Fronting
Exposure and (y) second, Cash Collateralize each Issuing Lender’s Fronting
Exposure in accordance with the procedures set forth in Section 2.3(k).

 

44

--------------------------------------------------------------------------------


 

(b)                     Defaulting Lender Cure.  If the Borrower, the
Administrative Agent, the Swingline Lender and each Issuing Lender agree in
writing that a Lender is no longer a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any Cash Collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Revolving
Advances of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Advances and funded and
unfunded participations in Letters of Credit and Swingline Advances to be held
pro rata by the Lenders in accordance with the Commitments (without giving
effect to Section 2.16(a)(iv), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(c)                      Letters of Credit.  So long as any Lender is a
Defaulting Lender, no Issuing Lender shall be required to issue, extend, renew
or increase any Letter of Credit, unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

 

(d)                     Swingline Advances.  So long as any Lender is a
Defaulting Lender, the Swingline Lender shall not be required to make any
Swingline Advances, unless it is satisfied that it will have no Fronting
Exposure after giving effect thereto.

 

ARTICLE III.
CONDITIONS PRECEDENT

 

Section 3.1                                   Conditions Precedent to Initial
Credit Extension.  The obligation of each Issuing Lender, the Swingline Lender
and each Lender to make its initial Credit Extension (including the deemed
issuance of the Existing Letters of Credit) hereunder is subject to satisfaction
of the following conditions precedent:

 

(a)                     Documentation.  The Administrative Agent shall have
received the following, duly executed by all the parties thereto, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders:

 

(i)                         this Agreement and all Exhibits and Schedules
hereto;

 

(ii)                      the Notes payable to each Lender, as requested by such
Lender;

 

(iii)                   the Guaranty;

 

(iv)                  a certificate from a Responsible Officer of the Borrower
dated as of the date hereof stating that as of such date (A) all representations
and warranties of the Credit Parties set forth in this Agreement are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that are already
qualified or modified by materiality or Material Adverse Change in the text
thereof) and (B) no Default has occurred and is continuing;

 

(v)                     a secretary’s certificate from each Credit Party
certifying such Person’s (A) officers’ incumbency, (B) authorizing resolutions,
and (C) organizational documents;

 

45

--------------------------------------------------------------------------------


 

(vi)                  certificates of good standing for each Credit Party in
(a) the state, province or territory in which each such Person is organized and
(b) each state, province or territory in which such good standing is necessary
except where the failure to be in good standing could not reasonably be expected
to result in a Material Adverse Change, which certificates shall be dated a date
not earlier than 30 days prior to date hereof;

 

(vii)               a legal opinion of Skadden, Arps, Slate, Meagher & Flom LLP,
in form and substance reasonably satisfactory to the Administrative Agent; and

 

(viii)            such other documents, governmental certificates, and
agreements as any Lender Party may reasonably request.

 

(b)                     Representations and Warranties.  The representations and
warranties contained in Article IV and in each other Credit Document shall be
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that are
already qualified or modified by materiality or Material Adverse Change in the
text thereof) on and as of the Closing Date before and after giving effect to
the initial Revolving Borrowings or issuance (or deemed issuance) of Letters of
Credit, as though made on and as of such date.

 

(c)                      No Default.  No Default shall have occurred and be
continuing.

 

(d)                     Payment of Fees.  The Borrower shall have paid the fees
and expenses required to be paid as of the Closing Date by Section 9.1 and the
Engagement Letter.

 

(e)                      Approvals.  All governmental, equity holder and third
party approvals necessary or, in the discretion of the Administrative Agent,
advisable in connection with this Agreement and the other Credit Documents shall
have been obtained and be in full force and effect.

 

(f)                       Other Proceedings.  No action, suit, investigation or
other proceeding (including, without limitation, the enactment or promulgation
of a statute or rule) by or before any arbitrator or any Governmental Authority
shall be threatened or pending and no preliminary or permanent injunction or
order by a state or federal court shall have been entered (i) in connection with
this Agreement or any transaction contemplated hereby or (ii) which, in any
case, in the judgment of the Administrative Agent could reasonably be expected
to result in a Material Adverse Change.

 

(g)                      Material Adverse Change.  Except as set forth on
Schedule 3.1(g), no event or circumstance that could reasonably be expected to
result in a material adverse change in the business, condition (financial or
otherwise), or results of operations of the Parent and its Subsidiaries, taken
as a whole, shall have occurred since March 31, 2016.

 

(h)                     Solvency.  The Administrative Agent shall have received
a certificate in form and substance reasonably satisfactory to the
Administrative Agent from a senior financial officer of the Parent certifying
that, before and after giving effect to the initial Revolving Borrowings made
hereunder, each Credit Party is Solvent.

 

(i)                         Patriot Act.  The Administrative Agent and each
Lender shall have received all documentation and other information required by
regulatory authorities under applicable “know your customer” and
anti-money-laundering rules and regulations including, without limitation, the
Patriot Act.

 

(j)                        Notice of Borrowing.  The Administrative Agent shall
have received a Notice of Borrowing from the Borrower, with appropriate
insertions and executed by a duly authorized officer of the Borrower.

 

46

--------------------------------------------------------------------------------


 

(k)                     Release of Guaranty.                 The Administrative
Agent shall have received evidence satisfactory to the Administrative Agent that
each Subsidiary of the Borrower has been released of its guarantee obligations
related to the Senior Unsecured Notes in existence as of the Closing Date.

 

(l)                         Payoff Letter.   The Administrative Agent shall have
received (i) evidence satisfactory to it that all amounts outstanding under the
Existing Credit Agreement have been paid in full and (ii) a customary payoff
letter executed by the administrative agent thereunder and the Borrower
terminating all commitments to extend credit thereunder.

 

Section 3.2                                   Conditions Precedent to Each
Credit Extension.  The obligation of each Lender to make any Credit Extension on
the occasion of each Revolving Borrowing (including the initial Revolving
Borrowing), the obligation of each Issuing Lender to make any Credit Extension
(including the deemed issuance of the Existing Letters of Credit), the
obligation of the Swingline Lender to make Swingline Advances and any
reallocation of Letter of Credit Exposure provided in Section 2.16, in any such
case, shall be subject to the further conditions precedent that on the date of
such Revolving Borrowing or such Credit Extension or reallocation:

 

(a)                     Representations and Warranties.  As of the date of the
making of such Credit Extension or reallocation (but excluding any Conversion of
Revolving Advances),

 

(i)                         the representations and warranties made by any
Credit Party in the Credit Documents (other than the representation and warranty
made in Section 4.4(b) as to any Credit Extension other than the initial Credit
Extension) shall be true and correct in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that are already qualified or modified by materiality or Material
Adverse Change in the text thereof) on such date, except that any representation
and warranty which by its terms is made as of a specified date shall be required
to be true and correct only as of such specified date and each request for the
making of any Credit Extension or reallocation; and

 

(ii)                      the making of such Credit Extension or reallocation
shall be deemed to be a reaffirmation of such representations and warranties.

 

(b)                     No Default.  As of the date of the Credit Extension or
reallocation, there shall exist no Default or Event of Default, and the making
of such Credit Extension or reallocation would not cause a Default or Event of
Default.

 

(c)                      No Legal Prohibition.  The making of such Credit
Extension, would not conflict with, or cause any Lender or any Issuing Lender to
violate or exceed, any applicable Legal Requirement.

 

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

 

The Parent and the Borrower each hereby represents and warrants as follows:

 

Section 4.1                                   Organization.  Each of the Parent
and its Subsidiaries is duly and validly organized and existing and in good
standing under the laws of its jurisdiction of incorporation or formation and is
authorized to do business and is in good standing in all jurisdictions in which
such qualifications or authorizations are necessary except where the failure
could not reasonably be expected to result in a Material Adverse Change.

 

47

--------------------------------------------------------------------------------


 

Section 4.2                                   Authorization.  The execution,
delivery, and performance by each Credit Party of each Credit Document to which
such Credit Party is a party and the consummation of the transactions
contemplated thereby (a) are within such Credit Party’s powers, (b) have been
duly authorized by all necessary corporate, limited liability company or
partnership action, (c) do not contravene any organizational documents of such
Credit Party, (d) do not contravene any law or any contractual restriction
binding on or affecting such Credit Party, (e) do not result in or require the
creation or imposition of any Lien prohibited by this Agreement, and (f) do not
require any authorization or approval or other action by, or any notice or
filing with, any Governmental Authority, except notices to or filings with the
SEC that may be required from time to time.  At the time of each Credit
Extension, such Credit Extension and the use of the proceeds of such Credit
Extension are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, do not contravene (i) the Borrower’s
organizational documents or (ii) any law or any contractual restriction binding
on or affecting the Borrower, will not result in or require the creation or
imposition of any Lien prohibited by this Agreement, and do not require any
authorization or approval or other action by, or any notice or filing with, any
Governmental Authority.

 

Section 4.3                                   Enforceability.  The Credit
Documents have each been duly executed and delivered by each Credit Party that
is a party thereto and each Credit Document constitutes the legal, valid, and
binding obligation of each Credit Party that is a party thereto enforceable in
accordance with its terms, except as limited by applicable Debtor Relief Laws or
similar laws at the time in effect affecting the rights of creditors generally
and to the effect of general principles of equity whether applied by a court of
law or equity.

 

Section 4.4                                   Financial Condition.

 

(a)                     The Parent has delivered to the Lenders the Financial
Statements for the fiscal quarter ended March 31, 2016 and such Financial
Statements are true and correct in all material respects and present fairly the
consolidated financial condition of the Parent and its Subsidiaries as of the
date thereof.  As of the date of the financial statements referred in the
preceding sentence, there were no material contingent obligations, liabilities
for taxes, unusual forward or long-term commitments, or unrealized or
anticipated losses of the applicable Persons, except as disclosed therein and
adequate reserves for such items have been made in accordance with GAAP.

 

(b)                     Except as set forth on Schedule 3.1(g), since March 31,
2016, no event or condition has occurred that could reasonably be expected to
result in Material Adverse Change.

 

Section 4.5                                   Ownership and Liens.  Each Credit
Party has good title to, or valid leasehold interests in, all its real and
personal property material to its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes.

 

Section 4.6                                   True and Complete Disclosure.  All
written factual information (whether delivered before or after the date of this
Agreement) prepared by or on behalf of the Parent or a Subsidiary (other than
projected financial information, pro forma financial information and information
of a general economic or industry nature) and furnished to any Lender Party for
purposes of or in connection with this Agreement, any other Credit Document or
any transaction contemplated hereby or thereby is true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any material fact necessary to make such
information (taken as a whole) not materially misleading at such time, in light
of the circumstances under which they were made; provided that, with respect to
projected financial information, the Parent  represents only that such
information was prepared in good faith based upon assumptions believed by it to
be reasonable at the time

 

48

--------------------------------------------------------------------------------


 

so furnished and, if such projected financial information was furnished prior to
the date of this Agreement, as of the date of this Agreement (it being
understood and agreed that any such projected financial information may vary
from actual results and that such variations may be material).  There is no fact
known to any Responsible Officer of the Parent on the date of this Agreement
that has not been disclosed to the Administrative Agent that could reasonably be
expected to result in a Material Adverse Change.

 

Section 4.7                                   Litigation.  Except as set forth
in Schedule 4.7, there are no actions, suits, or proceedings pending or, to the
Borrower’s or the Parent’s knowledge, threatened against the Parent, the
Borrower or any Subsidiary, at law, in equity, or in admiralty, or by or before
any Governmental Authority, which could reasonably be expected to result in a
Material Adverse Change; provided that this Section 4.7 does not apply with
respect to Environmental Claims.  Additionally, except as disclosed in writing
to the Lender Parties, there is no pending or, to the best of the knowledge of
the Borrower or the Parent, threatened action or proceeding instituted against
the Parent, the Borrower or any Subsidiary which seeks to adjudicate the Parent,
the Borrower or any Subsidiary as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its Property.

 

Section 4.8                                   No Default.  No Default has
occurred and is continuing.

 

Section 4.9                                   Pension Plans.  Except for matters
that individually or in the aggregate could not reasonably be expected to result
in a liability of greater than $50,000,000.00, (a) all Plans are in compliance
in all material respects with all applicable provisions of ERISA, (b) no
Termination Event has occurred with respect to any Plan, and each Plan has
complied with and been administered in all material respects in accordance with
applicable provisions of ERISA and the Code, (c) no “accumulated funding
deficiency” (as defined in Section 302 of ERISA) has occurred with respect to
any Plan and there has been no excise tax imposed upon the Parent, the Borrower
or any Subsidiary under Section 4971 of the Code, (d) no Reportable Event has
occurred with respect to any Multiemployer Plan, and each Multiemployer Plan has
complied with and been administered in accordance with applicable provisions of
ERISA and the Code, (e) except as set forth on Schedule 4.9, the present value
of all benefits vested under each Plan (based on the assumptions used to fund
such Plan) did not, as of the last annual valuation date applicable thereto,
exceed the value of the assets of such Plan allocable to such vested benefits,
(f) neither the Parent nor any member of the Controlled Group has had a complete
or partial withdrawal from any Multiemployer Plan for which there is any
unsatisfied withdrawal liability, and (g) neither the Parent nor any member of
the Controlled Group during the last six years has been a participating employer
in a Multiemployer Plan during the last six years.  Based upon GAAP existing as
of the date of this Agreement and current factual circumstances, neither the
Parent nor the Borrower has any reason to believe that the annual cost during
the term of this Agreement to the Parent, the Borrower or any Subsidiary for
post-retirement benefits to be provided, except as required by law, to the
current and former employees of the Parent, the Borrower or any Subsidiary under
Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA) could
reasonably be expected to result in a liability of greater than $50,000,000.00.

 

Section 4.10                            Environmental Condition.  Except to the
extent that any inaccuracy could not reasonably be expected to result in a
Material Adverse Change:

 

(a)                     Permits, Etc.  The Parent, the Borrower and the
Subsidiaries (i) have obtained all material Environmental Permits necessary for
the ownership and operation of their respective Properties and the conduct of
their respective businesses; (ii) have at all times been and are in material
compliance with all

 

49

--------------------------------------------------------------------------------


 

terms and conditions of such Permits and with all other material requirements of
applicable Environmental Laws; (iii) have not received written notice of any
material violation or alleged material violation of any Environmental Law or
Environmental Permit; and (iv) are not subject to any actual or contingent
Environmental Claim.

 

(b)                     Certain Liabilities.  None of the present or previously
owned or operated Property of the Parent, the Borrower or any Subsidiary,
wherever located, (i) has been placed on or proposed to be placed on the
National Priorities List, the Comprehensive Environmental Response Compensation
Liability Information System list, or their state or local analogs, or have been
otherwise investigated, designated, listed, or identified as a potential site
for removal, remediation, cleanup, closure, restoration, reclamation, or other
response activity under any Environmental Laws; (ii) is subject to a Lien,
arising under or in connection with any Environmental Laws, that attaches to any
revenues or to any Property owned or operated by any Credit Party or any
Subsidiary, wherever located; or (iii) has been the site of any Release of
Hazardous Substances or Hazardous Wastes from present or past operations which
has caused at the site or at any third-party site any condition that has
resulted in or could reasonably be expected to result in the need for Response
will not result in a Material Adverse Change.

 

(c)                      Certain Actions.  Without limiting the foregoing,
(i) all notices have been properly filed, and no further action is required
under current applicable Environmental Law as to each Response or other
restoration or remedial project undertaken by the Parent, the Borrower, any
Subsidiary, or any Person’s former Subsidiaries on any of their presently or
formerly owned or operated Property and (ii) the present and, to the Parent’s
and the Borrower’s best knowledge, future liability, if any, of the Parent, the
Borrower or of any Subsidiary which could reasonably be expected to arise in
connection with requirements under Environmental Laws will not result in a
Material Adverse Change.

 

Section 4.11                            Subsidiaries.  As of the Closing Date,
the Parent does not have any Subsidiaries other than those listed on Schedule
4.11.  The Equity Interests of each Subsidiary are validly issued, fully paid
and non-assessable.

 

Section 4.12                            Investment Company Act.  Neither the
Parent nor any Subsidiary is an “investment company” or a company “controlled”
by an “investment company” within the meaning of the Investment Company Act of
1940, as amended.  Neither the Parent nor any Subsidiary is subject to
regulation under any Federal or state statute, regulation or other Legal
Requirement which limits its ability to incur Debt.

 

Section 4.13                            Taxes.  Proper and accurate (in all
material respects (as reasonably determined by the Parent)) federal, state,
local and foreign tax returns, reports and statements required to be filed
(after giving effect to any extension granted in the time for filing) by the
Parent, the Borrower, each Subsidiary, or any member of the Affiliated Group as
determined under Section 1504 of the Code (hereafter collectively called the
“Tax Group”) have been filed with the appropriate Governmental Authorities, and
all Taxes (which are reasonably determined by the Parent to be material in
amount) due and payable have been timely paid prior to the date on which any
fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except where contested in good faith and by appropriate
proceeding and for which full and adequate provisions therefor is included on
the books of the appropriate member of the Tax Group.  Proper and accurate
amounts have been withheld (including withholdings from employee wages and
salaries relating to income tax and employment insurance) by the Parent, the
Borrower and all other members of the Tax Group from their employees for all
periods to comply in all material respects (as reasonably determined by the
Parent) with the Tax, social security and unemployment withholding provisions of
applicable federal, state, local and foreign law.  Timely payment of all
material sales and use Taxes respects (as reasonably determined by the Parent)
required by any applicable Legal Requirement has been made by the Parent, the
Borrower and all other members of the Tax Group.

 

50

--------------------------------------------------------------------------------


 

Section 4.14                            Permits, Licenses, etc.  The Parent, the
Borrower and each Subsidiary possesses all permits, licenses, patents, patent
rights or licenses, trademarks, trademark rights, trade names rights, and
copyrights which are material to the conduct of its respective business except
where the failure to maintain the same could not reasonably be expected to
result in a Material Adverse Change.  The Parent, the Borrower and each
Subsidiary manages and operates its business in accordance with all applicable
Legal Requirements except where the failure to so manage or operate could not
reasonably be expected to result in a Material Adverse Change.

 

Section 4.15                            Use of Proceeds.  No Credit Party is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U).  No proceeds of any
Credit Extension will be used (a) to purchase or carry any margin stock (within
the meaning of Regulation U), (b) to extend credit to others for the purpose of
purchasing or carrying any margin stock (within the meaning of Regulation U) or
(c) for any purpose which, in any event, violates or would be inconsistent with,
the provisions of Regulation T, U or X.

 

Section 4.16                            Condition of Property; Casualties.  The
material Properties used or to be used in the continuing operations of the
Parent, the Borrower or any Subsidiary, are in good working order and condition,
normal wear and tear excepted, except for certain deficiencies that could not
reasonably be expected to result in a Material Adverse Change.  Neither the
business nor the material Properties of the Parent, the Borrower or any
Subsidiary has, since March 31, 2016, been affected as a result of any fire,
explosion, earthquake, flood, drought, windstorm, accident, strike or other
labor disturbance, embargo, requisition or taking of Property or cancellation of
contracts, permits or concessions by a Governmental Authority, riot, activities
of armed forces or acts of God or of any public enemy, which effect could
reasonably be expected to cause a Material Adverse Change.

 

Section 4.17                            Insurance.  The Parent, the Borrower and
each Subsidiary carry insurance (which may be carried by the Parent on a
consolidated basis) or maintain appropriate risk management programs in such
amounts, covering such risks and liabilities and with such deductibles or
self-insurance retentions as are reasonable given the nature of its business,
its ability to self-insure, the circumstances and geographic area in which such
business is being conducted and the availability of insurance coverage at
commercially reasonable rates.

 

Section 4.18                            Anti-Terrorism; Anti-Money Laundering. 
None of (a) the Parent, the Borrower, or any other Subsidiary or any of their
respective officers, or employees, or (b) to the knowledge of the Parent or the
Borrower, any of agent, director, Affiliate or representative of the Parent or
the Borrower or any Subsidiary that will act in any capacity in connection with
or benefit from the credit facility established hereby, (i) is a Sanctioned
Person or is currently the subject or target of any Sanctions or (ii) except as
disclosed in (A) the  Parent’s Form 10-K filed with the SEC on November 26, 2008
for the year ended September 30, 2008 and (B) the Parent’s Form 8-K filed with
the SEC on July 30, 2009, has taken any action, directly or indirectly, that
would result in a violation by such Persons of any Anti-Corruption Laws.

 

ARTICLE V.
AFFIRMATIVE COVENANTS

 

So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, the
Parent and the Borrower each agrees to comply with the following covenants.

 

Section 5.1                                   Organization.  The Parent shall,
and shall cause each Subsidiary to, preserve and maintain its partnership,
limited liability company or corporate existence, rights, franchises and
privileges in the jurisdiction of its organization, and qualify and remain
qualified as a foreign business entity in each jurisdiction in which
qualification is necessary or desirable in view of its business and operations
or the ownership of its Properties and where failure to qualify could reasonably
be expected to cause a Material Adverse Change; provided, however, that nothing
herein contained shall prevent any transaction permitted by Section 6.7 or
Section 6.8.

 

51

--------------------------------------------------------------------------------


 

Section 5.2                                   Reporting.

 

(a)                     Annual Financial Reports.  The Parent shall provide, or
shall cause to be provided, to the Administrative Agent with sufficient copies
for the Lenders, as soon as available after the end of each fiscal year of the
Parent, but in any event no more than thirty days after the date required under
Securities Laws for the filing of its Form 10-K, the unqualified audited annual
Financial Statements, all prepared in conformity with GAAP consistently applied
and all as audited by the Parent’s certified public accountants of nationally
recognized standing or otherwise reasonably acceptable to the Administrative
Agent, together with a duly completed Compliance Certificate.

 

(b)                     Quarterly Financial Reports.  The Parent shall provide
to the Administrative Agent with sufficient copies for the Lenders, as soon as
available after the end of the first three fiscal quarters of each fiscal year
of the Parent, but in any event no more than thirty days after the date required
under Securities Laws for the filing of its Form 10-Q:  (i) an internally
prepared Financial Statement as of the close of such fiscal quarter,  (ii) a
comparison of such balance sheet and the related consolidated statements of
income, retained earnings, and cash flow to the balance sheet and related
consolidated statements of income, retained earnings, and cash flow for the
corresponding fiscal period of the preceding fiscal year, (iii) any other such
items as the Administrative Agent may reasonably request, all of which shall be
certified as accurate by a senior financial officer of the Parent, and (iv) a
duly completed Compliance Certificate.

 

(c)                      Defaults.  The Parent shall provide to the
Administrative Agent promptly, but in any event within three Business Days after
knowledge of the occurrence thereof, a notice of each Default or Event of
Default known to the Parent, the Borrower or to any other Subsidiary, together
with a statement of an Responsible Officer of the Parent setting forth the
details of such Default or Event of Default and the actions which the Parent,
the Borrower or such other Subsidiary has taken and proposes to take with
respect thereto.

 

(d)                     Other Creditors.  The Parent shall provide to the
Administrative Agent promptly after the giving or receipt thereof, copies of any
default notices given or received by the Parent, the Borrower or by any other
Subsidiary pursuant to the terms of any indenture, loan agreement, credit
agreement, or similar agreement evidencing or relating to Debt in a principal
amount equal to or greater than $50,000,000.

 

(e)                      Litigation.  The Parent shall provide to the
Administrative Agent promptly after the commencement thereof, notice of all
actions, suits, and proceedings before any Governmental Authority, affecting the
Parent, the Borrower or any other Subsidiary that could reasonably be expected
to result in a Material Adverse Change.

 

(f)                       Environmental Notices.  Promptly upon, and in any
event no later than 15 days after, the receipt thereof, or the acquisition of
knowledge thereof, by the Parent, the Borrower or any other Subsidiary, the
Parent shall provide the Administrative Agent with a copy of any form of
request, claim, complaint, order, notice, summons or citation received from any
Governmental Authority or any other Person, (i) concerning violations or alleged
violations of Environmental Laws, which seeks to impose liability therefor in
excess of $50,000,000, (ii) concerning any action or omission on the part of the
Parent or any of its Subsidiaries in connection with Hazardous Waste or
Hazardous Substances which could reasonably result in the imposition of
liability in excess of $50,000,000 or requiring that action be taken to respond
to or clean up a Release of Hazardous Substances or Hazardous Waste into the
environment and such action or clean-up could reasonably be expected to exceed
$50,000,000, including without limitation any information request related to, or
notice of, potential responsibility under CERCLA, or (iii) concerning the filing
of a Lien (other than Permitted Lien) upon, against or in connection with the
Parent, the Borrower or any other Subsidiary, or any of their leased or owned
Property, wherever located.

 

52

--------------------------------------------------------------------------------


 

(g)                      Material Changes.  The Parent shall provide to the
Administrative Agent prompt written notice of any condition or event of which
the Parent, the Borrower or any other Subsidiary has knowledge, which condition
or event has resulted or may reasonably be expected to result in (i) a Material
Adverse Change or (ii) a breach of or noncompliance with any material term,
condition, or covenant of any material contract to which the Parent, the
Borrower or any other Subsidiary is a party or by which their Properties may be
bound which breach or noncompliance could reasonably be expected to result in a
Material Adverse Change.

 

(h)                     Termination Events.  As soon as possible and in any
event (i) within 30 days after the Parent or any member of the Controlled Group
knows or has reason to know that any Termination Event described in clause
(a) of the definition of Termination Event with respect to any Plan has
occurred, and (ii) within 10 days after the Parent or any member of the
Controlled Group knows or has reason to know that any other Termination Event
with respect to any Plan has occurred, the Parent shall provide to the
Administrative Agent a statement of a Responsible Officer of the Parent
describing such Termination Event and the action, if any, which the Parent or
any Affiliate of the Parent proposes to take with respect thereto;

 

(i)                         Termination of Plans.  Promptly and in any event
within five Business Days after receipt thereof by the Parent, the Borrower or
any other member of the Controlled Group from the PBGC, the Parent shall provide
to the Administrative Agent copies of each notice received by the Parent, the
Borrower or any such other member of the Controlled Group of the PBGC’s
intention to terminate any Plan or to have a trustee appointed to administer any
Plan;

 

(j)                        Other ERISA Notices.  (i) Promptly and in any event
within five Business Days after receipt thereof by the Parent, the Borrower or
any other member of the Controlled Group from a Multiemployer Plan sponsor, the
Parent shall provide to the Administrative Agent a copy of each notice received
by the Parent, the Borrower or any other member of the Controlled Group
concerning the imposition or amount of withdrawal liability imposed on the
Parent, the Borrower or any other member of the Controlled Group pursuant to
Section 4202 of ERISA; (ii) as soon as possible and in any event no later than
30 days prior to the occurrence of such event, the Parent shall provide to the
Administrative Agent written notice of an assumption by the Parent, any
Subsidiary, or any member of the Controlled Group of an obligation to contribute
to any Multiemployer Plan; and (iii) as soon as possible and in any event no
later than 30 days prior to the occurrence of such event, the Parent shall
provide to the Administrative Agent written notice of an acquisition by the
Parent, any Subsidiary, or any member of the Controlled Group of an interest in
any Person that causes such Person to become a member of the Controlled Group if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained, or
contributed to, (1) any Multiemployer Plan, or (2) any other Plan that is
subject to Title IV of ERISA under which the actuarial present value of the
benefit liabilities under such Plan exceeds the current value of the assets
(computed on a plan termination basis in accordance with Title IV of ERISA) of
such Plan allocable to such benefit liabilities;

 

(k)                     Other Governmental Notices.  Promptly and in any event
within five Business Days after receipt thereof by the Parent, the Borrower or
any other Subsidiary, the Parent shall provide to the Administrative Agent a
copy of any notice, summons, citation, or proceeding seeking to modify in any
material respect, revoke, or suspend any material contract, license, permit, or
agreement with any Governmental Authority if such modification, revocation or
suspension could reasonably be expected to result in a Material Adverse Change;

 

53

--------------------------------------------------------------------------------


 

(l)                         Disputes; etc.  Promptly and in any event within
five Business Days after knowledge thereof by the Parent, the Borrower or any
other Subsidiary, the Parent shall provide to the Administrative Agent written
notice of (i) any claims, legal or arbitration proceedings, proceedings before
any Governmental Authority, or disputes, or to the knowledge of the Parent, the
Borrower or any other Subsidiary, any such actions threatened, or affecting the
Parent, the Borrower or any other Subsidiary, which, if adversely determined,
could reasonably be expected to cause a Material Adverse Change, or any material
labor controversy of which the Parent, the Borrower or any other Subsidiary has
knowledge resulting in or reasonably considered to be likely to result in a
strike against the Parent, the Borrower or any other Subsidiary if such strike
could reasonably be expected to result in a Material Adverse Change, and
(ii) any claim, judgment, Lien or other encumbrance (other than a Permitted
Lien) affecting any Property of the Parent, the Borrower or any other
Subsidiary, if the value of the claim, judgment, Lien, or other encumbrance
affecting such Property shall exceed $50,000,000;

 

(m)                 SEC.  Promptly after the same become publicly available, the
Parent shall provide to the Administrative Agent copies of all periodic and
other reports, proxy statements and other materials (other than filings under
Section 16 of the Securities Exchange Act of 1934) filed by the Parent, the
Borrower or any other Subsidiary with the SEC, or any Governmental Authority
succeeding to any or all of the functions of said Commission or distributed by
the Parent, the Borrower or any other Subsidiary to its shareholders generally,
as the case may be; and

 

(n)                     Other Information.  Subject to the confidentiality
provisions of Section 9.8, the Parent shall provide to the Administrative Agent
such other information respecting the business, operations, or Property of the
Parent, the Borrower or any other Subsidiary, financial or otherwise, as any
Lender through the Administrative Agent may reasonably request.

 

Documents required to be delivered pursuant to Section 5.2(a), (b), or (m) (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent’s website on the Internet at the website
address listed on Schedule III; or (ii) on which such documents are posted on
the Parent’s behalf on IntraLinks/IntraAgency, Syndtrak or another relevant
website (including, without limitation, the SEC’s website), if any, to which
each Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).  The
Administrative Agent shall not have an obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Parent with any such request for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

 

Section 5.3                                   Insurance.  The Parent shall, and
shall cause each Subsidiary to, carry insurance (which may be carried by the
Parent on a consolidated basis) or maintain appropriate risk management programs
in such amounts, covering such risks and liabilities and with such deductibles
or self-insurance retentions as are reasonable given the nature of its business,
its ability to self-insure, the circumstances and geographic area in which such
business is being conducted and the availability of insurance coverage at
commercially reasonable rates.

 

Section 5.4                                   Compliance with Laws.  The Parent
shall, and shall cause each Subsidiary to, comply with all federal, state,
provincial, territorial and local laws and regulations (including Environmental
Laws and the Patriot Act) which are applicable to the operations and Property of
the Parent or such Subsidiary

 

54

--------------------------------------------------------------------------------


 

and maintain all related permits necessary for the ownership and operation of
the Parent’s and such Subsidiary’s Property and business, except in any case
where the failure to so comply could not reasonably be expected to result in a
Material Adverse Change, provided that this Section 5.4 shall not prevent the
Parent or any of its Subsidiaries from, in good faith and with reasonable
diligence, contesting the validity or application of any such laws or
regulations by appropriate legal proceedings for which adequate reserves have
been established.

 

Section 5.5                                   Taxes.  The Parent shall, and
shall cause each Subsidiary to pay and discharge each Tax imposed on the Parent
or any of its Subsidiaries, respectively, prior to the date on which penalties
attach; provided that nothing in this Section 5.5 shall require the Parent or
any of its Subsidiaries to pay any Tax which is being contested in good faith
and for which adequate reserves have been established in accordance with GAAP.

 

Section 5.6                                   Records; Inspection.  The Parent
shall, and shall cause each Subsidiary to, maintain proper, complete and
consistent books of record with respect to such Person’s operations, affairs,
and financial condition.  From time to time upon reasonable prior notice, the
Parent shall permit any Lender and shall cause each Subsidiary to permit any
Lender, at such reasonable times and intervals and to a reasonable extent and
under the reasonable guidance of officers of or employees delegated by officers
of the Parent or such Subsidiary, to, subject to any applicable confidentiality
considerations, examine the books and records of the Parent or such Subsidiary,
to visit and inspect the Property of the Parent or such Subsidiary, and to
discuss the business operations and Property of the Parent or such Subsidiary
with the officers and directors thereof.

 

Section 5.7                                   Maintenance of Property.  The
Parent shall, and shall cause each Subsidiary to, maintain their owned, leased,
or operated Property in good condition and repair, normal wear and tear
excepted, except to the extent any failure to so maintain could not reasonably
be expected to result in a Material Adverse Change; and shall abstain from, and
cause each Subsidiary to abstain from, knowingly or willfully permitting the
commission of waste or other injury, destruction, or loss of natural resources,
or the occurrence of pollution, contamination, or any other condition in, on or
about the owned or operated Property involving the Environment that could
reasonably be expected to result in Response activities and that could
reasonably be expected to cause a Material Adverse Change.

 

Section 5.8                                   Compliance with Anti-Corruption
Laws and Sanctions.  The Parent will maintain in effect and enforce policies and
procedures reasonably designed to promote compliance by the Parent, the
Borrower, its other Subsidiaries and its and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

ARTICLE VI.
NEGATIVE COVENANTS

 

So long as any Obligation shall remain unpaid, any Lender shall have any
Commitment hereunder, or there shall exist any Letter of Credit Exposure, the
Borrower and the Parent each agrees to comply with the following covenants.

 

Section 6.1                                   Debt.  The Parent shall not, nor
shall it permit any Subsidiary to, create, assume, incur, suffer to exist, or in
any manner become liable, directly, indirectly, or contingently in respect of,
any Debt, unless the Parent shall be in compliance, on a pro forma basis after
giving effect to such transactions, with the remaining covenants contained in
this Article VI recomputed as of the last day of the most recently ended fiscal
quarter of the Borrower as if the transaction in question had occurred on the
first day of each relevant period for testing such compliance; provided that, in
any event, the aggregate principal amount of Priority Debt shall not exceed
17.5% of the Net Worth of the Parent and its consolidated Subsidiaries at any
time.

 

55

--------------------------------------------------------------------------------


 

Section 6.2                                   Liens.  The Parent shall not, nor
shall it permit any of its Subsidiaries to, create, assume, incur, or suffer to
exist any Lien on the Property of the Parent, the Borrower or any other
Subsidiary of the Parent, whether now owned or hereafter acquired, or assign any
right to receive any income, other than the following:

 

(a)                     Liens securing the Obligations;

 

(b)                     Liens imposed by law, such as materialmen’s, mechanics’,
builder’s, carriers’, workmen’s and repairmen’s liens, and other similar liens
arising in the ordinary course of business securing obligations which are not
overdue for a period of more than 30 days or are being contested in good faith
by appropriate procedures or proceedings and for which adequate reserves have
been established;

 

(c)                      Liens arising in the ordinary course of business out of
pledges or deposits under workers compensation laws, unemployment insurance, old
age pensions, or other social security or retirement benefits, or similar
legislation to secure public or statutory obligations;

 

(d)                     Liens for taxes, assessment, or other governmental
charges which are not yet due and payable or which are being actively contested
in good faith by appropriate proceedings and for which adequate reserves for
such items have been made in accordance with GAAP;

 

(e)                      Liens arising from precautionary UCC financing
statements regarding leases to the extent such leases are permitted hereby;

 

(f)                       encumbrances consisting of minor easements, zoning
restrictions, or other restrictions on the use of real property that do not
(individually or in the aggregate) materially affect the value of the assets
encumbered thereby or materially impair the ability of the Parent, the Borrower
or such other Subsidiary to use such assets in its business, and none of which
is violated in any material aspect by existing or proposed structures or land
use to the extent such violation could reasonably be expected to result in a
Material Adverse Change;

 

(g)                      Liens arising solely by virtue of any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only deposit accounts or other funds
maintained with a depository institution;

 

(h)                     Liens on cash or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases, statutory
obligations, regulatory obligations and other obligations of a like nature
incurred in the ordinary course of business;

 

(i)                         judgment and attachment Liens not giving rise to an
Event of Default, provided that (i) any appropriate legal proceedings which may
have been duly initiated for the review of such judgment shall not have been
finally terminated or the period within which such proceeding may be initiated
shall not have expired and (ii) no action to enforce such Lien has been
commenced; and

 

(j)                        Liens securing Debt and not otherwise permitted under
this Section 6.2; provided that (i) the aggregate principal amount of Priority
Debt shall not exceed 17.5% of the Net Worth of the Parent and its consolidated
Subsidiaries at any time, and (ii) the Parent, the Borrower and its other
Subsidiaries shall be in compliance with the covenants set forth in this
Agreement, both before and after giving effect to each incurrence of such Debt
to be secured by a Lien under this Section 6.2(j).

 

56

--------------------------------------------------------------------------------


 

Section 6.3                                   Reserved.

 

Section 6.4                                   Acquisitions.  The Parent shall
not, nor shall it permit any Subsidiary to, make an Acquisition in a transaction
or related series of transactions unless no Default exists both before and after
giving effect to such Acquisition.

 

Section 6.5                                   Restrictive Agreements.  The
Parent shall not, nor shall it permit any Subsidiary to, create, incur, assume
or permit to exist any contract, agreement or understanding (other than this
Agreement) which in any way, directly or indirectly, prohibits or restricts any
Subsidiary from paying Restricted Payments to the Borrower.

 

Section 6.6                                   Use of Proceeds; Use of Letters of
Credit.

 

(a)                     The Borrower shall not, nor shall it permit any
Subsidiary to use the proceeds of Advances and Letters of Credit for any
purposes other than (i) for working capital and other general corporate
purposes, including the funding of capital expenditures and (ii) for the payment
of fees and expenses related to the entering into of this Agreement and the
other Credit Documents.

 

(b)                     The Parent shall not, nor shall it permit any of its
Subsidiaries to, directly or indirectly use any part of the proceeds of Advances
or Letters of Credit for any purpose which violates, or is inconsistent with,
Regulations T, U, or X.  The Parent shall not permit more than 25% of the
consolidated assets of the Parent and its Subsidiaries to consist of margin
stock (within the meaning of Regulation U).

 

(c)                      The Parent shall not, nor shall it permit any of its
Subsidiaries or its or their respective directors, officers, employees and
agents to, directly or knowingly indirectly, use any part of the proceeds of
Advances or Letters of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, (ii) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

Section 6.7                                   Corporate Actions; Fundamental
Changes.

 

(a)                     The Parent shall not, nor shall it permit any Credit
Party to, merge, amalgamate or consolidate with or into any other Person, except
that (i) the Parent may merge or amalgamate with any other Person provided that
(A) no Change in Control occurs and (B) immediately after giving effect to any
such proposed transaction no Default would exist, (ii) the Borrower may merge or
amalgamate with any other Person, provided that immediately after giving effect
to any such proposed transaction no Default would exist and the Borrower is the
surviving entity, (iii) the Borrower may merge or amalgamate with the Parent
provided that immediately after giving effect to any such proposed transaction
(A) no Default would exist and (B) if the Parent is the surviving entity,
(y) the Parent executes an assumption agreement reasonably acceptable to the
Administrative Agent pursuant to which the Parent shall assume the Obligations
of the Borrower under this Agreement and the other Credit Documents and (z) the
Parent shall deliver such evidence of corporate authority to enter into such
assumption and favorable opinions of counsel as the Administrative Agent may
reasonably request; and (iv) any Subsidiary of the Borrower may merge,
amalgamate or be consolidated with or into any other Person, provided that
immediately after giving effect to any such proposed transaction no Default
would exist.

 

57

--------------------------------------------------------------------------------


 

(b)                     The Parent shall not, nor shall it permit any Credit
Party to, sell, transfer, lease or otherwise dispose of (in one transaction or
in a series of transactions) all or substantially all/any substantial part of
its assets, or all or substantially all of the stock of any of its Subsidiaries
(in each case, whether now owned or hereafter acquired), or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any
Subsidiary of the Borrower may sell, transfer, lease or otherwise dispose of (in
one transaction or in a series of transactions) all or substantially all/any
substantial part of its assets, or all or substantially all of the stock of any
of its Subsidiaries (in each case, whether now owned or hereafter acquired), to
any Person, (ii) any Subsidiary of the Borrower may liquidate or dissolve if the
Borrower determines in good faith that such liquidation or dissolution is in the
best interests of the Borrower and is not materially disadvantageous to the
Lenders and (iii) the Parent may sell, transfer, lease or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all/any
substantial part of its assets, or all or substantially all of the stock of any
of its Subsidiaries (other than the Borrower) (in each case, whether now owned
or hereafter acquired), to any Person; provided, however that notwithstanding
the foregoing, the Parent and its Subsidiaries, taken as whole, shall not sell,
transfer, lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all its assets (in each case, whether now
owned or hereafter acquired).

 

Section 6.8                                   Sale of Assets.  The Parent shall
not, nor shall it permit any Subsidiary to, sell, convey, or otherwise transfer
any of its assets outside the ordinary course of business unless (a) no Default
exists both prior to and after giving effect to such sale, conveyance or
transfer and (b) such sale, conveyance or transfer is not prohibited under
Section 6.7 above.

 

Section 6.9                                   Restricted Payments.  The Parent
shall not, nor shall it permit any Subsidiary to make any Restricted Payments if
at the time of the making of such Restricted Payments a Default exists or a
Default would result from the making of such Restricted Payment.

 

Section 6.10                            Affiliate Transactions.  The Parent
shall not, nor shall it permit any Subsidiary to, directly or indirectly, enter
into or permit to exist any transaction or series of transactions (including,
but not limited to, the purchase, sale, lease or exchange of Property, the
making of any investment, the giving of any guaranty, the assumption of any
obligation or the rendering of any service) with any of their Affiliates unless
such transaction or series of transactions is on terms no less favorable to the
Parent or any Subsidiary, as applicable, than those that could be obtained in a
comparable arm’s length transaction with a Person that is not such an affiliate,
provided that the foregoing restriction shall not apply to transactions between
or among the Parent and any of its wholly-owned Subsidiaries or between and
among any wholly-owned Subsidiaries.

 

Section 6.11                            Line of Business.  The Parent shall not,
nor shall it permit any Subsidiary to, change the character of its business such
that the principal business of the Parent and its Subsidiaries is not contract
drilling substantially as conducted on the date of this Agreement.

 

Section 6.12                            Compliance with ERISA.  Except for
matters that individually or in the aggregate could not reasonably be expected
to result in a liability of greater than $50,000,000.00, the Parent shall not,
nor shall it permit any Subsidiary to, directly or indirectly: (a) engage in any
transaction in connection with which the Parent or any Subsidiary could be
subjected to either a civil penalty assessed pursuant to section 502(c), (i) or
(l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the Code; (b) fail
to make, or permit any member of the Controlled Group to fail to make, full
payment when due of all amounts which, under the provisions of any Plan,
agreement relating thereto or applicable Legal Requirement, the Parent, a
Subsidiary or member of the Controlled Group is required to pay as contributions
thereto; (c) permit to exist, or allow any Subsidiary or any member of the
Controlled Group to permit to exist, any accumulated funding deficiency within
the meaning of Section 302 of ERISA or

 

58

--------------------------------------------------------------------------------


 

section 412 of the Code, whether or not waived, with respect to any Plan;
(d) permit, or allow any member of the Controlled Group to permit, the actuarial
present value of the benefit liabilities (as “actuarial present value of the
benefit liabilities” shall have the meaning specified in section 4041 of ERISA)
under any Plan that is regulated under Title IV of ERISA to exceed the current
value of the assets (computed on a plan termination basis in accordance with
Title IV of ERISA) of such Plan allocable to such benefit liabilities except as
shown on Schedule 6.12; (e) incur, or permit any member of the Controlled Group
to incur, a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA; or (f) amend or permit any member of the Controlled
Group to amend, a Plan resulting in an increase in current liability such that
the Parent, any Subsidiary or any member of the Controlled Group is required to
provide security to such Plan under section 401(a)(29) of the Code.

 

Section 6.13                            Hedging Arrangements.  The Parent shall
not, nor shall it permit any Subsidiary to, (a) purchase, assume, or hold a
speculative position in any commodities market or futures market or enter into
any Hedging Arrangement for speculative purposes; or (b) be party to or
otherwise enter into any Hedging Arrangement which (i) is entered into for
reasons other than as a part of its normal business operations as a risk
management strategy and/or hedge against changes resulting from market
conditions related to the Parent’s or its Subsidiaries’ operations, or
(ii) obligates the Parent or any Subsidiary to any margin call requirements.

 

Section 6.14                            Funded Leverage Ratio.  The Parent shall
not permit the Funded Leverage Ratio, at the end of each fiscal quarter of the
Parent, to be greater than 50%.

 

Section 6.15                            Senior Unsecured Notes Guarantee.  The
Parent shall not, nor shall it permit any of its Subsidiaries to guarantee or
otherwise become obligated under or in connection with Senior Unsecured Notes
unless, prior to or concurrently with providing a guarantee or becoming
obligated in respect of the Senior Unsecured Notes, the Parent or such
Subsidiary, as applicable, (a) executes and delivers to the Administrative Agent
a Guaranty or a joinder or supplement to a Guaranty to the extent the Parent or
such Subsidiary is not already a party thereto, and (b) delivers (i) such
evidence of corporate authority to enter into such Credit Document,
(ii) favorable opinions of counsel to such Person (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (a)) and, (iii) to the extent not already
provided to the Administrative Agent, all documentation and other information
that is required by regulatory authorities under applicable “know your customer”
and anti-money-laundering rules and regulations, including, without limitation,
the Patriot Act, all as the Administrative Agent may reasonably request.

 

ARTICLE VII.
DEFAULT AND REMEDIES

 

Section 7.1                                   Events of Default.  The occurrence
of any of the following events shall constitute an “Event of Default” under this
Agreement and any other Credit Document:

 

(a)                     Payment Failure.  Any Credit Party (i) fails to pay any
principal when due under this Agreement or (ii) fails to pay, within three
Business Days of when due, any other amount due under this Agreement or any
other Credit Document, including payments of interest, fees, reimbursements, and
indemnifications;

 

(b)                     False Representation or Warranties.  Any representation
or warranty made or deemed to be made by any Credit Party or any Responsible
Officer thereof in this Agreement, in any other Credit Document or in any
certificate delivered in connection with this Agreement or any other Credit
Document is incorrect, false or otherwise misleading in any material respect at
the time it was made or deemed made;

 

59

--------------------------------------------------------------------------------


 

(c)                      Breach of Covenant.  (i) Any breach by any Credit Party
of any of the covenants in Section 5.2(c), Section 5.2(d), or Article VI of this
Agreement or the corresponding covenants in any Guaranty or (ii) any breach by
any Credit Party of any other covenant contained in this Agreement or any other
Credit Document and such breach is not cured within 30 days after the earlier of
the date notice thereof is given to the Borrower by any Lender Party or the date
any Responsible Officer of the Parent, the Borrower or any other Subsidiary
obtained actual knowledge thereof;

 

(d)                     Guaranty.  (i) Any provision in the Guaranty shall at
any time (before its expiration according to its terms) and for any reason cease
to be in full force and effect and valid and binding on the Guarantors party
thereto or shall be contested by any party thereto; (ii) any Guarantor shall
deny it has any liability or obligation under such Guaranty; or (iii) any
Guarantor shall cease to exist other than as expressly permitted by the terms of
this Agreement;

 

(e)                      Cross-Default. (i) The Parent, the Borrower or any
other Subsidiary shall fail to pay any principal of or premium or interest on
its Debt which is outstanding in a principal amount of at least $50,000,000.00
individually or when aggregated with all such Debt of such Persons so in default
(but excluding Debt constituting Obligations) when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
(ii) any other default or breach shall exist under any agreement or instrument
relating to Debt which is outstanding in a principal amount of at least
$50,000,000.00 individually or when aggregated with all such Debt of such
Persons so in default or breach (other than Debt constituting Obligations), and
shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such default or breach is to
accelerate, or to permit the acceleration of, the maturity of such Debt prior to
the stated maturity thereof; or (iii) any such Debt which is outstanding in a
principal amount of at least $50,000,000.00 individually or when aggregated with
all such Debt of such Persons so in default shall be declared to be due and
payable, or required to be prepaid (other than by a regularly scheduled required
prepayment); provided that, for purposes of this subsection 7.1(e), the
“principal amount” of the obligations in respect of any Hedging Arrangements at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that would be required to be paid if such Hedging Arrangements were
terminated at such time;

 

(f)                       Bankruptcy and Insolvency.  (i) The Parent or the
Borrower shall terminate its existence or dissolve or (ii) any Credit Party
(A) admits in writing its inability to pay its debts generally as they become
due; makes an assignment for the benefit of its creditors; consents to or
acquiesces in the appointment of a receiver, liquidator, fiscal agent, or
trustee of itself or any of its Property; files a petition under any Debtor
Relief Law; or consents to any reorganization, arrangement, workout,
liquidation, dissolution, or similar relief under any Debtor Relief Law,
(B) shall have had, without its consent, any court enter an order appointing a
receiver, liquidator, fiscal agent, or trustee of itself or any of its Property;
any petition filed against it seeking reorganization, arrangement, workout,
liquidation, dissolution or similar relief under any Debtor Relief Law and such
petition shall not be dismissed, stayed, or set aside for an aggregate of 60
days, whether or not consecutive, or (C) shall have had any order for relief
entered by a court under any Debtor Relief Law;

 

(g)                      Adverse Judgment.  The Parent or any Subsidiary suffers
final judgments against any of them since the date of this Agreement in an
aggregate amount, less any insurance proceeds covering such judgments which are
received or as to which the insurance carriers admit liability, greater than
$50,000,000.00 and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgments or (ii) there shall be any period of 30
consecutive days during which a stay of enforcement of such judgments, by reason
of a pending appeal or otherwise, shall not be in effect;

 

60

--------------------------------------------------------------------------------


 

(h)                     Termination Events.  Any Termination Event with respect
to a Plan shall have occurred, and, 30 days after notice thereof shall have been
given to the Parent by the Administrative Agent, such Termination Event shall
not have been corrected and shall have created and caused to be continuing a
material risk of Plan termination or liability for withdrawal from the Plan as a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), which
termination could reasonably be expect to result in a liability of, or liability
for withdrawal could reasonably be expected to be, greater than $50,000,000.00;

 

(i)                         Plan Withdrawals.  The Parent or any member of the
Controlled Group as employer under a Multiemployer Plan shall have made a
complete or partial withdrawal from such Multiemployer Plan and such withdrawing
employer shall have incurred a withdrawal liability in an annual amount
exceeding $50,000,000.00;

 

(j)                        Parent.  The Parent ceases to own (free and clear of
all Liens), either directly or indirectly, 100% of the Equity Interests in the
Borrower, or

 

(k)                     Change in Control.  The occurrence of a Change in
Control without the approval of the Majority Lenders.

 

Section 7.2                                   Optional Acceleration of
Maturity.  If any Event of Default (other than an Event of Default pursuant to
Section 7.1(f)) shall have occurred and be continuing, then, and in any such
event,

 

(a)                     the Administrative Agent (i) may, and shall at the
request of the Majority Lenders, by notice to the Borrower, declare that the
obligation of each Lender, the Swingline Lender and each Issuing Lender to make
Credit Extensions shall be terminated, whereupon the same shall forthwith
terminate, and (ii) shall at the request, or may, and shall at the request of
the Majority Lenders, by notice to the Borrower, declare all outstanding
Advances, all interest thereon, and all other amounts payable under this
Agreement to be forthwith due and payable, whereupon such Advances, all such
interest, and all such amounts shall become and be forthwith due and payable in
full, without presentment, demand, protest or further notice of any kind
(including, without limitation, any notice of intent to accelerate or notice of
acceleration), all of which are hereby expressly waived by the Borrower,

 

(b)                     the Borrower shall, on demand of the Administrative
Agent at the request or with the consent of the Majority Lenders, deposit with
the Administrative Agent into the Cash Collateral Account an amount of cash
equal to 103% of the outstanding Letter of Credit Exposure as security for the
Obligations to the extent the Letter of Credit Obligations are not otherwise
paid or cash collateralized at such time, and

 

(c)                      the Administrative Agent may, and shall at the request
of the Majority Lenders, proceed to enforce its rights and remedies under the
Guaranty or any other Credit Document by appropriate proceedings.

 

Section 7.3                                   Automatic Acceleration of
Maturity.  If any Event of Default pursuant to Section 7.1(f) shall occur,

 

(a)                     the obligation of each Lender, the Swingline Lender and
each Issuing Lender to make Credit Extensions shall immediately and
automatically be terminated and all Advances, all interest on the Advances, and
all other amounts payable under this Agreement shall immediately and
automatically become and be due and payable in full, without presentment,
demand, protest or any notice of any kind (including, without limitation, any
notice of intent to accelerate or notice of acceleration), all of which are
hereby expressly waived by the Borrower,

 

61

--------------------------------------------------------------------------------


 

(b)                     the Borrower shall deposit with the Administrative Agent
into the Cash Collateral Account an amount of cash equal to 103% of the
outstanding Letter of Credit Exposure as security for the Obligations to the
extent the Letter of Credit Obligations are not otherwise paid or cash
collateralized at such time, and

 

(c)                      the Administrative Agent may, and shall at the request
of the Majority Lenders, proceed to enforce its rights and remedies under the
Guaranty or any other Credit Document by appropriate proceedings.

 

Section 7.4                                   Set-off.  If an Event of Default
shall have occurred and be continuing, the Administrative Agent, each Lender,
each Issuing Lender, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Legal Requirement, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by the
Administrative Agent, such Lender, such Issuing Lender or any such Affiliate to
or for the credit or the account of any Credit Party against any and all of the
obligations of such Credit Party now or hereafter existing under this Agreement
or any other Credit Document to the Administrative Agent, such Lender or such
Issuing Lender, irrespective of whether or not the Administrative Agent, such
Lender or such Issuing Lender shall have made any demand under this Agreement or
any other Credit Document and although such obligations of any Credit Party may
be contingent or unmatured or are owed to a branch or office of the
Administrative Agent, such Lender or such Issuing Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Issuing Lenders, the Swingline Lender
and the Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff. 
The rights of each Lender Party and its Affiliates under this Section are in
addition to other rights and remedies (including other rights of setoff) that
such Lender or Affiliates may have.  Each Lender Party agrees to notify the
Borrower and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application..  The rights of the Administrative
Agent, each Lender, each Issuing Lender and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent, such Lender, such Issuing
Lender or their respective Affiliates may have.  Each Lender and each Issuing
Lender agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

 

Section 7.5                                   Remedies Cumulative, No Waiver. 
No right, power, or remedy conferred to any Lender, Administrative Agent, or
Issuing Lender in this Agreement or the Credit Documents, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power, or remedy shall to the full extent permitted by law be
cumulative and in addition to every other such right, power or remedy.  No
course of dealing and no delay in exercising any right, power, or remedy
conferred to any Lender, Administrative Agent, or Issuing Lender in this
Agreement and the Credit Documents or now or hereafter existing at law, in
equity, by statute, or otherwise shall operate as a waiver of or otherwise
prejudice any such right, power, or remedy.  Any Lender, Administrative Agent,
or Issuing Lender may cure any Event of Default without waiving the Event of
Default.  No notice to or demand upon the Borrower shall entitle the Borrower to
similar notices or demands in the future.

 

62

--------------------------------------------------------------------------------


 

Section 7.6                                   Application of Payments.

 

(a)                     Prior to Event of Default.  Prior to an Event of
Default, all payments made hereunder shall be applied as directed by the
Borrower, but such payments are subject to the terms of this Agreement.

 

(b)                     After Event of Default.  If an Event of Default has
occurred and is continuing and subject to Section 2.16, any amounts received or
collected from, or on account of assets held by, any Credit Party shall be
applied to the Obligations by the Administrative Agent in the following order
and manner:

 

(i)                         First, to payment of that portion of such
Obligations constituting fees, indemnities, expenses, and other amounts
(including fees, charges, and disbursements of counsel to the Administrative
Agent and amounts payable under Sections 2.11, 2.12, and 2.14) payable by any
Credit Party to the Administrative Agent, in its capacity as such, the Issuing
Lenders, in their capacity as such, and the Swingline Lender, in its capacity as
such, ratably among the Administrative Agent, the Issuing Lenders, and the
Swingline Lender, in proportion to the respective amounts described in this
clause First payable to them;

 

(ii)                      Second, to payment of that portion of such Obligations
constituting fees, indemnities and other amounts (other than principal and
interest) payable by any Credit Party to the Lender Parties (including fees,
charges and disbursements of counsel to the respective Lender Parties and
amounts payable under Article II), ratably among Lender Parties;

 

(iii)                   Third, to payment of that portion of such Obligations
constituting accrued and unpaid interest, allocated ratably among the Lender
Parties;

 

(iv)                  Fourth, to payment of that portion of the Obligations
constituting unpaid principal of the Obligations payable by any Credit Party
allocated ratably among the Lender Parties;

 

(v)                     Fifth, to the Administrative Agent for the account of
the applicable Issuing Lenders, ratably between the Issuing Lenders, to cash
collateralize that portion of the Letter of Credit Obligations comprised of the
aggregate undrawn amount of Letters of Credit;

 

(vi)                  Sixth, to the remaining Obligations owed by any Credit
Party including all Obligations for which the Parent is liable as a Guarantor,
allocated among such remaining Obligations as determined by the Administrative
Agent and the Majority Lenders and applied to such Obligations in the order
specified in this clause (b); and

 

(vii)               Last, the balance, if any, after all of the Obligations have
been indefeasibly paid in full, the Letters of Credit have been terminated or
cash collateralized and all Commitments have been terminated, to Borrower or as
otherwise required by any Legal Requirement.

 

Subject to Section 2.3(i), amounts used to cash collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Sixth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as cash collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

 

63

--------------------------------------------------------------------------------


 

ARTICLE VIII.
THE ADMINISTRATIVE AGENT AND ISSUING LENDERS

 

Section 8.1                                   Appointment and Authority.  Each
Lender, the Swingline Lender and each Issuing Lender hereby irrevocably
(a) appoints Wells Fargo to act on its behalf as the Administrative Agent
hereunder and under the other Credit Documents, and (b) authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article VIII are solely for the benefit of the
Lender Parties, and neither the Parent, the Borrower nor any other Credit Party
shall have rights as a third party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Credit Document (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Legal Requirement. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

Section 8.2                                   Rights as a Lender.  The Person
serving as the Administrative Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Administrative Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities, act as the financial advisor or in
any other advisory capacity for and generally engage in any kind of business
with the Parent, the Borrower or any other Subsidiary or other Affiliate thereof
as if such Person were not the Administrative Agent hereunder and without any
duty to account therefor to the Lenders.  Wells Fargo (and any successor acting
as Administrative Agent) and its Affiliates may accept fees and other
consideration from the Borrower, the Parent or any Affiliate of the Parent for
services in connection with this Agreement or otherwise, without having to
account for the same to the Lenders or the Issuing Lenders.

 

Section 8.3                                   Exculpatory Provisions.  The
Administrative Agent (which term as used in this Section 8.3 shall include its
Related Parties) shall not have any duties or obligations except those expressly
set forth herein and in the other Credit Documents, and its duties hereunder
shall be administrative in nature.  Without limiting the generality of the
foregoing, the Administrative Agent:

 

(a)                     shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing;

 

(b)                     shall not have any duty to take any discretionary action
or exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Credit Documents that the
Administrative Agent is required to exercise as directed in writing by the
Majority Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Credit Documents), provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Credit Document or applicable Legal
Requirement, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law; and

 

64

--------------------------------------------------------------------------------


 

(c)                      shall not, except as expressly set forth herein and in
the other Credit Documents, have any duty to disclose, nor shall it be liable
for the failure to disclose, any information relating to the Parent, the
Borrower, any other Credit Party or any of their respective Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Majority Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.2 and 7.1) or (ii) in the absence of its
own gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall not be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent in writing by the
Borrower, a Lender, the Swingline Lender or an Issuing Lender.  In the event
that the Administrative Agent receives such a notice of the occurrence of a
Default, the Administrative Agent shall (subject to Section 9.2) take such
action with respect to such Default or Event of Default as shall reasonably be
directed by the Majority Lenders, provided that, unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action) with respect to such Default as it shall deem advisable in
the best interest of the Lender Parties.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any recital, statement, warranty or representation
(whether written or oral) made in or in connection with this Agreement or any
other Credit Document, (ii) the contents of any certificate, report or other
document delivered hereunder or under any other Credit Document or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or under any
other Credit Document or the occurrence of any Default, (iv) the value,
validity, enforceability, effectiveness, enforceability, sufficiency or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document, (v) the inspection of the Property (including the books
and records) of any Credit Party or any Subsidiary or Affiliate thereof,
(vi) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent, or (vii) any litigation or collection
proceedings (or to initiate or conduct any such litigation or proceedings) in
connection with any Credit Document, unless requested by the Majority Lenders in
writing and the Administrative Agent shall receive indemnification satisfactory
to it from the Lenders.

 

Section 8.4                                   Reliance by Administrative Agent,
Swingline Lender and Issuing Lenders.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document, writing
or other communication (including any electronic message, Internet or intranet
website posting or other distribution) believed by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon.  In determining compliance with any
condition hereunder to the making of a Credit Extension or any Conversion or
continuance of an Advance that by its terms must be fulfilled to the
satisfaction of a Lender, the Swingline Lender or an Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender, the Swingline Lender or Issuing Lender, unless the Administrative Agent
shall have received notice to the contrary from such Lender, the Swingline
Lender or Issuing Lender prior to the making of such Credit Extension or
Conversion or continuance of an Advance.  The Administrative Agent may consult
with legal counsel (who may be counsel for the Parent or the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

65

--------------------------------------------------------------------------------


 

Section 8.5                                   Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.  The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

Section 8.6                                   Resignation of Administrative
Agent or Issuing Lender.

 

(a)                     The Administrative Agent and each Issuing Lender may at
any time give notice of its resignation to the other Lender Parties and the
Borrower.  Upon receipt of any such notice of resignation, the Majority Lenders
shall have the right, to appoint, as applicable, a successor Administrative
Agent or a successor Issuing Lender, which shall be a Lender with the prior
written consent of (i) the Borrower (which consent is not required if a Default
or Event of Default has occurred and is continuing and which consent shall not
be unreasonably withheld or delayed) and (ii) such successor Administrative
Agent or successor Issuing Lender, as applicable.  If no such successor
Administrative Agent or Issuing Lender shall have been so appointed and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent or Issuing Lender gives notice of its resignation (or such earlier day as
shall be agreed by the applicable Majority Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent or Issuing Lender, as applicable,
may on behalf of the Lenders and Issuing Lenders, appoint a successor agent or
issuing lender meeting the qualifications set forth above.  Whether or not a
successor has been appointed, such resignation by the Administrative Agent or
the Issuing Lender shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                     If the Person serving as Administrative Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Majority
Lenders may, to the extent permitted by applicable Legal Requirement, with the
prior written consent of the Borrower (which consent is not required if a
Default or Event of Default has occurred and is continuing and which consent
shall not be unreasonably withheld or delayed) (i) by notice in writing to such
Person remove such Person as Administrative Agent and (ii) appoint a successor.
If no such successor shall have been so appointed by applicable Majority Lenders
and shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the applicable Majority Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

 

(c)                      With effect from the Resignation Effective Date or the
Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent or Issuing Lender, as applicable, shall be discharged from
its duties and obligations as Administrative Agent and Issuing Lender hereunder
and under the other Credit Documents (except that (v) in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the Issuing Lenders under any of the Credit Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed and (z) the retiring
Issuing Lender shall remain the Issuing Lender with respect to any Letters of
Credit outstanding on the effective date of its resignation and the provisions
affecting the Issuing Lender with respect to such Letters of Credit shall inure
to the benefit of the retiring Issuing Lender until the termination of all such
Letters of Credit) and (ii) all payments, communications and determinations
provided to be made by, to or through the retiring or removed Administrative
Agent or Issuing Lender, as applicable, shall instead be made by or to each
applicable class of Lenders, until

 

66

--------------------------------------------------------------------------------


 

such time as the Majority Lenders appoint a successor Administrative Agent or
Issuing Lender as provided for above in this paragraph.  Upon the acceptance of
a successor’s appointment as Administrative Agent or Issuing Lender hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring or removed Administrative Agent or
Issuing Lender, as applicable, and the retiring or removed Administrative Agent
or Issuing Lender, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Credit Documents.  The fees payable by
the Borrower to a successor Administrative Agent or Issuing Lender, as
applicable, shall be the same as those payable to its predecessor, unless
otherwise agreed between the Borrower and such successor.  After the retiring or
removed Administrative Agent’s or Issuing Lender’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this
Article and Sections 9.1(b) and (c), Section 8.9 and Section 2.3(h) shall
continue in effect for the benefit of such retiring or removed Administrative
Agent and Issuing Lender, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent or Issuing Lender, as applicable, was
acting as Administrative Agent or Issuing Lender.

 

(d)                     The Swingline Lender may resign at any time by giving 30
days’ prior notice to the Administrative Agent, the Lenders and the Borrower. 
After the resignation of the Swingline Lender hereunder, the retiring Swingline
Lender shall remain a party hereto and shall continue to have all the rights and
obligations of the Swingline Lender under this Agreement and the other Credit
Documents with respect to Swingline Advances made by it prior to such
resignation, but shall not be required to make any additional Swingline
Advances.  Upon such notice of resignation, the Borrower shall have the right to
designate any other Lender as the Swingline Lender with the consent of such
Lender so long as operational matters related to the funding of Advances have
been adequately addressed to the reasonable satisfaction of such new Swingline
Lender and the Administrative Agent (if such new Swingline Lender and the
Administrative Agent are not the same Person).  Upon such notice of resignation,
the Borrower shall (so long as no Default or Event of Default has occurred and
is continuing) also have the right, if the resigning Swingline Lender and the
Administrative Agent are the same Person, to remove the Administrative Agent by
notice in writing to the Administrative Agent and each Lender.  Upon such
removal of the Administrative Agent, the Majority Lenders may, to the extent
permitted by applicable Legal Requirement, with the prior written consent of the
Borrower (which shall not be unreasonably withheld or delayed), appoint a
successor.  If no such successor shall have been so appointed by applicable
Majority Lenders, and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the applicable Majority Lenders) (the
“Replacement Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Replacement Effective Date.

 

Section 8.7                                   Non-Reliance on Administrative
Agent and Other Lenders.  Each Lender Party acknowledges and agrees that it has,
independently and without reliance upon the Administrative Agent or any other
Lender Party or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender Party also acknowledges and
agrees that it will, independently and without reliance upon the Administrative
Agent or any other Lender Party or any of their Related Parties, and based on
such documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Credit Document or any related agreement or any
document furnished hereunder or thereunder.  Except for notices, reports, and
other documents and information expressly required to be furnished to the
Lenders or the Issuing Lenders by the Administrative Agent hereunder and for
other information in the Administrative Agent’s possession which has been
requested by a Lender and for which such Lender pays the Administrative Agent’s
expenses in connection therewith, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any Issuing Lender with any
credit or other information concerning the affairs, financial condition, or
business of any Credit Party or any of its Subsidiaries or Affiliates that may
come into the possession of the Administrative Agent or any of its Affiliates.

 

67

--------------------------------------------------------------------------------


 

Section 8.8                                   No Other Duties, etc.  Anything
herein to the contrary notwithstanding, the Sole Lead Arranger, Bookrunner, and
Co-Syndication Agents listed on the cover page hereof shall not have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an Issuing Lender hereunder.

 

Section 8.9                                   Indemnification.

 

(a)                     INDEMNITY OF ADMINISTRATIVE AGENT.  THE LENDERS
SEVERALLY AGREE TO INDEMNIFY THE ADMINISTRATIVE AGENT AND EACH AFFILIATE THEREOF
AND ITS RELATED PARTIES (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), RATABLY
ACCORDING TO THE RESPECTIVE PRINCIPAL AMOUNTS OF THE ADVANCES THEN HELD BY EACH
OF THEM (OR IF NO PRINCIPAL OF THE ADVANCES IS AT THE TIME OUTSTANDING, RATABLY
ACCORDING TO THE RESPECTIVE APPLICABLE COMMITMENTS HELD BY EACH OF THEM
IMMEDIATELY PRIOR TO THE TERMINATION, EXPIRATION OR FULL REDUCTION OF EACH SUCH
COMMITMENT), FROM AND AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES,
DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED ON, INCURRED BY, OR
ASSERTED AGAINST THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED PARTIES IN ANY
WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT, ANY CREDIT DOCUMENT OR ANY
ACTION TAKEN OR OMITTED BY THE ADMINISTRATIVE AGENT UNDER THIS AGREEMENT OR ANY
OTHER CREDIT DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN NEGLIGENCE REGARDLESS OF
WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED,
JOINT OR TECHNICAL), AND INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL
LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A
COURT OF COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH
LENDER AGREES TO REIMBURSE THE ADMINISTRATIVE AGENT PROMPTLY UPON DEMAND FOR ITS
RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF (i) ANY OUT
OF POCKET EXPENSES (INCLUDING REASONABLE COUNSEL FEES) INCURRED BY THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, MODIFICATION, OR AMENDMENT, AND (ii) ANY OUT OF POCKET EXPENSES
(INCLUDING COUNSEL FEES) INCURRED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
ENFORCEMENT OF THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT, IN ANY
EVENT, INCLUDING LEGAL ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT AND TO THE EXTENT THAT THE
ADMINISTRATIVE AGENT IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

 

(b)                     THE LENDERS SEVERALLY AGREE TO INDEMNIFY EACH ISSUING
LENDER AND EACH AFFILIATE THEREOF AND ITS RELATED PARTIES (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER) FROM AND AGAINST ANY AND ALL LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE IMPOSED
ON, INCURRED BY, OR ASSERTED AGAINST THE ISSUING LENDER OR ANY

 

68

--------------------------------------------------------------------------------


 

OF ITS RELATED PARTY IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT,
ANY CREDIT DOCUMENT OR ANY ACTION TAKEN OR OMITTED BY SUCH ISSUING LENDER UNDER
THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT (INCLUDING SUCH INDEMNITEE’S OWN
NEGLIGENCE REGARDLESS OF WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE
OR PASSIVE, IMPUTED, JOINT OR TECHNICAL), AND INCLUDING, WITHOUT LIMITATION,
ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS FOUND IN A FINAL,
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH INDEMNITEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

Section 8.10                            Certain Authorization of Administrative
Agent; Release of Guarantors.

 

(a)                     The Administrative Agent is authorized (but not
obligated) on behalf of the Lender Parties, without the necessity of any notice
to or further consent from the Lender Parties, from time to time, to take any
action (other than enforcement actions requiring the consent of, or request by,
the Majority Lenders as set forth in Section 7.2 or Section 7.3 above) in
exigent circumstances as may be reasonably necessary to preserve any rights or
privileges of the Lender Parties under the Credit Documents or applicable Legal
Requirement.

 

(b)                     The Lender Parties irrevocably authorize the
Administrative Agent to (i) release any Lien granted to or held by the
Administrative Agent upon any Cash Collateral Account upon termination of this
Agreement, termination of all Letters of Credit (other than Letters of Credit as
to which other arrangements reasonably satisfactory to the Issuing Lender have
been made), and the payment in full of all outstanding Advances, Letter of
Credit Obligations (other than with respect to Letters of Credit as to which
other arrangements reasonably satisfactory to the applicable Issuing Lender have
been made) and all other Obligations payable under this Agreement and under any
other Credit Document and (ii) release a Guarantor (except for Parent) from its
obligations under a Guaranty and any other applicable Credit Document if such
Person is released as a guarantor of the Borrower’s obligations under the Senior
Unsecured Notes in accordance with the terms thereof.

 

(c)                      Upon request by the Administrative Agent at any time,
the Lender Parties will confirm in writing the Administrative Agent’s authority
to release its interest in particular types or items of property or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 8.10.  The Administrative Agent shall not be responsible for nor have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall either
Administrative Agent be responsible or liable to other Lender Party for any
failure to monitor or maintain any portion of the collateral.

 

(d)                     Notwithstanding anything contained in any of the Credit
Documents to the contrary, the Credit Parties, the Administrative Agent, and
each Lender Party hereby agree that no Lender Party shall have any right
individually to enforce the Credit Documents, it being understood and agreed
that all powers, rights and remedies under the Credit Documents may be exercised
solely by the Administrative Agent on behalf of the Lender Parties in accordance
with the terms hereof and the other Credit Documents.

 

69

--------------------------------------------------------------------------------


 

ARTICLE IX.
MISCELLANEOUS

 

Section 9.1                                   Expenses; Indemnity; Damage
Waiver.

 

(a)                     Costs and Expenses.  The Borrower shall pay, on demand,
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates (including the reasonable fees, charges and disbursements of
one primary outside counsel for the Administrative Agent, and, if applicable,
one local counsel for each applicable jurisdiction), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Credit Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by Issuing Lenders in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by any Lender Party
(including the fees, charges and disbursements of any counsel for any Lender
Party), in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Credit Documents, including its
rights under this Section,  or (B) in connection with the Advances made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring, negotiations or legal proceedings in
respect of such Advances or Letters of Credit.

 

(b)                     Indemnification by the Borrower.  The Borrower shall,
and does hereby indemnify, the Administrative Agent (and any sub-agent thereof),
each Lender, the Swingline Lender and each Issuing Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower or any other Credit Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Credit
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto or thereto of their respective obligations
hereunder or thereunder, the consummation of the transactions contemplated
hereby or thereby, or, in the case of the Administrative Agent (and any
sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Credit Documents, (ii) any Advance or Letter of Credit
or the use or proposed use of the proceeds therefrom (including any refusal by
an Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Parent, the Borrower or any Subsidiary, or any Environmental Liability related
in any way to the Parent, the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Parent, the Borrower or any other Credit
Party, and regardless of whether any Indemnitee is a party thereto, IN ALL
CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses are determined by
a court of competent jurisdiction by final and nonappealable judgment to have
resulted from (a) the gross negligence or willful misconduct of such Indemnitee
or (b) material breach in bad faith of such Indemnitee’s funding obligations
under this Agreement of such Indemnitee, if the Borrower or such other Credit
Party has obtained a final and nonappealable judgment in its favor on such claim
as determined by a court of competent jurisdiction. Notwithstanding the
foregoing, this Section 9.1(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

70

--------------------------------------------------------------------------------


 

(c)                      Waiver of Consequential Damages, Etc.  To the fullest
extent permitted by applicable Legal Requirement, no Credit Party shall assert,
and each such Credit Party agrees not to assert and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Advance or Letter of Credit or
the use of the proceeds thereof.

 

(d)                     Electronic Communications.  No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Credit Documents or the
transactions contemplated hereby or thereby unless such damages result from a
breach of the confidentiality provisions of Section 9.8 or except where the same
are a result of such Indemnitee’s gross negligence or willful misconduct as
determined by a final and nonappealable judgment of a court of competent
jurisdiction.

 

(e)                      Payments.  All amounts due under this Section shall,
unless otherwise set forth above, be payable not later than ten Business Days
after written demand therefor.

 

(f)                       Survival.  The agreements in this Section shall
survive the resignation of the Administrative Agent and any Issuing Lender, the
replacement of any Lender, the termination of the Commitments, termination or
expiration of all Letters of Credit, and the repayment, satisfaction or
discharge of all the other Obligations.

 

Section 9.2                                   Waivers and Amendments.  No
amendment or waiver of any provision of this Agreement, the Notes, or any other
Credit Document (other than the Engagement Letter), nor consent to any departure
by any Credit Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Majority Lenders and the Borrower, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided that, no such agreement shall
(a) increase the Commitment of any Lender (including any Defaulting Lender)
without the written consent of such Lender, (b) increase the aggregate Revolving
Commitments other than pursuant to Section 2.1(c) as in effect on the date
hereof without the written consent of each Lender (including any Defaulting
Lender), (c) reduce the principal amount of any Advance (other than prepayments
or repayments in accordance with the terms of this Agreement) or reduce the
amount of or rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender (including any Defaulting Lender)
affected thereby, (d) postpone the scheduled date of payment of the principal
amount of any Advance, or any interest thereon, or any fees payable hereunder,
or reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender  (including any Defaulting Lender) affected thereby, (e) change
Section 2.13(f), Section 2.5(e), Section 7.6, this Section 9.2 or any other
provision in any Credit Document which expressly requires the consent of, or
action or waiver by, all of the Lenders, (f) amend, modify or waive any
provision in a manner that would alter the pro rata sharing of payments to or
disbursements by Lenders required thereby, without the written consent of each
Lender (including any Defaulting Lender), (g) release all or substantially all
of the value of the Guaranty without the written consent of each Lender except
as permitted under Section 8.10(b) or (h) change any of the provisions of this
Section or the definition of “Majority Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the  written consent of each Lender (including any Defaulting
Lender); provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Lenders or the Swingline Lender hereunder without the prior written consent of
the Administrative Agent, such Issuing Lender or the Swingline Lender, as the
case may be.

 

71

--------------------------------------------------------------------------------


 

Section 9.3                                   Severability.  In case one or more
provisions of this Agreement or the other Credit Documents shall be invalid,
illegal or unenforceable in any respect under any applicable Legal Requirement,
the validity, legality, and enforceability of the remaining provisions contained
herein or therein shall not be affected or impaired thereby.  The invalidity of
a provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 9.4                                   Survival of Representations and
Obligations.  All representations and warranties contained in this Agreement or
made in writing by or on behalf of the Parent or the Borrower in connection
herewith shall survive the execution and delivery of this Agreement and the
other Credit Documents, the making Credit Extensions and any investigation made
by or on behalf of the Lenders, none of which investigations shall diminish any
Lender’s right to rely on such representations and warranties.  All obligations
of the Borrower provided for in Sections 2.11, 2.12, 2.14, and 9.1 and all of
the obligations of the Lenders in Section 8.9 and Section 9.8 shall survive any
termination of this Agreement, repayment in full of the Obligations, and
termination or expiration of all Letters of Credit.

 

Section 9.5                                   Successors and Assigns Generally. 
The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that neither the Borrower nor any other Credit Party may assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender Party and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (a) to an Eligible
Assignee in accordance with the provisions of Section 9.6(a), (b) by way of
participation in accordance with the provisions of Section 9.6(c) by way of
pledge or assignment of a security interest subject to the restrictions of
Section 9.6(e) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 9.6(c) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
each Lender) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

Section 9.6                                   Lender Assignments and
Participations.

 

(a)                     Assignments by Lenders.  Any Lender may at any time
assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Advances at the time owing to it); provided that

 

(i)                         except in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment and the Advances under
such Commitment at the time owing to it or in the case of an assignment to a
Lender or an Affiliate of a Lender or an Approved Fund with respect to a Lender,
the aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Advances of the assigning Lender subject to
each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $10,000,000, unless the Administrative Agent and,
so long as no Event of Default has occurred and is continuing, the Borrower,
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that (A) the Borrower shall be deemed to have
consented to any such lesser amount unless it shall object thereto by written
notice to the Administrative Agent within 10 Business Days after having received
written notice in accordance with Section 9.7 (other than by facsimile) thereof
and (B) concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single Eligible Assignee (or
to an Eligible Assignee and members of its Assignee Group) will be treated as a
single assignment for purposes of determining whether such minimum amount has
been met;

 

72

--------------------------------------------------------------------------------


 

(ii)                      each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement with respect to the applicable Class of Advances or the
Commitment assigned;

 

(iii)                   any assignment of a Commitment must be approved by the
Administrative Agent and the Issuing Lenders unless the Person that is the
proposed assignee is itself a Lender with a Revolving Commitment (whether or not
the proposed assignee would otherwise qualify as an Eligible Assignee); and

 

(iv)                  the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500 (which fee may be waived by the
Administrative Agent in its sole discretion) and the Eligible Assignee, if it
shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (b) of this Section,  from and after the effective date specified
in each Assignment and Assumption, the Eligible Assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.11, 2.12, 2.14 and 9.1 with respect
to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

(b)                     Register.  The Administrative Agent, acting solely for
this purpose as a non-fiduciary agent of the Borrower, shall maintain at one of
its offices in the United States a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitments of, and principal amounts (and stated interest)
of the Advances owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower and the Lender Parties shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.  Borrower hereby agrees that the Administrative Agent, as its agent
solely for the purpose set forth above in this clause (b), shall not be subject
to any fiduciary or other implied duties, all of which are hereby waived by the
Borrower.

 

(c)                      Participations.  Any Lender may at any time, without
the consent of, or notice to, the Borrower, the Parent, any other Credit Party
or the Administrative Agent, sell participations to any Person (other than a
natural person or the Parent, the Borrower or any of the Parent’s Affiliates or
other Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitments and/or the Advances owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower and the Lender Parties
shall continue to deal solely and directly with such Lender Party in connection
with such Lender Party’s rights and obligations under this Agreement.  For the
avoidance of doubt, each Lender shall be responsible for the indemnity provided
under Section 8.9 with respect to any payments made by such Lender to its
Participant(s).

 

73

--------------------------------------------------------------------------------


 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of this Section 9.6 (that adversely affects such Participant).  Subject to
paragraph (d) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of, and subject to the requirements of, Sections
2.11, 2.12 and 2.14 (it being understood that the documentation required under
Section 2.14(g) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (a) of this Section.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 7.4 as though it
were a Lender, provided such Participant agrees to be subject to
Section 2.13(f) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Advances or other obligations under the Credit
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Credit Document) to any Person except to the extent that such
disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.  Borrower hereby agrees that each Lender acting as its
agent solely for the purpose set forth above in this clause (c), shall not
subject such Lender to any fiduciary or other implied duties, all of which are
hereby waived by the Borrower.

 

(d)                     Limitations upon Participant Rights.  A Participant
shall not be entitled to receive any greater payment under Section 2.12 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent and except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after the Participant acquired the applicable participation.
A Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.14 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 2.14, in which case Section 2.14
shall be applied as if such Participant had become a Lender and had acquired its
interest by assignment pursuant to paragraph (a) of this Section; provided that,
in no event shall such Participant be entitled to receive any greater payment
under Section 2.14 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.

 

(e)                      Certain Pledges.  Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

74

--------------------------------------------------------------------------------


 

(f)                       Information.  Any Lender may furnish any information
concerning the Credit Parties or any of their Subsidiaries in the possession of
such Lender from time to time to assignees and participants (including
prospective assignees and participants) subject to the provisions of
Section 9.8.

 

(g)                      Certain Additional Payments.  In connection with any
assignment of rights and obligations of any Defaulting Lender hereunder, no such
assignment shall be effective unless and until, in addition to the other
conditions thereto set forth herein, the parties to the assignment shall make
such additional payments to the Administrative Agent in an aggregate amount
sufficient, upon distribution thereof as appropriate (which may be outright
payment, purchases by the assignee of participations or subparticipations, or
other compensating actions, including funding, with the consent of the Borrower
and the Administrative Agent, the applicable pro rata share of Advances
previously requested but not funded by the Defaulting Lender, to each of which
the applicable assignee and assignor hereby irrevocably consent), to (i) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Lenders, the Swingline Lender and each
other Lender hereunder (and interest accrued thereon), and (ii) acquire (and
fund as appropriate) its full pro rata share of all Advances and participations
in Letters of Credit and Swingline Advances in accordance with its Applicable
Percentage.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Legal Requirement without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Section 9.7                                   Notices, Etc.

 

(a)                     Notices Generally.  Except in the case of notices and
other communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows: (i) if to the Borrower or any other Credit Party, at the applicable
address (or facsimile numbers) set forth on Schedule III; (ii) if to the
Administrative Agent or the Swingline Lender, at the applicable address (or
facsimile numbers) set forth on Schedule III; and (iii) if to a Lender or an
Issuing Lender, to it at its address (or facsimile number) set forth in its
Administrative Questionnaire.  Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next business day for the recipient).  Notices delivered through electronic
communications to the extent provided in paragraph (b) below, shall be effective
as provided in said paragraph (b).

 

(b)                     Electronic Communications.

 

(i)                         The Borrower, the Parent and the Lenders agree that
the Administrative Agent may make any material delivered by the Borrower, the
Parent or any other Credit Party to the Administrative Agent, as well as any
amendments, waivers, consents, and other written information, documents,
instruments and other materials relating to the Parent, the Borrower, any other
Subsidiary, or any other materials or matters relating to this Agreement, the
Notes or any of the transactions contemplated hereby (collectively, the
“Communications”) available to the Lenders by posting such notices on an
electronic delivery system (which may be provided by the Administrative Agent,
an Affiliate of the Administrative Agent, or any Person that is not an Affiliate
of the Administrative Agent), such as IntraLinks, Syndtrak or a substantially
similar electronic system (the “Platform”);

 

75

--------------------------------------------------------------------------------


 

provided that the foregoing shall not apply to notices to any Lender or Issuing
Lender pursuant to Article II if such Lender or Issuing Lender, as applicable,
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Borrower and the Parent
each acknowledges that (i) the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution, (ii) the Platform is provided “as is”
and “as available” and (iii) none of the Administrative Agent nor any of its
Affiliates warrants the accuracy, completeness, timeliness, sufficiency, or
sequencing of the Communications posted on the Platform.  The Administrative
Agent and its Affiliates expressly disclaim with respect to the Platform any
liability for errors in transmission, incorrect or incomplete downloading,
delays in posting or delivery, or problems accessing the Communications posted
on the Platform and any liability for any losses, costs, expenses or liabilities
that may be suffered or incurred in connection with the Platform.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third party rights or freedom from viruses or other code defects, is made by
the Administrative Agent or any of its Affiliates in connection with the
Platform.  In no event shall the Administrative Agent or any of its Related
Parties have any liability to the Borrower or the other Credit Parties, any
Lender Party or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of any Credit Party’s or any Lender Party’s transmission of communications
through the Platform except to the extent of such Credit Party’s direct damages
arising from the gross negligence or willful misconduct of the Administrative
Agent (as determined by a court of competent jurisdiction in a final
non-appealable judgment) in providing Platform login credentials to a Person to
whom it is not otherwise permitted to disclose the Information under
Section 9.8.

 

(ii)                      Each Lender agrees that notice to it (as provided in
the next sentence) (a “Notice”) specifying that any Communication has been
posted to the Platform shall for purposes of this Agreement constitute effective
delivery to such Lender of such information, documents or other materials
comprising such Communication.  Each Lender agrees (i) to notify, on or before
the date such Lender becomes a party to this Agreement, the Administrative Agent
in writing of such Lender’s e-mail address to which a Notice may be sent (and
from time to time thereafter to ensure that the Agent has on record an effective
e-mail address for such Lender) and (ii) that any Notice may be sent to such
e-mail address.

 

(c)                      Change of Address, Etc.  Any party hereto may change
its address or facsimile number for notices and other communications hereunder
by notice to the other parties hereto.

 

Section 9.8                                   Confidentiality.  The
Administrative Agent, each Lender and each Issuing Lender agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and other
representatives (the “Representatives”) (it being understood that the
Representative to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable Legal Requirement or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Credit Document or any
action or proceeding relating to this Agreement or any other Credit Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its

 

76

--------------------------------------------------------------------------------


 

advisors) to any swap or derivative transaction relating to the Parent, the
Borrower or any other Subsidiary and their respective obligations, (g) with the
consent of the Parent or (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to any Lender Party or any of their respective Affiliates on a
nonconfidential basis from a source other than a Credit Party.  For purposes of
this Section, “Information” means all information received from the Parent, the
Borrower or any other Subsidiary relating to the Parent, the Borrower or any
other Subsidiary or any of their respective businesses, other than any such
information that is available to a Lender Party on a nonconfidential basis prior
to disclosure by the Parent, the Borrower or any other Subsidiary.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.  The Administrative Agent, each Lender and each
Issuing Lender agrees to be responsible for any breaches of this Section 9.8 by
its Representatives.

 

Section 9.9                                   Usury Not Intended.  It is the
intent of the Borrower and each Lender in the execution and performance of this
Agreement and the other Credit Documents to contract in strict compliance with
applicable usury laws, including conflicts of law concepts, governing the
Advances of each Lender including such applicable Legal Requirements of the
State of New York and the United States from time to time in effect, and any
other jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement.  In furtherance thereof,
the Lenders and the Borrower stipulate and agree that none of the terms and
provisions contained in this Agreement or the other Credit Documents shall ever
be construed to create a contract to pay, as consideration for the use,
forbearance or detention of money, interest at a rate in excess of the Maximum
Rate and that for purposes of this Agreement and all other Credit Documents,
“interest” shall include the aggregate of all charges which constitute interest
under such laws that are contracted for, charged or received under this
Agreement or any other Credit Document; and in the event that, notwithstanding
the foregoing, under any circumstances the aggregate amounts taken, reserved,
charged, received or paid on the Obligations, include amounts which by
applicable Legal Requirement are deemed interest which would exceed the Maximum
Rate, then such excess shall be deemed to be a mistake and each Lender receiving
same shall credit the same on the principal of the Obligations owing to such
Lender (or if all such Obligations shall have been paid in full, refund said
excess to the Borrower).  In the event that the maturity of the Obligations are
accelerated by reason of any election of the holder thereof resulting from any
Event of Default under this Agreement or otherwise, or in the event of any
required or permitted prepayment, then such consideration that constitutes
interest may never include more than the Maximum Rate, and excess interest, if
any, provided for in this Agreement or otherwise shall be canceled automatically
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited on the applicable Obligations (or, if the applicable
Obligations shall have been paid in full, refunded to the Borrower of such
interest).  In determining whether or not the interest paid or payable under any
specific contingencies exceeds the Maximum Rate, the Borrower and the Lenders
shall to the maximum extent permitted under applicable Legal Requirement
amortize, prorate, allocate and spread in equal parts during the period of the
full stated term of the Advances all amounts considered to be interest under
applicable Legal Requirement at any time contracted for, charged, received or
reserved in connection with the Obligations.  The provisions of this
Section shall control over all other provisions of this Agreement or the other
Credit Documents which may be in apparent conflict herewith.

 

Section 9.10                            Usury Recapture.  In the event the rate
of interest chargeable under this Agreement or any other Credit Document at any
time is greater than the Maximum Rate, the unpaid principal amount of the
Obligations shall bear interest at the Maximum Rate until the total amount of
interest paid or accrued on the Obligations equals the amount of interest which
would have been paid or accrued on the Advances if the stated rates of interest
set forth in this Agreement or applicable Credit Document had at all times been
in effect. In the event, upon payment in full of the Obligations, the total
amount of interest paid or

 

77

--------------------------------------------------------------------------------


 

accrued under the terms of this Agreement and the Obligations is less than the
total amount of interest which would have been paid or accrued if the rates of
interest set forth in this Agreement or such Credit Document had, at all times,
been in effect, then the Borrower shall, to the extent permitted by applicable
Legal Requirement, pay the Administrative Agent for the account of the
applicable Lender Party an amount equal to the difference between (i) the lesser
of (A) the amount of interest which would have been charged on Obligations owed
to it if the Maximum Rate had, at all times, been in effect and (B) the amount
of interest which would have accrued on such Obligations if the rates of
interest set forth in this Agreement had at all times been in effect and
(ii) the amount of interest actually paid under this Agreement or any Credit
Document on Obligations owed to it.  In the event the any Lender Party ever
receive, collect or apply as interest any sum in excess of the Maximum Rate,
such excess amount shall, to the extent permitted by law, be applied to the
reduction of the principal balance of the Obligations, and if no such principal
is then outstanding, such excess or part thereof remaining shall be paid to the
Borrower.

 

Section 9.11                            Payments Set Aside.  To the extent that
any payment by or on behalf of the Borrower or any other Credit Party is made to
any Lender Party, or any Lender Party exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by any Lender Party in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender and each Issuing Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect,
in the applicable currency of such recovery or payment.  The obligations of the
Lenders, the Swingline Lender and the Issuing Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

Section 9.12                            Governing Law; Submission to
Jurisdiction.

 

(a)                     Governing Law.  This Agreement, the Notes and the other
Credit Documents (unless otherwise expressly provided therein) shall be deemed a
contract under, and shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without regard to conflicts
of laws principles (other than Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York).

 

(b)                     Submission to Jurisdiction.  The Parent and the Borrower
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, any Issuing Lender, the Swingline Lender, or any Related Party of
the foregoing in any way relating to this Agreement or any other Credit Document
or the transactions relating hereto or thereto, in any forum other than the
courts of the State of New York sitting in New York County, and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees that all
claims in respect of any such action, litigation or proceeding may be heard and
determined in such New York State court or, to the fullest extent permitted by
applicable Legal Requirement, in such federal court.  Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law.  Nothing in this Agreement or in any
other Credit Document shall affect any right that the Administrative Agent, any
Lender, any Issuing Lender or the Swingline Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Credit Document
against the Borrower, the Parent or any other Credit Party or its properties in
the courts of any jurisdiction.

 

78

--------------------------------------------------------------------------------


 

(c)                      Waiver of Venue.  The Borrower and the Parent
irrevocably and unconditionally waives, to the fullest extent permitted by
applicable Legal Requirement, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable Legal Requirement, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)                     Service of Process.  Each party hereto irrevocably
consents to service of process in the manner provided for notices in
Section 9.7.  Nothing in this Agreement will affect the right of any party
hereto to serve process in any other manner permitted by applicable Legal
Requirement.

 

Section 9.13                            Execution and Effectiveness.

 

(a)                     Execution in Counterparts.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Credit Documents, and any separate letter agreements with respect to fees
payable to the Administrative Agent, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.  This Agreement shall become effective when it shall have been executed
by the Administrative Agent and when the Administrative Agent shall have
received counterparts hereof that, when taken together, bear the signatures of
each of the other parties hereto.  Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic transmission
(in .pdf format or otherwise) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

(b)                     Electronic Execution of Assignments.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
and Assumption shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable Legal Requirement, including the Federal
Electronic Signatures in Global and National Commerce Act, or any state laws
based on the Uniform Electronic Transactions Act.

 

Section 9.14                            Waiver of Jury.  EACH PARTY HERETO
HEREBY ACKNOWLEDGES THAT IT HAS BEEN REPRESENTED BY AND HAS CONSULTED WITH
COUNSEL OF ITS CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENT, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

 

79

--------------------------------------------------------------------------------


 

Section 9.15                            USA PATRIOT ACT Notice.  Each Lender
that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the Parent that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower and the Parent, which information includes the name and
address of the Borrower and the Parent and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify the Borrower
and the Parent in accordance with the Patriot Act.  Promptly following a request
from the Administrative Agent, a Lender, or Issuing Lender, the Borrower and the
Parent hereby agree to deliver all documentation and other information that the
Administrative Agent, a Lender, or an Issuing Lender, as applicable, may
reasonably request in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act.

 

Section 9.16                            Acknowledgment and Consent to Bail-In of
EEA Financial Institutions.  Notwithstanding anything to the contrary in any
Credit Document or in any other agreement, arrangement or understanding among
any such parties, each party hereto acknowledges that any liability of any
Lender that is an EEA Financial Institution arising under any Credit Document,
to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                     the application of any Write-Down and Conversion Powers
by an EEA Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEA Financial Institution;
and

 

(b)                     the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                         a reduction in full or in part or cancellation of
any such liability;

 

(ii)                      a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Credit Document; or

 

(iii)                   the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.

 

Section 9.17                            Integration.  THIS WRITTEN AGREEMENT AND
THE CREDIT DOCUMENTS, AS DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES AND SUPERSEDE ALL PRIOR UNDERSTANDINGS AND
AGREEMENTS, WHETHER WRITTEN OR ORAL, RELATING TO THE TRANSACTIONS PROVIDED FOR
HEREIN AND THEREIN.  ADDITIONALLY, THIS AGREEMENT AND THE CREDIT DOCUMENTS
MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES.

 

IN EXECUTING THIS AGREEMENT, EACH CREDIT PARTY HERETO HEREBY WARRANTS AND
REPRESENTS IT IS NOT RELYING ON ANY STATEMENT OR REPRESENTATION OTHER THAN THOSE
IN THIS AGREEMENT AND IS RELYING UPON ITS OWN JUDGMENT AND ADVICE OF ITS
ATTORNEYS.

 

80

--------------------------------------------------------------------------------


 

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 

[Remainder of this page intentionally left blank.  Signature pages follow.]

 

81

--------------------------------------------------------------------------------


 

EXECUTED as of the date first above written.

 

BORROWER:

HELMERICH & PAYNE INTERNATIONAL

 

DRILLING CO.

 

 

 

 

 

By:

/s/ Juan Pablo Tardio

 

 

Juan Pablo Tardio

 

 

Vice President and Treasurer

 

 

 

 

PARENT:

HELMERICH & PAYNE, INC.

 

 

 

 

 

By:

/s/ Juan Pablo Tardio

 

 

Juan Pablo Tardio

 

 

Vice President and Chief Financial Officer

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, an Issuing Lender and a Lender

 

 

 

 

 

By:

/s/ Benjamin Kerr

 

 

Benjamin Kerr

 

 

Vice President

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)

 

--------------------------------------------------------------------------------


 

 

BOKF, NA dba BANK OF OKLAHOMA, as an Issuing Lender, Co-Syndication Agent and a
Lender

 

 

 

By:

/s/ Timberly Harding

 

Name:

Timberly Harding

 

Title:

Vice President

 

 

 

 

 

 

 

By:

/s/ Timberly Harding

 

Name:

Timberly Harding

 

Title:

Vice President

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, N.A., as Co-Syndication Agent and a Lender

 

 

 

By:

/s/ Koby West

 

Name:

Koby West

 

Title:

Vice President

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)

 

--------------------------------------------------------------------------------


 

 

MIDFIRST BANK, as an Issuing Lender and a Lender

 

 

 

By:

/s/ Kevin M. Lackner

 

Name:

Kevin M. Lackner

 

Title:

Senior Vice President

 

Signature page to Credit Agreement

(Helmerich & Payne International Drilling Co.)

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Pricing Schedule

 

The Applicable Margin with respect to Commitment Fees and Advances shall be
determined in accordance with the following table based on the Parent’s Funded
Leverage Ratio as reflected in the Compliance Certificate delivered in
connection with the Financial Statements most recently delivered pursuant to
Section 5.2.  Adjustments, if any, to such Applicable Margin shall be effective
on the date the Administrative Agent receives the applicable Financial
Statements and corresponding Compliance Certificate as required by the terms of
this Agreement.  If the Parent fails to deliver the Financial Statements and
corresponding Compliance Certificate to the Administrative Agent at the time
required pursuant to Section 5.2, then effective as of the date such Financial
Statements and Compliance Certificate were required to the delivered pursuant to
Section 5.2, the Applicable Margin with respect to Commitment Fees and Advances
shall be determined at Level IV and shall remain at such level until the date
such Financial Statements and corresponding Compliance Certificate are so
delivered by the Parent. Notwithstanding the foregoing, the Parent shall be
deemed to be at Level I described in table below until delivery of its unaudited
Financial Statements and corresponding Compliance Certificate for the fiscal
quarter ending June 30, 2016.

 

Applicable
Margin

 

Funded Leverage Ratio

 

Eurodollar
Margin

 

Base Rate
Margin

 

Commitment
Fee

 

Level I

 

Is less than or equal to 20%

 

1.125

%

0.125

%

0.150

%

Level II

 

Is greater than 20% but less than or equal to 30%

 

1.250

%

0.250

%

0.175

%

Level III

 

Is greater than 30% but less than or equal to 40%

 

1.500

%

0.500

%

0.225

%

Level IV

 

Is greater than 40%

 

1.750

%

0.750

%

0.300

%

 

--------------------------------------------------------------------------------


 

SCHEDULE II

 

Revolving Commitments

 

Lenders

 

Revolving Commitment

Wells Fargo Bank, National Association

 

$

100,000,000

BOKF, NA dba Bank of Oklahoma

 

$

75,000,000

HSBC Bank USA, N.A.

 

$

75,000,000

MidFirst Bank

 

$

50,000,000

TOTAL:

 

$

300,000,000

 

--------------------------------------------------------------------------------


 

SCHEDULE III

 

Notice Information

 

ADMINISTRATIVE AGENT AND SWINGLINE LENDER

 

Wells Fargo Bank, National Association

 

Address:

Wells Fargo Bank, National Association

 

 

 

1525 West W.T. Harris Boulevard

 

 

 

Mail Code: D1109-019

 

 

 

Charlotte, NC 28262

 

 

Attn:

Syndication Agency Services

 

 

Telephone:

704-590-2706

 

 

Facsimile:

704-590-2790

 

 

E-mail:

Agencyservices.requests@wellsfargo.com

 

 

 

 

 

 

with a copy to:

 

 

 

Address:

Wells Fargo Bank, National Association

 

 

 

1000 Louisiana Street, 9th Floor

 

 

 

Mail Code: T0002-090

 

 

 

Houston, TX 77002

 

 

Attn:

Corbin M. Womac

 

 

 

 

 

 

Telephone:

713-319-1632

 

 

Facsimile:

713-739-1087

 

 

E-mail:

corbin.m.womac@wellsfargo.com

 

 

 

 

Credit Parties

 

Borrower and Guarantor

 

Address:

1437 South Boulder Ave.

 

 

 

Tulsa, Oklahoma 74119

 

 

Attn:

Juan Pablo Tardio,

 

 

 

Vice President and Treasurer of the Borrower

 

 

 

Vice President and Chief Financial Officer of the Parent

 

 

Telephone:

918-742-5218

 

 

Facsimile:

918-588-5828

 

 

 

 

 

 

with a copy to:

 

 

 

Address:

1437 South Boulder Ave.

 

 

 

Tulsa, Oklahoma 74119

 

 

Attn:

Cara M. Hair,

 

 

 

Vice President and General Counsel

 

 

Telephone:

918-588-5432

 

 

Facsimile:

918-743-2671

 

--------------------------------------------------------------------------------